Exhibit 10.22.5.9

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

PRIMEENERGY CORPORATION

THE GUARANTORS PARTY HERETO

COMPASS BANK

(successor in interest to Guaranty Bank, FSB)

AS ADMINISTRATIVE AGENT

AND LETTER OF CREDIT ISSUER

BBVA COMPASS,

AS SOLE LEAD ARRANGER AND

SOLE BOOKRUNNER

BNP PARIBAS,

AS DOCUMENTATION AGENT

AND

THE LENDERS SIGNATORY HERETO

July 30, 2010

 

 

REVOLVING LINE OF CREDIT AND LETTER OF CREDIT FACILITY

OF UP TO $250,000,000

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INTERPRETATION

   2  

1.1

  

Terms Defined Above

   2  

1.2

  

Additional Defined Terms

   2  

1.3

  

Undefined Financial Accounting Terms

   21  

1.4

  

References

   21  

1.5

  

Articles and Sections

   22  

1.6

  

Number and Gender

   22  

1.7

  

Incorporation of Schedules and Exhibits

   22  

1.8

  

Negotiated Transaction

   22

ARTICLE II TERMS OF FACILITY

   22  

2.1

  

Revolving Line of Credit and Letter of Credit Facility

   22  

2.2

  

Limitations on Interest Periods

   26  

2.3

  

Limitation on Types of Loans

   26  

2.4

  

Use of Loan Proceeds and Letters of Credit

   26  

2.5

  

Interest

   27  

2.6

  

Repayment of Loans and Interest

   27  

2.7

  

Outstanding Amounts

   28  

2.8

  

Taxes and Time, Place, and Method of Payments

   28  

2.9

  

Pro Rata Treatment; Adjustments

   31  

2.10

  

Borrowing Base and Monthly Reduction Amount

   32  

2.11

  

Mandatory Prepayments

   33  

2.12

  

Voluntary Prepayments and Conversions of Loans

   34  

2.13

  

Commitment Fees

   34  

2.14

  

Letter of Credit Fronting Fees

   34  

2.15

  

Additional Fees

   34  

2.16

  

Loans to Satisfy Obligations

   34  

2.17

  

General Provisions Relating to Interest

   35  

2.18

  

Yield Protection

   36  

2.19

  

Illegality

   38  

2.20

  

Replacement Lenders

   38  

2.21

  

Regulatory Change

   39  

2.22

  

Letters in Lieu of Transfer Orders or Division Orders

   39  

2.23

  

Power of Attorney

   39  

2.24

  

Security Interest in Accounts; Right of Offset

   40  

2.25

  

Defaulting Lenders

   40

ARTICLE III CONDITIONS

   42  

3.1

  

Receipt of Loan Documents and Other Items

   42  

3.2

  

Each Loan

   45  

3.3

  

Issuance of Letters of Credit

   46

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   47  

4.1

  

Due Authorization

   47  

4.2

  

Existence

   47

 

- i -



--------------------------------------------------------------------------------

 

4.3

  

Valid and Binding Obligations

   48  

4.4

  

Security Documents

   48  

4.5

  

Title to Oil and Gas Properties

   48  

4.6

  

Scope and Accuracy of Financial Statements

   48  

4.7

  

No Material Misstatements

   48  

4.8

  

Liabilities and Litigation

   48  

4.9

  

Authorizations; Consents

   49  

4.10

  

Compliance with Laws

   49  

4.11

  

ERISA

   49  

4.12

  

Environmental Laws

   49  

4.13

  

Compliance with Federal Reserve Regulations

   49  

4.14

  

Investment Company Act Compliance

   50  

4.15

  

Proper Filing of Tax Returns; Payment of Taxes Due

   50  

4.16

  

Refunds

   50  

4.17

  

Gas Contracts

   50  

4.18

  

Intellectual Property

   50  

4.19

  

Casualties or Taking of Property

   50  

4.20

  

Principal Location

   51  

4.21

  

Subsidiaries, Partnerships and Certain Investments

   51  

4.22

  

Compliance with Anti-Terrorism Laws

   51  

4.23

  

Identification Numbers

   52  

4.24

  

Solvency

   52

ARTICLE V AFFIRMATIVE COVENANTS

   52  

5.1

  

Maintenance and Access to Records

   52  

5.2

  

Quarterly Financial Statements and Compliance Certificates

   53  

5.3

  

Annual Financial Statements and Compliance Certificate

   53  

5.4

  

Oil and Gas Reserve Reports and Production Reports

   54  

5.5

  

Title Opinions; Title Defects; Collateral

   55  

5.6

  

Notices of Certain Events

   55  

5.7

  

Letters in Lieu of Transfer Orders or Division Orders

   56  

5.8

  

Hedging Reports

   56  

5.9

  

Additional Guaranties and Security Documents

   56  

5.10

  

Additional Information

   56  

5.11

  

Compliance with Laws

   57  

5.12

  

Payment of Assessments and Charges

   57  

5.13

  

Maintenance of Existence or Qualification and Good Standing

   57  

5.14

  

Payment of Notes; Performance of Obligations

   57  

5.15

  

Further Assurances

   57  

5.16

  

Initial Expenses of Agent

   57  

5.17

  

Subsequent Expenses of Agent and Lenders

   58  

5.18

  

Operation of Oil and Gas Properties

   58  

5.19

  

Maintenance and Inspection of Properties

   58  

5.20

  

Maintenance of Insurance

   58  

5.21

  

Environmental Indemnification

   59  

5.22

  

General Indemnification

   60  

5.23

  

Evidence of Compliance with Anti-Terrorism Laws

   60

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VI NEGATIVE COVENANTS

   60  

6.1

  

Indebtedness

   60  

6.2

  

Contingent Obligations

   61  

6.3

  

Liens; Restrictive Agreements

   62  

6.4

  

Sales of Assets

   62  

6.5

  

Leasebacks

   62  

6.6

  

Sale or Discount of Receivables

   62  

6.7

  

Loans or Advances

   62  

6.8

  

Investments

   63  

6.9

  

Restricted Payments

   63  

6.10

  

Issuance of Equity; Changes in Corporate Structure

   64  

6.11

  

Transactions with Affiliates

   64  

6.12

  

Lines of Business

   64  

6.13

  

Plan Obligation

   64  

6.14

  

Current Ratio

   64  

6.15

  

Total Indebtedness to EBITDAX Ratio

   64  

6.16

  

Interest Coverage Ratio

   65  

6.17

  

Anti-Terrorism Laws

   65  

6.18

  

Commodity Hedge Agreements

   65  

6.19

  

Use of Proceeds and Letters of Credit

   65  

6.20

  

Certain Gas Contracts

   65

ARTICLE VII EVENTS OF DEFAULT

   65  

7.1

  

Enumeration of Events of Default

   65  

7.2

  

Remedies

   67

ARTICLE VIII THE AGENT

   69  

8.1

  

Appointment

   69  

8.2

  

Delegation of Duties

   69  

8.3

  

Exculpatory Provisions

   69  

8.4

  

Reliance by Agent

   69  

8.5

  

Notice of Default

   70  

8.6

  

Non-Reliance on Agent and Other Lenders

   70  

8.7

  

Indemnification

   71  

8.8

  

Restitution

   71  

8.9

  

Agent in Its Individual Capacity

   72  

8.10

  

Successor Agent

   72  

8.11

  

Applicable Parties

   72  

8.12

  

Releases

   73

ARTICLE IX MISCELLANEOUS

   73  

9.1

  

Assignments; Participations

   73  

9.2

  

Survival of Representations, Warranties, and Covenants

   74  

9.3

  

Notices and Other Communications

   75  

9.4

  

Parties in Interest

   75  

9.5

  

Renewals; Extensions

   75  

9.6

  

Rights of Third Parties

   75

 

- iii -



--------------------------------------------------------------------------------

 

9.7

  

No Waiver; Rights Cumulative

   75  

9.8

  

Survival Upon Unenforceability

   76  

9.9

  

Amendments; Waivers

   76  

9.10

  

Controlling Agreement

   76  

9.11

  

Disposition of Collateral

   76  

9.12

  

Governing Law

   77  

9.13

  

Waiver of Right to Jury Trial

   77  

9.14

  

Waiver of Class Action

   77  

9.15

  

Jurisdiction and Venue

   77  

9.16

  

Integration

   77  

9.17

  

Waiver of Punitive and Consequential Damages

   78  

9.18

  

Counterparts

   78  

9.19

  

USA Patriot Act Notice

   78  

9.20

  

Tax Shelter Regulations

   78  

9.21

  

Contribution and Indemnification

   78  

9.22

  

Confidentiality

   79  

9.23

  

Automatic Debits of Fees

   80  

9.24

  

Electronic Communications

   80  

9.25

  

Effectiveness of Facsimile and PDF Documents and Signatures

   80

LIST OF SCHEDULES

 

Schedule 1.2

   -    Certain Permitted Liens

Schedule 4.8

   -    Liabilities and Litigation

Schedule 4.12

   -    Environmental Matters

Schedule 4.16

   -    Refunds

Schedule 4.17

   -    Gas Contracts

Schedule 4.19

   -    Casualties

Schedule 4.21

   -    Subsidiaries, Partnerships and Certain Investments

Schedule 4.23

   -    Taxpayer Identification and Organization Numbers

LIST OF EXHIBITS

 

Exhibit I

   -    Form of Note

Exhibit I-A

   -    Form of Additional Compass Note

Exhibit II

   -    Form of Borrowing Request

Exhibit III

   -    Form of Compliance Certificate

Exhibit IV

   -    Facility Amounts

Exhibit V

   -    Form of Assignment Agreement

Exhibit VI

   -    Form of Security Agreement (Pledge)

Exhibit VII

   -    Form of Guaranty

 

- iv -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is made and entered into
effective the 30th day of July, 2010, by and among PRIMEENERGY CORPORATION, a
Delaware corporation (the “Borrower”), PRIMEENERGY MANAGEMENT CORPORATION, a New
York corporation (“PrimeEnergy Management”), PRIME OPERATING COMPANY, a Texas
corporation (“Prime Operating”), EASTERN OIL WELL SERVICE COMPANY, a West
Virginia corporation (“Eastern Oil Well Service”), SOUTHWEST OILFIELD
CONSTRUCTION COMPANY, an Oklahoma corporation (“Southwest Oilfield
Construction”), E O W S MIDLAND COMPANY, a Texas corporation (“E O W S
Midland”), each lender that is a party hereto or becomes a party hereto as
provided in Section 9.1 (individually, together with its successors and assigns,
a “Lender” and collectively, together with their respective successors and
assigns, the “Lenders”), and COMPASS BANK, an Alabama national banking
association (“BBVA Compass”) and the successor in interest to Guaranty Bank,
FSB, as administrative agent for the Lenders, the issuing bank for letters of
credit issued hereunder and as collateral agent for the Lenders and any other
Lender Hedge Counterparties (as defined hereinafter) under certain circumstances
hereunder (in such capacities, together with its successors in such capacities
pursuant to the terms hereof, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower and each of the Initial Guarantors (as defined in
Section 1.2) are affiliated entities; and

WHEREAS, the directors of each of the Initial Guarantors have determined that
the relevant Initial Guarantor will receive substantial direct and/or indirect
benefits from extensions of credit to the Borrower hereunder;

WHEREAS, the Borrower, the Initial Guarantors, the Agent and the Lenders party
hereto as of the Closing Date (as defined hereinafter) are parties to that
certain Amended and Restated Credit Agreement dated December 28, 2006, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated July 17, 2007, that certain Second Amendment to Amended and Restated
Credit Agreement dated October 9, 2007, that certain Third Amendment to Amended
and Restated Credit Agreement dated January 22, 2008, that certain Fourth
Amendment to Amended and Restated Credit Agreement dated February 8, 2008, that
certain Fifth Amendment to Amended and Restated Credit Agreement dated
October 30, 2008, that certain Sixth Amendment to Amended and Restated Credit
Agreement dated June 19, 2009 and that certain Seventh Amendment to Amended and
Restated Credit Agreement dated March 1, 2010 (as so amended, the “Existing
Credit Agreement”); and

WHEREAS, the Borrower, the Initial Guarantors, the Agent and the Lenders party
to the Existing Credit Agreement desire to amend and restate in its entirety the
Existing Credit Agreement by entering into this Second Amended and Restated
Credit Agreement;

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows,
restating in its entirety the Existing Credit Agreement:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Terms Defined Above. As used in this Second Amended and Restated Credit
Agreement, each of the terms “Agent,” “BBVA Compass,” “Borrower,” “Eastern Oil
Well Service,” “E O W S Midland,” “Existing Credit Agreement,” “Lender,”
“Lenders,” “PrimeEnergy Management,” “Prime Operating” and “Southwest Oilfield
Construction” shall have the meaning assigned to such term hereinabove.

1.2 Additional Defined Terms. As used in this Credit Agreement, each of the
following terms shall have the meaning assigned thereto in this Section 1.2 or
in Sections referred to in this Section 1.2, unless the context otherwise
requires:

“Additional Amount” shall have the meaning assigned to such term in Section 2.8.

“Additional Compass Note” shall mean the promissory note of the Borrower payable
to BBVA Compass in the form attached hereto as Exhibit I-A with all blanks
completed appropriately.

“Additional Costs” shall mean costs which are attributable to the obligation of
the Agent or any Lender to make or its making or maintaining any Loan, or any
reduction in any amount receivable by the Agent or such Lender in respect of any
such obligation or any LIBO Rate Loan, resulting from any Regulatory Change
which (a) changes the basis of taxation of any amounts payable to the Agent or
such Lender under this Agreement or any Note in respect of any LIBO Rate Loan
(other than taxes imposed on the overall net income of the Agent or such Lender
or its Applicable Lending Office (including franchise or similar taxes) for any
such LIBO Rate Loan), (b) imposes or modifies any reserve, special deposit,
minimum capital, capital ratio, or similar requirements (other than the Reserve
Requirement utilized in the determination of the Adjusted LIBO Rate for such
Loan) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, the Agent or such Lender (including LIBO Rate
Loans and Dollar deposits in the London interbank market in connection with LIBO
Rate Loans), or the Commitment of the Agent or such Lender, or the London
interbank market, or (c) imposes any other condition affecting this Agreement or
any Note or any of such extensions of credit, liabilities, or Commitments.

“Adjusted Base Rate” shall mean, for any Base Rate Loan, an interest rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by
the Agent to be the greater of (a) the Base Rate, (b) the sum of the Federal
Funds Rate plus one half of one percent (0.50%), (c) the Adjusted LIBO Rate for
an Interest Period of one month plus one percent (1.00%) and (d) three percent
(3.00%).

 

- 2 -



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, for any Interest Period for any LIBO Rate Loan,
the greater of (a) an interest rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) determined by the Agent to be equal to the quotient of
(i) the LIBO Rate for such Interest Period for such Loan divided by (ii) the
remainder of 1.00 minus the Reserve Requirement for such Loan for such Interest
Period or (b) two percent (2.00%) per annum.

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly, controlling, or under common control with, such Person, and includes
any “affiliate” of such Person within the meaning of Rule 12b2 promulgated by
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, with “control,” as used in this definition, meaning possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or action through ownership of voting securities, contract,
voting trust, or membership in management or in the group appointing or electing
management or otherwise through formal or informal arrangements or business
relationships.

“Agreement” shall mean this Second Amended and Restated Credit Agreement, as it
may be amended, supplemented, restated or otherwise modified from time to time.

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

“Applicable Lending Office” shall mean, for each Lender and type of Loan, the
lending office of such Lender (or an affiliate of such Lender) designated for
such type of Loan on the signature pages hereof or in an Assignment Agreement or
such other office of such Lender (or an affiliate of such Lender) as such Lender
may from time to time specify to the Agent and the Borrower as the office by
which its Loans of such type are to be made and maintained.

 

- 3 -



--------------------------------------------------------------------------------

“Applicable Margin” shall mean (a) on any day and as to each LIBO Rate Loan or
Base Rate Loan under the Facility, as the case may be, outstanding on such day
the amount determined by reference to the following table:

 

Borrowing Base Utilization

   Applicable Margin      LIBO Rate Loans     Base Rate Loans  

>90%

   3.25 %    2.25 % 

>75% but <90%

   3.00 %    2.00 % 

>50% but <75%

   2.75 %    1.75 % 

>25% but <50%

   2.50 %    1.50 % 

<25%

   2.25 %    1.25 % 

provided, however, during any period while there exists any Deficiency, the
relevant amount above shall be increased by two percent (2.00%) and, during any
period while delivery of a required Reserve Report is delinquent, the Applicable
Margin shall be that shown in the table above when the Borrowing Base
Utilization is equal to or greater than ninety percent (90%).

“Approved Fund” shall mean any (a) investment company, fund, trust,
securitization vehicle or conduit that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business or (b) any Person
(other than a natural person) which temporarily warehouses loans for any Lender
or any entity described in the preceding clause (a) and that, with respect to
each of the preceding clauses (a) and (b), is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) a Person (other than a natural
person) or an Affiliate of a Person (other than a natural person) that
administers or manages a Lender.

“Approved Hedge Counterparty” shall mean (a) any Lender or any Affiliate of a
Lender and (b) any other Person whose long term senior unsecured debt rating is
A- by Standard & Poor’s Corporation and A3 by Moody’s Investor Service, Inc. (or
their equivalent) or higher at the time a Commodity Hedge Agreement or an
Interest Rate Hedge Agreement is entered into.

“Artic” shall mean Artic Management Corporation, a corporation incorporated
under the laws of Panama.

“Artic Loan” shall mean the loan in the amount of up to $50,000,000 made by
Artic to Prime Offshore L.L.C. and evidenced by that certain Subordinated
Promissory Note dated March 31, 2008 in the face principal amount of up to
$50,000,000 executed by Prime Offshore L.L.C. and payable to the order of Artic.

 

- 4 -



--------------------------------------------------------------------------------

“Assignment Agreement” shall mean each Assignment Agreement, substantially in
the form of Exhibit VIII, with appropriate insertions.

“Available Commitment” shall mean, at any time, an amount equal to the
remainder, if any, of (a) the Commitment Amount in effect at such time minus
(b) the sum of the Loan Balance at such time plus the L/C Exposure at such time.

“Base Rate” shall mean the interest rate announced by BBVA Compass from time to
time as its prime rate or its general reference rate of interest, which Base
Rate shall change upon any change in such announced or published general
reference interest rate and which Base Rate may not be the lowest interest rate
charged by BBVA Compass.

“Base Rate Loan” shall mean any Loan and any portion of the Loan Balance which
the Borrower has requested, in the initial Borrowing Request for such Loan or a
subsequent Borrowing Request for such portion of the Loan Balance, bear interest
on the basis of the Adjusted Base Rate, or which pursuant to the terms hereof is
otherwise required to bear interest on the basis of the Adjusted Base Rate.

“Benefited Lender” shall have the meaning assigned to such term in
Section 2.9(c).

“Blocked Person” shall have the meaning assigned to such term in Section 4.22.

“Borrowing Base” shall mean, at any time, the amount stated in Section 2.10(a)
and each other amount established and in effect from time to time in accordance
with the provisions of Section 2.10.

“Borrowing Base Utilization” shall mean (a) the sum of (i) the Loan Balance plus
(ii) the L/C Exposure divided by (b) the Borrowing Base then in effect.

“Borrowing Request” shall mean each written request, substantially in the form
attached hereto as Exhibit II, by the Borrower to the Agent for a borrowing or
conversion pursuant to Section 2.1 or Section 2.12, each of which shall:

(a) be signed by a Responsible Officer of the Borrower;

(b) specify the amount and type of the Loan requested or to be converted and the
date of the borrowing or conversion (which shall be a Business Day);

(c) when requesting a Base Rate Loan, be delivered to the Agent no later than
11:00 a.m., Central Standard or Central Daylight Savings Time, as the case may
be, on the Business Day preceding the requested borrowing or conversion; and

 

- 5 -



--------------------------------------------------------------------------------

(d) when requesting a LIBO Rate Loan, be delivered to the Agent no later than
11:00 a.m., Central Standard or Central Daylight Savings Time, as the case may
be, the third Business Day preceding the requested borrowing or conversion and
designate the Interest Period requested with respect to such Loan.

“Business Day” shall mean a day other than a Saturday, Sunday, legal holiday for
commercial banks under the laws of the State of Texas, or any other day when
banking is suspended in the State of Texas and, with respect to all requests,
notices, and determinations in connection with, and payments of principal and
interest on, LIBO Rate Loans, which is also a day for trading by and between
banks in Dollar deposits in the London interbank market.

“Business Entity” shall mean a corporation, partnership, joint venture, limited
liability company, joint stock association, business trust, or other business
entity.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of equity interests representing
more than fifty one percent (51%) of the aggregate ordinary voting power
represented by the issued and outstanding equity interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.

“Closing” shall mean the establishment of the Facility.

“Closing Date” shall mean the date of this Agreement.

“Collateral” shall mean the Mortgaged Properties and any other Property now or
at any time used or intended as security for the payment or performance of all
or any portion of the Obligations, including interests of the Borrower in
limited partnerships and any other Property that was considered in determining
or redetermining the Borrowing Base and expressly including “as extracted
collateral” as defined in the UCC or the Uniform Commercial Code of any other
applicable state.

“Commitment Amount” shall mean, subject to the applicable provisions of this
Agreement and the right of the Borrower to reduce such amount on an irrevocable
basis by written notice to the Agent at any time (provided, however, the
Borrower shall not be entitled to any reduction to an amount less than the sum
of the then existing Loan Balance and L/C Exposure), the lesser of (a) the sum
of the Facility Amounts of the Lenders or (b) the Borrowing Base in effect at
such time.

“Commitment Fees” shall mean the fees payable to the Agent by the Borrower
pursuant to the provisions of Section 2.13.

 

- 6 -



--------------------------------------------------------------------------------

“Commitment Period” shall mean the period from and including the Closing Date
to, but not including, the Commitment Termination Date.

“Commitments” shall mean the several obligations of the Lenders to make Loans to
or for the benefit of the Borrower and the obligation of the Agent to issue and
the Lenders to participate in Letters of Credit, all pursuant to Section 2.1.

“Commitment Termination Date” shall mean the earlier of (a) July 30, 2014 and
(b) the date the Commitments are terminated pursuant to the provisions of
Section 7.2.

“Commodity Hedge Agreements” shall mean crude oil, natural gas or other
hydrocarbon floor, collar, cap, price protection or hedge agreements.

“Commonly Controlled Entity” shall mean any Person which is under common control
with the Borrower or any of the Guarantors within the meaning of Section 4001 of
ERISA.

“Compliance Certificate” shall mean each certificate, substantially in the form
attached hereto as Exhibit III, executed by a Responsible Officer of the
Borrower and furnished to the Agent from time to time in accordance with the
provisions of Section 5.2 or Section 5.3, as the case may be.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, or other obligations of any other Person (for purposes of this
definition, a “primary obligation”) in any manner, whether directly or
indirectly, including any obligation of such Person, regardless of whether such
obligation is contingent, (a) to purchase any primary obligation or any Property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any primary obligation, or (ii) to
maintain working or equity capital of any other Person in respect of any primary
obligation, or otherwise to maintain the net worth or solvency of any other
Person, (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any primary obligation of the ability of the
Person primarily liable for such primary obligation to make payment thereof, or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof, with the amount of any Contingent
Obligation being deemed to be equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.

“Contribution Percentage” shall mean, for each party obligated to make a payment
due pursuant to the provisions of Section 9.20, the percentage obtained by
dividing such party’s Obtained Benefit by the aggregate Obtained Benefits of all
of the Guarantors.

 

- 7 -



--------------------------------------------------------------------------------

“Current Assets” shall mean all assets which would, in accordance with GAAP, be
included as current assets on a consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as of the date of calculation, after deducting
adequate reserves in each case in which a reserve is proper in accordance with
GAAP, plus the then current Available Commitment, but excluding non-cash
derivative current assets arising from Commodity Hedge Agreements.

“Current Liabilities” shall mean all liabilities which would, in accordance with
GAAP, be included as current liabilities on a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries, but excluding current maturities in
respect of the Obligations, both principal and interest, and non-cash derivative
current liabilities arising from Commodity Hedge Agreements and current
maturities of the Indebtedness of the Parent listed on Schedule 6.1.

“Default” shall mean any event or occurrence which with the lapse of time or the
giving of notice or both would become an Event of Default.

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrower, the Agent or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement, (c) failed, within
five Business Days after request by the Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) otherwise
failed to pay over to the Agent or any other Lender any other amount required to
be paid by it hereunder within three Business Days of the date when due, unless
the subject of a good faith dispute or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of an
Insolvency Proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, acquiescence in any such Insolvency Proceeding or appointment
or has a parent company that has become the subject of an Insolvency Proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it;
provided that a Lender shall not become a Defaulting Lender solely as the result
of the acquisition or maintenance of an ownership interest in such Lender or
Person controlling such Lender or the exercise of control over a Lender or
Person controlling such Lender by a Governmental Authority or an instrumentality
thereof.

“Default Rate” shall mean a daily interest rate equal to the per annum interest
rate equal to the Adjusted Base Rate for each relevant day plus two percent
(2%) converted to a daily rate on the basis of a year of 365 or 366 days, as

 

- 8 -



--------------------------------------------------------------------------------

the case may be, and the rate so determined for each relevant day being applied
on the basis of actual days elapsed (including the first day, but excluding the
last day) during the period for which interest is payable at the Default Rate,
but in no event shall the Default Rate exceed the Highest Lawful Rate.

“Deficiency” shall have the meaning assigned to such term in Section 2.11(a).

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary of the Borrower that is
organized under the laws of the United States of America or any state thereof or
the District of Columbia.

“EBITDAX” shall mean, for any reporting period, Net Income for such period;
plus, without duplication and to the extent deducted in the calculation of Net
Income for such period, the sum of (a) income or franchise Taxes paid or
accrued; (b) Interest Expense; (c) amortization, depletion and depreciation
expense, and any non-cash, ceiling test writedowns; (d) exploration expenses and
other similar non-cash charges and expenses, (e) any non-cash losses, charges or
gains under Interest Rate Hedge Agreements or Commodity Hedge Agreements
resulting from the requirements of FASB Statement 133 or with respect to
retirement obligations resulting from the requirements of FASB Statement 143 for
that period (provided that, for the avoidance of doubt, any losses or charges in
respect of the termination of any Interest Rate Hedge Agreements or Commodity
Hedge Agreements shall not be added to Net Income and gains will not be
subtracted); (f) losses from sales or other dispositions of assets (other than
hydrocarbons produced in the ordinary course of business) and other
extraordinary or non-recurring losses; and (g) other non-cash charges (excluding
accruals for cash expenses made in the ordinary course of business); minus, to
the extent included in the calculation of Net Income for such period, the sum of
(i) any non-cash gains on any Interest Rate Hedge Agreements or Commodity Hedge
Agreements resulting from the requirements of FASB Statement 133 or with respect
to retirement obligations resulting from the requirements of FASB Statement 143
for such period; (ii) extraordinary or non-recurring gains attributable to such
period; and (iii) gains from sales or other dispositions of assets (other than
hydrocarbons produced in the ordinary course of business) attributable to such
period.

“Environmental Complaint” shall mean any written or oral complaint, order,
directive, claim, citation, notice of environmental report or investigation, or
other notice by any Governmental Authority or any other Person with respect to
(a) air emissions, (b) spills, releases, or discharges to soils, any
improvements located thereon, surface water, groundwater, or the sewer, septic,
waste treatment, storage, or disposal systems servicing any Property of the
Borrower or any of the Guarantors, (c) solid or liquid waste disposal, (d) the
use, generation, storage, transportation, or disposal of any Hazardous
Substance, or (e) other environmental, health or safety matters affecting any
Property of the Borrower or any of the Guarantors or the business conducted
thereon.

 

- 9 -



--------------------------------------------------------------------------------

“Environmental Laws” shall mean (a) the following federal laws as they may be
cited, referenced, and amended from time to time: the Clean Air Act, the Clean
Water Act, the Safe Drinking Water Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Endangered Species Act, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, the Occupational Safety and Health Act, the Oil Pollution Act, the Resource
Conservation and Recovery Act, the Superfund Amendments and Reauthorization Act,
and the Toxic Substances Control Act; (b) any and all equivalent environmental
statutes of any state in which Property of the Borrower or any of the Guarantors
is situated, as they may be cited, referenced and amended from time to time;
(c) any rules or regulations promulgated under or adopted pursuant to the above
federal and state laws; and (d) any other equivalent federal, state, or local
statute or any requirement, rule, regulation, code, ordinance, or order adopted
pursuant thereto, including those relating to the generation, transportation,
treatment, storage, recycling, disposal, handling, or release of Hazardous
Substances.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
regulations thereunder and interpretations thereof.

“Event of Default” shall mean any of the events specified in Section 7.1.

“Excess Payments” shall have the meaning assigned to such term in Section 9.21.

“Excluded Taxes” shall mean, with respect to any and all payments to the Agent,
any Lender or any other recipient of any payment to be made by or on account of
any Obligation, net income taxes, branch profits taxes, franchise and excise
taxes (to the extent imposed in lieu of net income taxes), and all interest,
penalties and liabilities with respect thereto, imposed on the Agent or any
Lender.

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Facility” shall mean the credit facility extended to the Borrower pursuant to
this Agreement.

“Facility Amount” shall mean, for each Lender and at any point in time, the
amount set forth opposite the name of such Lender on Exhibit IV under the
caption “Facility Amounts,” as modified from time to time to reflect assignments
permitted by Section 9.1 or otherwise pursuant to the terms hereof.

 

- 10 -



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of Dallas, Texas, on the Business Day next succeeding
such day, provided that (a) if the day for which such rate is to be determined
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to BBVA
Compass on such day on such transactions as determined by the Agent.

“Fee Letter” shall mean that certain letter agreement dated May 17, 2010 between
BBVA Compass and the Borrower relating to certain fees to be paid by the
Borrower to BBVA Compass in connection with the Facility.

“Financial Statements” shall mean consolidated financial statements of the
Borrower and its consolidated Subsidiaries as at the point in time and for the
period indicated, including all notes thereto, and consisting of at least a
balance sheet and related statements of operations, shareholders’ equity, and
cash flows and, when required by applicable provisions of this Agreement to be
audited, accompanied by the unqualified certification of a nationally-recognized
or regionally-recognized firm of independent certified public accountants or
other independent certified public accountants acceptable to the Agent and
footnotes to any of the foregoing, all of which, unless otherwise indicated,
shall be prepared in accordance with GAAP consistently applied and in
comparative form with respect to the corresponding period of the preceding
fiscal year.

“Foreign Lender” shall have the meaning assigned to such term in Section 2.8.

“GAAP” shall mean generally accepted accounting principles established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants and in effect in the United States from time to time.

“Governmental Authority” shall mean any nation, country, commonwealth,
territory, government, state, county, parish, municipality, or other political
subdivision and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.

“Guaranties” shall mean, collectively, the Guaranty dated the Closing Date by
the Initial Guarantors in favor of the Agent, in substantially the form attached
hereto as Exhibit VII, and those certain agreements, each styled “Guaranty”,
entered into after the Closing Date by newly formed Domestic Subsidiaries of the
Borrower or any of its Subsidiaries, but expressly excluding Prime Offshore LLC,
in favor of the Agent for the benefit of the Lenders in substantially the form
of the Guaranty executed by the Initial Guarantors or in such other form as
shall be reasonably satisfactory to the Agent.

 

- 11 -



--------------------------------------------------------------------------------

“Guarantors” shall mean the Initial Guarantors and any and all current or future
Domestic Subsidiaries of the Borrower or any of its Subsidiaries, but expressly
excluding Prime Offshore LLC.

“Hazardous Substances” shall mean flammables, explosives, radioactive materials,
hazardous wastes, asbestos, or any material containing asbestos, polychlorinated
biphenyls (PCBs), toxic substances or related materials, petroleum, petroleum
products, associated oil or natural gas exploration, production, and development
wastes, or any substances defined as “hazardous substances,” “hazardous
materials,” “hazardous wastes,” or “toxic substances” under the Comprehensive
Environmental Response, Compensation and Liability Act, the Superfund Amendments
and Reauthorization Act, the Hazardous Materials Transportation Act, the
Resource Conservation and Recovery Act, the Toxic Substances Control Act, or any
other Requirement of Law.

“Highest Lawful Rate” shall mean, as to any Lender, the maximum non-usurious
interest rate, if any (or, if the context so requires, an amount calculated at
such rate), that at any time or from time to time may be contracted for, taken,
reserved, charged, or received under laws applicable to such Lender, as such
laws are presently in effect or, to the extent allowed by applicable law, as
such laws may hereafter be in effect and which allow a higher maximum
non-usurious interest rate than such laws now allow.

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
liabilities (excluding capital, surplus, reserves for deferred income taxes,
deferred compensation liabilities, other deferred liabilities and credits and
asset retirement obligations) which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a balance sheet,
(b) all obligations of such Person evidenced by bonds, debentures, promissory
notes, or similar evidences of indebtedness, (c) all other indebtedness of such
Person for borrowed money, and (d) all obligations of others, to the extent any
such obligation is secured by a Lien on the assets of such Person (whether or
not such Person has assumed or become liable for the obligation secured by such
Lien), (e) all direct or contingent obligations of such Person under letters of
credit, banker’s acceptances and similar instruments and (f) net obligations of
such Person under any Commodity Hedge Agreements or Interest Rate Hedge
Agreements.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 5.21.

 

- 12 -



--------------------------------------------------------------------------------

“Information” shall mean all information received by the Agent or any of the
Lenders from the Borrower or any of its Subsidiaries relating to the Borrower or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent or the Lenders on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.

“Initial Guarantors” shall mean, collectively, PrimeEnergy Management, Prime
Operating, Eastern Oil Well Service, Southwest Oilfield Construction and E O W S
Midland.

“Insolvency Proceeding” shall mean application (whether voluntary or instituted
by another Person) for or the consent to the appointment of a receiver, trustee,
conservator, custodian, or liquidator of any Person or of all or a substantial
part of the Property of such Person, or the filing of a petition (whether
voluntary or instituted by another Person) commencing a case under Title 11 of
the United States Code, seeking liquidation, reorganization, or rearrangement or
taking advantage of any bankruptcy, insolvency, debtor’s relief, or other
similar law of the United States, the State of Texas, or any other jurisdiction.

“Intellectual Property” shall mean patents, patent applications, trademarks,
tradenames, copyrights, technology, know-how, and processes.

“Interest Expense” shall mean, for any period for which the amount thereof is to
be determined, any and all expenses relating to the accrual of interest on
Indebtedness of the Borrower on a consolidated basis with its consolidated
Subsidiaries, and including interest expense attributable to capitalized leases.

“Interest Period” shall mean, subject to the limitations set forth in
Section 2.2, with respect to any LIBO Rate Loan, a period commencing on the date
such Loan is made or converted from a Loan of another type pursuant to this
Agreement or the last day of the next preceding Interest Period with respect to
such Loan and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Borrower may request in
the Borrowing Request for such Loan.

“Interest Rate Hedge Agreements” shall mean interest rate floor, collar, cap,
rate protection or hedge agreements.

“Investment” in any Person shall mean any stock, bond, note, or other evidence
of Indebtedness, or any other security (other than current trade and customer
accounts) of, investment or partnership interest in or loan to, such Person.

“Joinder Agreement” shall mean each agreement, in form and substance reasonably
acceptable to the Agent, pursuant to which a Domestic Subsidiary of the Borrower
or any of its Subsidiaries, but expressly excluding Prime Offshore LLC, makes
certain representations and warranties to the Agent and the Lenders and agrees
to be bound by the covenants in Article V and Article VI as if such were stated
to be applicable to it and which agreement shall constitute a Loan Document.

 

- 13 -



--------------------------------------------------------------------------------

“L/C Exposure” shall mean, at any time, the then aggregate maximum amount
available to be drawn under outstanding Letters of Credit plus, prior to the
making of any related Letter of Credit Payments in respect of Letters of Credit,
the aggregate of all unpaid reimbursement obligations in respect of Letters of
Credit.

“L/C Sublimit” shall mean $15,000,000.

“Lender Hedge Counterparty” shall mean any Person which is a Lender or an
Affiliate of any Lender at the time when any Commodity Hedge Agreement or
Interest Rate Hedge Agreement between the Borrower and such Person is entered
into.

“Letter of Credit” shall mean any standby letter of credit issued for the
account of the Borrower pursuant to Section 2.1(e).

“Letter of Credit Application” shall mean the standard letter of credit
application employed by BBVA Compass, as the issuer of the Letters of Credit,
from time to time in connection with its issuance of letters of credit.

“Letter of Credit Payment” shall mean any payment made by the Agent on behalf of
the Lenders under a Letter of Credit, to the extent that such payment has not
been repaid by the Borrower.

“LIBO Rate” shall mean, with respect to any Interest Period for any LIBO Rate
Loan, a per annum rate of interest (rounded upwards, if necessary, to the
nearest 1/100th%) appearing on Reuters Screen LIBOR01 Page (or any successor
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the commencement of such Interest
Period; provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, “LIBO Rate” shall be
the interest rate per annum determined by the Agent to be the average of the
rates per annum at which deposits in dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Agent at approximately 11:00 a.m. (London time) on the date that is two
Business Days prior to the beginning of such Interest Period. The determination
and calculation of the LIBO Rate and each component thereof by the Agent shall
be conclusive and binding, absent manifest error.

 

- 14 -



--------------------------------------------------------------------------------

“LIBO Rate Loan” shall mean any Loan and any portion of the Loan Balance which
the Borrower has requested, in the initial Borrowing Request for such Loan or a
subsequent Borrowing Request for such portion of the Loan Balance, bear interest
on the basis of the Adjusted LIBO Rate and which are permitted by the terms
hereof to bear interest on the basis of the Adjusted LIBO Rate.

“Lien” shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of such Property, whether such interest
is based on common law, statute, or contract, and including, but not limited to,
the lien or security interest arising from a mortgage, ship mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt, or a
lease, consignment, or bailment for security purposes (other than true leases or
true consignments), liens of mechanics, materialmen, and artisans, maritime
liens and reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting Property which secure an obligation owed to, or a claim
by, a Person other than the owner of such Property (for the purpose of this
Agreement, the Borrower and each of the Guarantors shall be deemed to be the
owner of any Property which it has acquired or holds subject to a conditional
sale agreement, financing lease, or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person for security
purposes).

“Limitation Period” shall mean, with respect to any Lender, any period while any
amount remains owing on the Note payable to such Lender and interest on such
amount, calculated at the applicable interest rate, plus any fees or other sums
payable to such Lender under any Loan Document and deemed to be interest under
applicable law, would exceed the amount of interest which would accrue at the
Highest Lawful Rate.

“Loan” shall mean any loan made by any Lender to or for the benefit of the
Borrower pursuant to this Agreement and any payment made by the Agent, on behalf
of any Lender, under a Letter of Credit.

“Loan Balance” shall mean, at any point in time, the aggregate outstanding
principal balance of the Notes at such time.

“Loan Documents” shall mean this Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Security Documents, any Joinder
Agreements, the Guaranties, the Fee Letter and all other documents and
instruments now or hereafter delivered pursuant to the terms of or in connection
with this Agreement, the Notes, the Letter of Credit Applications, the Letters
of Credit, the Security Documents, any Joinder Agreements or the Guaranties, and
all renewals and extensions of, amendments and supplements to, and restatements
of, any or all of the foregoing from time to time in effect.

 

- 15 -



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean (a) any adverse effect on the business,
operations, assets, properties, liabilities (actual or contingent) or financial
condition of the Borrower on a consolidated basis with its consolidated
Subsidiaries which increases, in any material respect, the risk that any of the
Obligations will not be repaid as and when due, (b) any material and adverse
effect upon the Collateral, (c) any material adverse effect on the validity or
enforceability of any Loan Document or (d) any material adverse effect on the
rights or remedies of the Agent or the Lenders under any Loan Document or any
Commodity Hedge Agreement or Interest Rate Hedge Agreement.

“Monthly Reduction Amount” shall mean, at any time, the amount determined as
such by the Agent (with the approval of the Lenders as required by the
provisions of Section 9.9) and then in effect in accordance with the provisions
of Section 2.10.

“Mortgaged Properties” shall mean all Oil and Gas Properties of the Borrower or
PrimeEnergy Management subject to a perfected first priority Lien (subject only
to Permitted Liens) in favor of the Agent, as security for the Obligations.

“Net Income” shall mean, for any relevant period, the net income of the
Borrower, on a consolidated basis with its consolidated Subsidiaries during such
period, determined in accordance with GAAP.

“Notes” shall mean, collectively, the promissory notes of the Borrower each
payable to a Lender in the face amount of up to the Facility Amount of the
relevant Lender and in the form attached hereto as Exhibit I and the Additional
Compass Note with all blanks completed appropriately, together with all
renewals, extensions for any period, increases, and rearrangements thereof.

“Notice of Termination” shall have the meaning assigned to such term in
Section 2.20.

“Obligations” shall mean, without duplication of the same amount in more than
one category, (a) all Indebtedness of the Borrower evidenced by the Notes,
(b) the obligation of the Borrower to provide to or reimburse the Agent, as the
issuer of the Letters of Credit, as the case may be, for amounts payable, paid
or incurred with respect to Letters of Credit, (c) the undrawn, unexpired amount
of all outstanding Letters of Credit, (d) Indebtedness of the Borrower in
respect of Commodity Hedge Agreements or Interest Rate Hedge Agreements with
Lender Hedge Counterparties, so long as in compliance with the provisions of
Section 6.1 (which it is agreed shall rank pari passu with all other items
listed in this definition), (e) the obligation of the Borrower for the payment
of Commitment Fees and other fees pursuant to the provisions of this Agreement
or the Fee Letter, and (f) all other obligations and liabilities of the Borrower
to the Agent, the Lenders and all other Lender Hedge Counterparties, now
existing or hereafter incurred, under, arising out of or in connection with any
Loan Document or any

 

- 16 -



--------------------------------------------------------------------------------

Commodity Hedge Agreement or Interest Rate Hedge Agreement with a Lender Hedge
Counterparty and in compliance with the provisions of Section 6.1, and to the
extent that any of the foregoing includes or refers to the payment of amounts
deemed or constituting interest, only so much thereof as shall have accrued,
been earned and which remains unpaid at each relevant time of determination.

“Obtained Benefit” shall mean the aggregate amount of benefits, both direct and
indirect, obtained by any of the Borrower, and the Guarantors from the extension
of credit to the Borrower under this Agreement and not repaid by the Borrower or
one of the Guarantors.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury or any successor Governmental Authority.

“Oil and Gas Properties” shall mean fee, leasehold, or other interests in or
under mineral estates or oil, gas, and other liquid or gaseous hydrocarbon
leases, including undivided interests in any such property rights owned jointly
with others, with respect to Properties situated in the United States or
offshore from any State of the United States, including overriding royalty and
royalty interests, leasehold estate interests, net profits interests, production
payment interests, and mineral fee interests, together with contracts executed
in connection therewith and all tenements, hereditaments, appurtenances, and
Properties appertaining, belonging, affixed, or incidental thereto.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Percentage Share” shall mean, as to each Lender, the percentage which such
Lender’s Facility Amount constitutes of the sum of the Facility Amounts of all
Lenders.

“Permitted Liens” shall mean (a) Liens for taxes, assessments, or other
governmental charges or levies not yet due or which (if foreclosure, distraint,
sale, or other similar proceedings shall not have been initiated) are being
contested in good faith by appropriate proceedings, and such reserve as may be
required by GAAP shall have been made therefor, (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security (other
than Liens created by Section 4068 of ERISA), old age pension, employee
benefits, or public liability obligations which are not yet due or which are
being contested in good faith by appropriate proceedings, if such reserve as may
be required by GAAP shall have been made therefor, (c) Liens in favor of
vendors, carriers, warehousemen, repairmen, mechanics, workmen, materialmen,
constructors, laborers, landlords or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that are not yet
due or which are being contested in good faith by appropriate proceedings, if
such reserve as may be

 

- 17 -



--------------------------------------------------------------------------------

required by GAAP shall have been made therefor, (d) Liens in favor of operators
and non-operators under joint operating agreements or similar contractual
arrangements arising in the ordinary course of the business of the Borrower to
secure amounts owing, which amounts are not yet due or are being contested in
good faith by appropriate proceedings, if such reserve as may be required by
GAAP shall have been made therefor, (e) Liens under production sales agreements,
division orders, operating agreements, and other agreements customary in the oil
and gas business for processing, producing, and selling hydrocarbons securing
obligations not constituting Indebtedness and provided that such Liens do not
secure obligations to deliver hydrocarbons at some future date without receiving
full payment therefor within 90 days of delivery, (f) covenants, liens, rights,
easements, rights of way, restrictions, and other similar encumbrances, and
minor defects in the chain of title which are customarily accepted in the oil
and gas financing industry, none of which interfere with the ordinary conduct of
the business of the Borrower or materially detract from the value or use of the
Property to which they apply, (g) Liens securing the purchase price of Property,
including vehicles and equipment, acquired by the Borrower in the ordinary
course of business (including Liens existing under conditional sale or title
retention contracts), provided that such Liens cover only the acquired Property
and the aggregate unpaid purchase price secured by such Liens does not exceed
$500,000, (h) Liens securing leases of equipment, provided that, as to any
particular lease, the Lien covers only the relevant leased equipment and secures
only amounts which are not yet due and payable under the relevant lease or are
being contested in good faith by appropriate proceedings and such reserve as
required by GAAP shall have been made therefor and the aggregate rental payable
under all such leases does not exceed $1,500,000, (i) Liens listed on Schedule
1.2, and (j) Liens in favor of the Agent and other Liens expressly permitted
hereunder or in the Security Documents.

“Person” shall mean an individual, corporation, partnership, limited liability
company, trust, unincorporated organization, government, any agency or political
subdivision of any government, or any other form of entity.

“Plan” shall mean, at any time, any employee benefit plan which is covered by
Title IV of ERISA and in respect of which the Borrower, any of the Guarantors or
any Commonly Controlled Entity of any is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Principal Office” shall mean the office of BBVA Compass in Houston, Texas
located at 24 Greenway Plaza, Suite 1400A, Houston, Texas 77046 or such other
office as the Agent may designate in writing to the Borrower and/or the Lenders
from time to time, the wiring instructions to such currently designated office
being as follows:

Compass Bank

ABA No. 113010547

Account No. 90124099

Reference: PrimeEnergy

 

- 18 -



--------------------------------------------------------------------------------

“Projected Production” shall mean, at any time, the volumes of proved developed
producing reserves of each commodity category reasonably projected, in the most
recent Reserve Report provided pursuant to the provisions of Section 5.4, to be
produced from the Oil and Gas Properties of the Borrower or PrimeEnergy
Management during the terms of existing or proposed Commodity Hedge Agreements
between the Borrower and Approved Hedge Counterparties, as such projection may
be adjusted by the Agent.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor).

“Regulatory Change” shall mean, with respect to any Lender, the passage,
adoption, institution, or amendment of any federal, state, local, or foreign
Requirement of Law (including Regulation D), or any interpretation, directive,
or request (whether or not having the force of law) of any Governmental
Authority or monetary authority charged with the enforcement, interpretation, or
administration thereof, occurring after the Closing Date and applying to a class
of lenders including such Lender or its Applicable Lending Office.

“Release of Hazardous Substances” shall mean any emission, spill, release,
disposal, or discharge, except in accordance with a valid permit, license,
certificate, or approval of the relevant Governmental Authority, of any
Hazardous Substance into or upon (a) the air, (b) soils or any improvements
located thereon, (c) surface water or groundwater, or (d) the sewer or septic
system, or the waste treatment, storage, or disposal system servicing any
Property of the Borrower or any of the Guarantors.

“Replacement Lenders” shall have the meaning assigned to such term in
Section 2.20.

“Required Lenders” shall mean, at any time when no Loans or Letters of Credit
are outstanding, two or more Lenders holding in the aggregate Percentage Shares
at least equal to seventy five percent (75%) of the Commitment Amount and, at
any time when any Loans or Letters of Credit are outstanding, two or more
Lenders which in the aggregate hold at least equal to seventy five percent
(75%) of the sum of the Loan Balance (without regard to any sale of a
participation in any Loan) and the L/C Exposure.

“Required Payment” shall have the meaning assigned to such term in Section 2.7.

 

- 19 -



--------------------------------------------------------------------------------

“Requirement of Law” shall mean, as to any Person, the certificate or articles
of incorporation and by-laws, the certificate or articles of organization and
regulations, operating agreement or limited liability company agreement, the
agreement of limited partnership or other organizational or governing documents
of such Person, and any applicable law, treaty, ordinance, order, judgment,
rule, decree, regulation, or determination of an arbitrator, court, or other
Governmental Authority, including rules, regulations, orders, and requirements
for permits, licenses, registrations, approvals, or authorizations, in each case
as such now exist or may be hereafter amended and are applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

“Reserve Report” shall mean each report delivered to the Agent pursuant to the
provisions of Section 5.4.

“Reserve Requirement” shall mean, for any Interest Period for any LIBO Rate
Loan, the average maximum rate at which reserves (including any marginal,
supplemental, or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in Dallas, Texas, with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D) and any other
reserves required by reason of any Regulatory Change to be maintained by such
member banks against (a) any category of liabilities which includes deposits by
reference to which the LIBO Rate is to be determined as provided herein in the
definition of the term “LIBO Rate” or (b) any category of extensions of credit
or other assets which include a LIBO Rate Loan.

“Responsible Officer” shall mean, as to any Business Entity, its President, its
Chief Financial Officer, any Vice President or any other Person duly authorized
in accordance with the applicable organizational documents, bylaws, regulations
or resolutions to act on behalf of such Business Entity.

“Security Documents” shall mean, collectively, the security documents in effect
under the Existing Credit Agreement, the security documents, if any, executed
and delivered in satisfaction of the condition set forth in Section 3.1(f), any
existing security document, if any, amended by any of such documents set forth
in Section 3.1(f), and all other documents and instruments at any time executed
as security for all or any portion of the Obligations, as such instruments may
be amended, supplemented, restated, or otherwise modified from time to time.

“Subsidiary” shall mean, as to any Person, any Business Entity of which shares
of stock or other equity interests having ordinary voting power (other than
stock or other equity interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other governing body or other managers of such Business Entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

- 20 -



--------------------------------------------------------------------------------

“Subsidiary Guarantors” shall mean the Domestic Subsidiaries of the Borrower or
any Subsidiary of any such Subsidiary, but expressly excluding Prime Offshore
LLC, which are Guarantors.

“Superfund Site” shall mean those sites listed on the Environmental Protection
Agency National Priority List and eligible for remedial action or any comparable
state registries or list in any state of the United States.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
fees, deductions, charges or withholdings imposed by any Governmental Authority.

“Terminated Lender” shall have the meaning assigned to such term in
Section 2.20.

“Termination Date” shall have the meaning assigned to such term in Section 2.20.

“Transferee” shall mean any Person to which any Lender has sold, assigned,
transferred, or granted a participation in any of the Obligations, as authorized
pursuant to the provisions of Section 9.1, and any Person acquiring, by
purchase, assignment, transfer, or participation, from any such purchaser,
assignee, transferee, or participant, any part of such Obligations.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of Texas.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107 56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.

1.3 Undefined Financial Accounting Terms. Financial accounting terms used in
this Agreement without definition are used herein with the respective meanings
assigned thereto in accordance with GAAP at the time in effect.

1.4 References. References in this Agreement to Schedules, Exhibits, Articles or
Section numbers shall be to Schedules, Exhibits, Articles or Sections of this
Agreement, unless expressly stated to the contrary. References in this Agreement
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Agreement in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Specific enumeration herein shall not exclude
the general and, in such regard, the terms “includes” and “including” used
herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Agreement to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Agreement to “writing”
include printing, typing, lithography, facsimile

 

- 21 -



--------------------------------------------------------------------------------

reproduction, and other means of reproducing words in a tangible visible form.
References in this Agreement to agreements and other contractual instruments
shall be deemed to include all exhibits and appendices attached thereto and all
subsequent amendments and other modifications to such instruments, but only to
the extent such amendments and other modifications are not prohibited by the
terms of this Agreement. References in this Agreement to Persons include their
respective successors and permitted assigns.

1.5 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.6 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

1.7 Incorporation of Schedules and Exhibits. The Schedules and Exhibits attached
to this Agreement are incorporated herein and shall be considered a part of this
Agreement for all purposes.

1.8 Negotiated Transaction. Each party to this Agreement affirms to the others
that it has had the opportunity to consult, and discuss the provisions of this
Agreement with, independent counsel and fully understands the legal effect of
each provision.

ARTICLE II

TERMS OF FACILITY

2.1 Revolving Line of Credit and Letter of Credit Facility. (a) Upon the terms
and conditions (including the right of the Lenders to decline to make any Loan,
other than a Letter of Credit Payment, so long as any condition to the making of
such Loan set forth in Section 3.2 has not been satisfied) and relying on the
representations and warranties contained in this Agreement, each Lender
severally agrees to make Loans during the Commitment Period to or for the
benefit of the Borrower in an aggregate outstanding principal amount not to
exceed at any time the Percentage Share of such Lender of the Commitment Amount
then in effect (but such product not to exceed, at any time, the Facility Amount
of the relevant Lender then in effect), minus the Percentage Share of such
Lender of the then existing L/C Exposure. Loans shall be made from time to time
on any Business Day designated in a Borrowing Request.

(b) Subject to the provisions of this Agreement, during the Commitment Period,
the Borrower may borrow, repay and reborrow and convert Loans of one type or
with one Interest Period into Loans of another type or with a different Interest
Period. Each

 

- 22 -



--------------------------------------------------------------------------------

borrowing or conversion of principal of (i) Base Rate Loans shall be in an
amount at least equal to $1,000,000 and a whole multiple of $10,000 and
(ii) LIBO Rate Loans shall be in an amount at least equal to $1,000,000 and a
whole multiple of $100,000 and, if any LIBO Rate Loan would otherwise be in a
lesser principal amount for any period, such Loan shall be a Base Rate Loan
during such period. Except for prepayments made pursuant to the provisions of
Section 2.11, each prepayment of principal shall be in an amount at least equal
to $100,000 and a whole multiple of $100,000. Each borrowing, prepayment, or
conversion of or into a Loan of a different type or, in the case of a LIBO Rate
Loan, having a different Interest Period, shall be deemed a separate borrowing,
conversion, and prepayment for purposes of the foregoing, one for each type of
Loan or Interest Period.

(c) The Agent shall notify each Lender of its receipt of a Borrowing Request as
soon as practicable following its receipt thereof, including in such notice the
amount of the requested Loan and the requested date for the making of the
requested Loan. Not later than 11:00 a.m., Central Standard or Central Daylight
Savings Time, as the case may be, on the date specified for each borrowing, each
Lender shall make available to the Agent, at an account designated by the Agent,
an amount equal to the Percentage Share of such Lender of the borrowing to be
made on such date. The amount so received by the Agent shall, subject to the
terms and conditions hereof, be made available to the Borrower in immediately
available funds at the Principal Office. All Loans by each Lender shall be
maintained at the Applicable Lending Office of such Lender and shall be
evidenced by the Note of such Lender.

(d) The failure of any Lender to make any Loan required to be made by it
hereunder shall not relieve any other Lender of its obligation to make any Loan
required to be made by it, and no Lender shall be responsible for the failure of
any other Lender to make any Loan.

(e) Upon the terms and conditions (including the right of the Agent to decline
to issue renew or extend any Letter of Credit so long as any condition to the
issuance, renewal or extension of such Letter of Credit set forth in Section 3.3
has not been satisfied) and relying on the representations and warranties
contained in this Agreement, the Agent, as issuing bank for the Lenders, agrees,
from the date of this Agreement until the date which is 30 days prior to the
Commitment Termination Date, to issue, on behalf of the Lenders in their
respective Percentage Shares, Letters of Credit for the account of the Borrower
and to renew and extend such Letters of Credit. Letters of Credit shall be
issued, renewed, or extended from time to time on any Business Day designated by
the Borrower following the receipt in accordance with the terms hereof by the
Agent of the written (or oral, confirmed promptly in writing) request by a
Responsible Officer of the Borrower therefor and a Letter of Credit Application.
Letters of Credit shall be issued in such amounts as the Borrower may request;
provided, however, that (i) no Letter of Credit shall have an expiration date
which is less than 30 days prior to the Commitment Termination Date or, unless
such Letter of Credit includes a right of the Agent to terminate or not renew
such Letter of Credit at each anniversary of the date of issuance thereof, which
is more than one year after the date of issuance thereof, (ii) the Loan Balance
plus the L/C Exposure, including that under any then requested Letter of Credit,
shall not exceed at any time the Commitment Amount and (iii) the L/C Exposure,
including that under any then requested Letter of Credit, shall not exceed at
any time the L/C Sublimit.

 

- 23 -



--------------------------------------------------------------------------------

(f) In connection with the issuance, renewal or extension by the Agent of any
Letter of Credit pursuant to Section 2.1(e), the Borrower shall pay to the
Agent, for the account of the Lenders, a letter of credit fee in an amount equal
to the greater of (i) the face amount of such Letter of Credit multiplied by a
per annum rate equal to the Applicable Margin for LIBO Rate Loans in effect at
the date of issuance, renewal or extension of the relevant Letter of Credit,
calculated on the basis of a year of 360 days, and actual days elapsed
(including the first day but excluding the last day), or (ii) $1,000. Such fee
with respect to each Letter of Credit (other than the minimum fee of $1,000 as
to any Letter of Credit, which shall be payable on the date of issuance, renewal
or extension of the relevant Letter of Credit) shall be payable quarterly in
arrears on the last Business Day of each calendar quarter and at the expiry date
of the relevant Letter of Credit. In addition to the foregoing fee with respect
to each Letter of Credit, the Borrower shall pay the fronting fees provided for
in Section 2.14. Neither the Agent, BBVA Compass nor any Lender shall have any
obligation to refund any portion of any fee payable pursuant to this
Section 2.1)(f) upon early cancellation of the relevant Letter of Credit. The
Borrower also agrees to pay on demand to BBVA Compass, solely for its account as
issuer of the relevant Letter of Credit, its customary letter of credit
transaction fees and expenses, including amendment fees, payable with respect to
each Letter of Credit.

(g) The Borrower agrees that neither the Agent nor any Lender shall be
responsible for, nor shall the Obligations be affected by, among other things,
(i) the validity or genuineness of documents or any endorsements thereon
presented in connection with any Letter of Credit, even if such documents shall
in fact prove to be in any and all respects invalid, fraudulent or forged, so
long as the Agent, as the issuer of such Letter of Credit, has no actual
knowledge of any such invalidity, lack of genuineness, fraud, or forgery prior
to the presentment for payment of a corresponding Letter of Credit or any draft
thereunder or (ii) any dispute between or among the Borrower and any beneficiary
of any Letter of Credit or any other Person to which any Letter of Credit may be
transferred, or any claims whatsoever of the Borrower against any beneficiary of
any Letter of Credit or any such transferee. The Borrower further acknowledges
and agrees that the Agent, as the issuer of Letters of Credit, shall be liable
to the Borrower to the extent, but only to the extent, of any direct, as opposed
to consequential or punitive, damages suffered by the Borrower as a result of
the willful misconduct or gross negligence of the Agent as the issuer of Letters
of Credit in determining whether documents presented under a Letter of Credit
complied with the terms of such Letter of Credit that resulted in either a
wrongful payment under such Letter of Credit or a wrongful dishonor of a claim
or draft properly presented under such Letter of Credit. In the absence of gross
negligence or willful misconduct by the Agent as the issuer of Letters of
Credit, the Agent shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Agent, the Lenders,
and the Borrower agree that any action taken or omitted by the Agent, as issuer
of any Letter of Credit, under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding as among the Agent, as issuer of such
Letter of Credit or otherwise, the Lenders, and the Borrower shall not put the
Agent, as issuer of such Letter of Credit or otherwise, or any Lender under any
liability to the Borrower.

 

- 24 -



--------------------------------------------------------------------------------

(h) Unless the Borrower provides to the Agent funds sufficient to allow the
Agent to pay any drawing by a beneficiary under a Letter of Credit prior to the
Agent being obligated to pay the relevant drawing under a Letter of Credit, the
Agent shall make a Letter of Credit Payment in payment of such drawing. Prior to
any Letter of Credit Payment in respect of any Letter of Credit, each Lender
shall be deemed to be a participant, through the Agent with respect to the
relevant Letter of Credit, in the obligation of the Agent, as the issuer of such
Letter of Credit, in an amount equal to the Percentage Share of such Lender of
the maximum amount which is or at any time may become available to be drawn
thereunder. Upon delivery by such Lender of funds requested pursuant to
Section 2.1(i), such Lender shall be treated as having purchased a participating
interest in an amount equal to such funds delivered by such Lender to the Agent
in the obligation of the Borrower to reimburse the Agent, as the issuer of such
Letter of Credit, for any amounts payable, paid, or incurred by the Agent, as
the issuer of such Letter of Credit, with respect to such Letter of Credit.

(i) Each Lender shall be unconditionally and irrevocably liable, without regard
to the occurrence of any Default or Event of Default, to the extent of the
Percentage Share of such Lender at the time of issuance of each Letter of
Credit, to reimburse, on demand, the Agent, as the issuer of such Letter of
Credit, for the amount of each Letter of Credit Payment under such Letter of
Credit. Each Letter of Credit Payment shall be deemed to be a Loan by each
Lender to the extent of funds delivered by such Lender to the Agent with respect
to such Letter of Credit Payment and shall to such extent be deemed a Loan under
and shall be evidenced by the Note of such Lender and shall be payable by the
Borrower upon demand by the Agent.

(j) EACH LENDER AGREES TO INDEMNIFY THE AGENT, AS THE ISSUER OF EACH LETTER OF
CREDIT, AND THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS IN FACT AND
AFFILIATES OF THE AGENT (TO THE EXTENT NOT REIMBURSED BY THE BORROWER AND
WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO SO), RATABLY ACCORDING TO
THE PERCENTAGE SHARE OF SUCH LENDER AT THE TIME OF ISSUANCE OF SUCH LETTER OF
CREDIT, FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS
OF ANY KIND WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING ANY TIME FOLLOWING THE
PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE AGENT AS THE
ISSUER OF SUCH LETTER OF CREDIT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ATTORNEYS IN FACT OR AFFILIATES IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR SUCH LETTER OF CREDIT OR ANY ACTION TAKEN OR OMITTED BY THE
AGENT AS THE ISSUER OF SUCH LETTER OF CREDIT OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS IN FACT OR AFFILIATES UNDER OR IN CONNECTION WITH
ANY OF THE FOREGOING, INCLUDING ANY LIABILITIES, CLAIMS, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS
IMPOSED, INCURRED OR ASSERTED AS A RESULT OF THE NEGLIGENCE, WHETHER SOLE OR
CONCURRENT, OF THE AGENT AS THE ISSUER OF SUCH LETTER OF CREDIT OR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES;
PROVIDED THAT NO LENDER (OTHER THAN THE AGENT AS THE ISSUER OF A LETTER OF
CREDIT) SHALL BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE AGENT AS THE ISSUER OF A LETTER OF CREDIT. THE AGREEMENTS IN
THIS SECTION 2.1(J) SHALL SURVIVE THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS
AND THE TERMINATION OF THIS AGREEMENT.

 

- 25 -



--------------------------------------------------------------------------------

2.2 Limitations on Interest Periods. Each Interest Period selected by the
Borrower (a) which commences on the last Business Day of a calendar month (or
any day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month, (b) which would otherwise end on a day which is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day), (c) which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date and (d) shall have
a duration of not less than one month and, if any Interest Period would
otherwise be a shorter period, the relevant Loan shall be a Base Rate Loan
during such period.

2.3 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, no more than six separate LIBO Rate Loans shall be outstanding
at any one time, with, for purposes of this Section, all LIBO Rate Loans for the
same Interest Period constituting one LIBO Rate Loan. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any interest
rate for any LIBO Rate Loan for any Interest Period therefor:

(a) the Agent determines (which determination shall be conclusive, absent
manifest error) that quotations of interest rates for the deposits referred to
in the definition of “LIBO Rate” in Section 1.2 are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining the
rate of interest for such Loan as provided in this Agreement; or

(b) the Agent determines (which determination shall be conclusive, absent
manifest error) that the rates of interest referred to in the definition of
“LIBO Rate” in Section 1.2 upon the basis of which the rate of interest for such
Loan for such Interest Period is to be determined do not adequately cover the
cost to the Lenders of making or maintaining such Loan for such Interest Period,
then the Agent shall give the Borrower and the Lenders prompt notice thereof;
and so long as such condition remains in effect, the Lenders shall be under no
obligation to make LIBO Rate Loans or to convert Base Rate Loans into LIBO Rate
Loans, and the Borrower shall, on the last day of the then current Interest
Period for each outstanding LIBO Rate Loan, either prepay such LIBO Rate Loan or
convert such Loan into a LIBO Rate Loan with amounts and maturities for which
quotations are provided, or convert such Loan into a Base Rate Loan in
accordance with the provisions of Section 2.12.

2.4 Use of Loan Proceeds and Letters of Credit. (a) Proceeds of all Loans shall
be used solely by the Borrower (i) to acquire and develop Oil and Gas
Properties, (ii) for the Borrower’s working capital and general business
purposes and capital expenditures not otherwise prohibited under applicable
provisions of this Agreement, (iii) to advance funds to or make Investments in
the Subsidiary Guarantors for their working capital and general business
purposes and capital expenditures not prohibited under the provisions of this
Agreement, and (iv) to pay fees and expenses incurred in connection with this
Agreement.

 

- 26 -



--------------------------------------------------------------------------------

(b) Letters of Credit shall be issued solely for the account of the Borrower for
general business purposes of the Borrower and the Subsidiary Guarantors not
otherwise prohibited under applicable provisions of this Agreement.

2.5 Interest. Subject to applicable provisions of this Agreement (including
those of Section 2.17), (a) interest on Base Rate Loans shall accrue and be
payable at a daily interest rate based on the per annum rate equal to the sum of
the Adjusted Base Rate for each relevant day plus the Applicable Margin for Base
Rate Loans on such day, converted to a daily rate on the basis of a year of 365
or 366 days, as the case may be; provided, however, in no event shall such
applicable rate exceed the Highest Lawful Rate, with such rate being applied on
the basis of actual days elapsed (including the first day, but excluding the
last day) during the period for which interest is payable at the relevant rate,
and (b) interest on LIBO Rate Loans shall accrue during each relevant Interest
Period and be payable at a daily interest rate based on the per annum rate equal
to the Adjusted LIBO Rate on the first day of the relevant Interest Period plus
the relevant Applicable Margin for LIBO Rate Loans on such day, converted to a
daily rate on the basis of a year of 360 days; provided, however, in no event
shall such applicable rate exceed the Highest Lawful Rate, with such rate being
applied on the basis of actual days elapsed (including the first day, but
excluding the last day) during the period for which interest is payable at the
relevant rate. Notwithstanding the foregoing, interest on past due principal
and, to the extent permitted by applicable law, past due interest and fees,
shall accrue at the Default Rate and shall be payable upon demand by the Agent
at any time as to all or any portion of such interest. Interest provided for
herein shall be calculated on unpaid sums actually advanced and outstanding
pursuant to the terms of this Agreement and only for the period from the date or
dates of such advances to, but not including, the date or dates of repayment. In
the event that the Borrower fails to select the duration of any Interest Period
for any LIBO Rate Loan within the time period and otherwise as provided herein,
such Loan (if outstanding as a LIBO Rate Loan) shall be automatically converted
into a Base Rate Loan on the last day of the then current Interest Period for
such Loan or (if outstanding as a Base Rate Loan) shall remain as, or (if not
then outstanding) shall be made as, a Base Rate Loan.

2.6 Repayment of Loans and Interest. Accrued and unpaid interest on each
outstanding Base Rate Loan shall be due and payable monthly commencing on the
first day of August, 2010 and continuing on the first day of each calendar month
thereafter while any Base Rate Loan remains outstanding, the payment in each
instance to be the amount of interest which has accrued and remains unpaid in
respect of the relevant Loan. Accrued and unpaid interest on each outstanding
LIBO Rate Loan shall be due and payable on the earlier of (a) the last day of
the Interest Period for such LIBO Rate Loan or (b) if any Interest Period is of
a duration longer than three months, on the day of the third month of the
relevant Interest Period corresponding to the day preceding the initial day of
such Interest Period and on the last day of the relevant Interest Period, the
payment in each instance to be the amount of interest which has accrued and
remains unpaid in respect of the relevant Loan. The Loan Balance, together with
all accrued and unpaid interest thereon, shall be due and payable on the
Commitment Termination Date. At the time of making each payment hereunder or
under the Notes, the Borrower shall specify to the Agent the Loans or other
amounts payable by the Borrower hereunder to which such payment is to be
applied. In the event the Borrower fails to so specify, or if an Event of
Default has occurred and is continuing, the Agent may apply such payment as it
may elect in its discretion and in accordance with the terms hereof.

 

- 27 -



--------------------------------------------------------------------------------

2.7 Outstanding Amounts. (a) The outstanding principal balance of the Note of
each Lender reflected by the notations of such Lender on its records shall be
deemed rebuttably presumptive evidence of the principal amount owing on such
Note. The liability for payment of principal and interest evidenced by each Note
shall be limited to principal amounts actually advanced and outstanding pursuant
to this Agreement and interest on such amounts calculated in accordance with
this Agreement.

(b) Unless the Agent shall have been notified by a Lender or the Borrower prior
to the date on which any of them is scheduled to make payment to the Agent of
(in the case of a Lender) the proceeds of a Loan to be made by such Lender
hereunder or (in the case of the Borrower) a payment to the Agent for the
account of the Agent or one or more of the Lenders hereunder (such payment being
herein called the “Required Payment”), which notice shall be effective upon
receipt, that it does not intend to make the Required Payment to the Agent, the
Agent may assume that the Required Payment has been made and, in reliance upon
such assumption, may (but shall not be required to) make the amount thereof
available to the intended recipient on such date. If such Lender or the
Borrower, as the case may be, has not in fact made the Required Payment to the
Agent, the recipient of such payment shall, on demand, repay to the Agent solely
for its account the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by the Agent until the date the Agent recovers such amount at a
rate per annum equal to, in the case of a Lender as recipient, the Federal Funds
Rate or, in the case of the Borrower as recipient, the Adjusted Base Rate plus
the relevant Applicable Margin.

2.8 Taxes and Time, Place, and Method of Payments. (a) All payments required
pursuant to this Agreement or the Notes shall be made without set-off or
counterclaim in Dollars and in immediately available funds free and clear of,
and without deduction for, any Indemnified Taxes or Other Taxes; provided,
however that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
by the amount (the “Additional Amount”) necessary so that after making all
required deductions (including deductions applicable to additional sums
described in this paragraph) the Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law. In addition, to the extent not paid
in accordance with the preceding sentence, the Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(b) SUBJECT TO THE PROVISIONS OF SECTION 2.20, THE BORROWER SHALL INDEMNIFY THE
AGENT AND EACH LENDER FOR INDEMNIFIED TAXES AND OTHER TAXES PAID BY SUCH PERSON,
INCLUDING ANY INDEMNIFIED TAXES OR OTHER TAXES ARISING FROM THE NEGLIGENCE,
WHETHER SOLE OR CONCURRENT, OF THE AGENT OR ANY LENDER; PROVIDED, HOWEVER, THAT
THE BORROWER SHALL NOT BE OBLIGATED TO MAKE PAYMENT TO THE AGENT OR ANY LENDER
IN RESPECT OF PENALTIES, INTEREST AND OTHER SIMILAR LIABILITIES ATTRIBUTABLE TO
SUCH INDEMNIFIED TAXES OR OTHER TAXES IF SUCH PENALTIES, INTEREST OR OTHER
SIMILAR LIABILITIES ARE ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE PERSON SEEKING INDEMNIFICATION.

 

- 28 -



--------------------------------------------------------------------------------

(c) If a Lender or the Agent shall become aware that it is entitled to claim a
refund from a Governmental Authority in respect of Indemnified Taxes or Other
Taxes paid by the Borrower pursuant to this Section 2.8, including Indemnified
Taxes or Other Taxes as to which it has been indemnified by the Borrower, or
with respect to which the Borrower has paid Additional Amounts pursuant to the
Loan Documents, it shall promptly notify the Borrower of the availability of
such refund claim and, if the Lender or the Agent, as the case may be,
determines in good faith that making a claim for refund will not have an adverse
effect to its taxes or business operations, shall, within 10 days after receipt
of a request by the Borrower, make a claim to such Governmental Authority for
such refund at the expense of the Borrower. If a Lender or the Agent receives a
refund in respect of any Indemnified Taxes or Other Taxes paid by the Borrower
pursuant to the Loan Documents, it shall within 30 days from the date of such
receipt pay over such refund to the Borrower (but only to the extent of
Indemnified Taxes or Other Taxes paid pursuant to the Loan Documents, including
indemnity payments made or Additional Amounts paid, by the Borrower under this
Section 2.8 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all reasonable out of pocket expenses of such Lender or the
Agent, as the case may be, and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund).

(d) If any Lender or the Agent is or becomes eligible under any applicable law,
regulation, treaty or other rule to a reduced rate of taxation, or a complete
exemption from withholding, with respect to Indemnified Taxes or Other Taxes on
payments made to it or for its benefit by the Borrower, such Lender or the
Agent, as the case may be, shall, upon the request, and at the cost and expense,
of the Borrower, complete and deliver from time to time any certificate, form or
other document requested by the Borrower, the completion and delivery of which
are a precondition to obtaining the benefit of such reduced rate or exemption,
provided that the taking of such action by such Lender or the Agent, as the case
may be, would not, in the reasonable judgment of such Lender or the Agent, as
the case may be, be disadvantageous or prejudicial to such Lender or the Agent,
as the case may be, or inconsistent with its internal policies or legal or
regulatory restrictions. For any period with respect to which a Lender or the
Agent, as the case may be, has failed to provide any such certificate, form or
other document requested by the Borrower, such Lender or the Agent, as the case
may be, shall not be entitled to any payment under this Section 2.8 in respect
of any Indemnified Taxes or Other Taxes that would not have been imposed but for
such failure.

(e) Each Lender organized under the laws of the United States, any State thereof
or the District of Columbia (other than Lenders that are corporations or
otherwise exempt from United States backup withholding Tax) shall (i) deliver to
the Borrower and the Agent, when such Lender first becomes a Lender, upon the
written request of the Borrower or the Agent, two original copies of United
States Internal Revenue Form W-9 or any successor form, properly completed and
duly executed by such Lender, certifying that such Lender is exempt from United
States backup withholding Tax on payments of interest made under the Loan
Documents and (ii) thereafter at each time it is so reasonably requested in
writing by the Borrower or the Agent, deliver within a reasonable time two
original copies of an updated United States Internal Revenue Service Form W-9 or
any successor form thereto.

 

- 29 -



--------------------------------------------------------------------------------

(f) Each Lender that is organized under the laws of a jurisdiction other than
the United States, any State thereof or the District of Columbia (each such
Lender, a “Foreign Lender”) that is entitled to an exemption from or reduction
of withholding Tax under the laws of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under the Loan Documents shall deliver to the Borrower and the Agent,
but only at the written request of the Borrower or the Agent, such properly
completed and duly executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate, unless in the good faith
opinion of the Foreign Lender such documentation would expose the Foreign Lender
to any material adverse consequence or risk. Such documentation shall be
delivered by each Foreign Lender on or before the date it becomes a Lender and,
if required by law, on or before the date, if any, such Foreign Lender changes
its Applicable Lending Office by designating a different lending office with
respect to its Loans. In addition, each Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each Lender (and, in the case of a Foreign Lender its
lending office), represents that on the Closing Date, payments made hereunder by
the Borrower or the Agent to it would not be subject to United States Federal
withholding tax.

(g) Notwithstanding the provisions of subsection (a) above, the Borrower shall
not be required to indemnify any Foreign Lender or to pay any Additional Amounts
to any Foreign Lender, in respect of United States federal withholding Tax
pursuant to subsection (a) above, (i) to the extent that the obligation to
withhold amounts with respect to United States federal withholding tax existed
on the date such Foreign Lender became a Lender; (ii) with respect to payments
to a new Applicable Lending Office with respect to a Loan, but only to the
extent that such withholding tax exceeds any withholding tax that would have
been imposed on such Lender had it not designated such new Applicable Lending
Office; (iii) with respect to a change by such Foreign Lender of the
jurisdiction in which it is organized, incorporated, controlled or managed, or
in which it is doing business, from the date such Foreign Lender changed such
jurisdiction, but only to the extent that such withholding tax exceeds any
withholding tax that would have been imposed on such Lender had it not changed
the jurisdiction in which it is organized, incorporated, controlled or managed,
or in which it is doing business; or (iv) to the extent that the obligation to
indemnify any Foreign Lender or to pay such Additional Amounts would not have
arisen but for a failure by such Foreign Lender to comply with the provisions of
Section 2.8(f).

(h) All payments by the Borrower shall be deemed received on (i) receipt or
(ii) the next Business Day following receipt if such receipt is after 3:00 p.m.,
Central Standard or Central Daylight Savings Time, as the case may be, on any
Business Day, and shall be made to the Agent at the Principal Office. Except as
provided to the contrary herein, if the due date of any payment hereunder or
under any Note would otherwise fall on a day which is not a Business Day, such
date shall be extended to the next succeeding Business Day, and interest shall
be payable for any principal so extended for the period of such extension;
provided, however, that in the case of any LIBO Rate Loan, if the result of such
extension would be to extend such payment into another calendar month, then the
relevant payment shall be due on the immediately preceding Business Day.

 

- 30 -



--------------------------------------------------------------------------------

2.9 Pro Rata Treatment; Adjustments. (a) Except to the extent otherwise
expressly provided herein, (i) each borrowing pursuant to this Agreement shall
be made from the Lenders pro rata in accordance with their respective Percentage
Shares, (ii) each reduction of the sum of the Facility Amounts of the Lenders at
the request of the Borrower, as well as any subsequent increase in the sum of
the Facility Amounts of the Lenders at the request of the Borrower and with
written agreement of the Agent and all the Lenders, shall serve to adjust the
Facility Amounts of the Lenders pro rata in accordance with the Facility Amounts
of the Lenders in effect immediately prior to any such adjustment, (iii) each
payment of Commitment Fees shall be made to the Agent for the account of the
Lenders pro rata in accordance with their respective Percentage Shares,
(iv) each payment by the Borrower of fees pursuant to the Fee Letter shall be
made to BBVA Compass solely for its account, except as agreed otherwise by BBVA
Compass and any other Lender, (v) each payment of principal of Loans shall be
made to the Agent for the account of the Lenders pro rata in accordance with
their respective shares of the Loan Balance, (vi) each payment of interest on
Loans shall be made to the Agent for the account of the Lenders pro rata in
accordance with their respective shares of the aggregate amount of interest due
and payable to the Lenders, and (vii) each payment by the Borrower under
Commodity Hedge Agreements and Interest Rate Hedge Agreements with Lender Hedge
Counterparties shall be made only to the Person or Persons entitled thereto.

(b) The Agent shall distribute all payments with respect to the Obligations
under the Loan Documents promptly upon receipt in like funds as received to the
Lenders and any Lender Hedge Counterparties entitled to participate in any
relevant payment. In the event that any payments made hereunder by the Borrower
on the Obligations under the Loan Documents at any particular time are
insufficient to satisfy in full the Obligations under the Loan Documents due and
payable at such time, such payments shall be applied (i) first, to fees and
expenses due pursuant to the terms of this Agreement or any other Loan Document,
(ii) second, to accrued interest, (iii) third, to the Loan Balance and any other
Obligations under the Loan Documents pro rata on the basis of the ratio of the
amount of all such Obligations under the Loan Documents owing to the Agent or
the relevant Lender, as the case may be, to the total amount of the Obligations
under the Loan Documents then owing and (iv) fourth to cash collateralize the
L/C Exposure in the manner provided in Section 2.11(a).

(c) If any Lender (for purposes of this Section, a “Benefited Lender”) shall at
any time receive any payment of all or part of its portion of the Obligations
under the Loan Documents, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7.1(f) or Section 7.1(g), or otherwise) in an
amount greater than such Lender was entitled to receive pursuant to the terms
hereof, such Benefited Lender shall purchase for cash from the other Lenders
such portion of the Obligations under the Loan Documents of such other Lenders,
or shall provide such other Lenders with the benefits of any such Collateral or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such Collateral or proceeds with each of
the Lenders according to the terms hereof. If all or any portion of such excess
payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded and the purchase price and benefits returned by such
Lender, to the extent of such recovery, but without interest. The Borrower
agrees that each such Lender so purchasing a portion of the Obligations under
the Loan Documents of another Lender may exercise all rights of payment
(including rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion. If any Lender ever receives, by
voluntary payment, exercise of rights of set-off or banker’s lien, counterclaim,
cross-action or otherwise,

 

- 31 -



--------------------------------------------------------------------------------

any funds of the Borrower to be applied to the Obligations under the Loan
Documents, or receives any proceeds by realization on or with respect to any
Collateral, all such funds and proceeds shall be forwarded immediately to the
Agent for distribution in accordance with the terms of this Agreement.

2.10 Borrowing Base and Monthly Reduction Amount. (a) The Borrowing Base as of
the Closing Date is acknowledged by the Borrower, the Agent and the Lenders to
be $100,000,000. Commencing on the fifteenth day of December, 2010 and
continuing thereafter on the fifteenth day of each calendar month through the
Commitment Termination Date, the amount of the Borrowing Base then in effect
shall be reduced by the Monthly Reduction Amount, which Monthly Reduction Amount
as of the Closing Date is acknowledged to be $2,000,000.

(b) The Borrowing Base and the Monthly Reduction Amount shall be redetermined,
by the Agent, with the approval of the Lenders as required pursuant to the
provisions of Section 9.9, semi-annually (following receipt of each Reserve
Report to be provided no later than each May 1 and November 1 prior to the
Commitment Termination Date, pursuant to Section 5.4) on the basis of
information supplied by the Borrower in compliance with the provisions of this
Agreement, including Reserve Reports, and all other information available to the
Agent and the Lenders. In addition, the Agent, with the approval of the Lenders
as required pursuant to the provisions of Section 9.9, shall, in the normal
course of business following a request of the Borrower, redetermine the
Borrowing Base and the Monthly Reduction Amount; provided, however, the Agent
and the Lenders shall not be obligated to respond to more than one such request
annually. Notwithstanding the foregoing, the Borrowing Base in effect at any
time shall be subject to reduction in accordance with applicable provisions of
Section 6.4 and the Agent, with the approval of the Lenders as required pursuant
to the provisions of Section 9.9, may at its discretion and shall, upon request
by the Required Lenders and with the approval of the Lenders as required
pursuant to the provisions of Section 9.9, redetermine the Borrowing Base and
the Monthly Reduction Amount at any time; provided, however, the Agent and the
Lenders shall not be entitled to more than one such unscheduled redetermination
annually.

(c) Upon each determination of the Borrowing Base and the Monthly Reduction
Amount, the Agent shall notify the Borrower orally (confirming such notice
promptly in writing) of such determination, and, subject to the operation of the
Monthly Reduction Amount, the Borrowing Base and the Monthly Reduction Amount so
communicated to the Borrower shall become effective upon such oral notification
and shall remain in effect until the next subsequent determination of the
Borrowing Base and the Monthly Reduction Amount.

(d) The Borrowing Base shall represent the determination by the Agent and the
Lenders, in accordance with the applicable definitions and provisions herein
contained and the customary lending practices of the Agent and the Lenders for
loans of this nature (but taking into account floor and cap prices or other
price protection under Commodity Hedge Agreements with Approved Hedge
Counterparties), of the value, for loan purposes, of the Mortgaged Properties
and any other Oil and Gas Properties of the Borrower, PrimeEnergy Management or
limited partnerships in which the Borrower owns a partnership interest and such
partnership interest is subject to a Lien in favor of the Agent securing the
Obligations acceptable to the

 

- 32 -



--------------------------------------------------------------------------------

Agent and the Lenders, subject, in the case of any increase in the Borrowing
Base, to the credit approval processes of the Agent and each of the Lenders.
Furthermore, the Borrower and the Guarantors acknowledge that the determination
of the Borrowing Base contains an equity cushion (market value in excess of loan
value), which is acknowledged by the Borrower and the Guarantors to be essential
for the adequate protection of the Agent and the Lenders.

2.11 Mandatory Prepayments. (a) If at any time, as a result of the second
sentence of subsection (a) of Section 2.10, the sum of the Loan Balance and the
L/C Exposure exceeds the Commitment Amount then in effect, the Borrower shall,
within three Business Days of receipt of notice from the Agent of such
occurrence, prepay such portion of the Loan Balance and/or, as provided below in
this subsection (a), provide cash as Collateral so that the sum of the Loan
Balance and the L/C Exposure does not exceed the Commitment Amount then in
effect. If at any time, other than as a result of the second sentence of
subsection (a) of Section 2.10, the sum of the Loan Balance and the L/C Exposure
exceeds the Commitment Amount then in effect (such excess, a “Deficiency”), the
Borrower shall in accordance with the provisions of the relevant Letter of
Credit Applications executed by the Borrower or otherwise to the satisfaction of
the Agent, deposit with the Agent, as additional collateral securing the
Obligations, an amount of cash, in immediately available funds, equal to the L/C
Exposure and, at the option of the Borrower communicated to the Agent within ten
Business Days of receipt of notice from the Agent of such occurrence, (i) prepay
the amount of the Deficiency, if any, in excess of such cash collateral in five
substantially equal monthly installment payments, each for application on the
Loan Balance, the first of which being due on the thirtieth day following
receipt by the Borrower of the relevant notice from the Agent and the remaining
such installments being due monthly on the corresponding day in each of the four
subsequent calendar months, (ii) provide, within 30 days of such election by the
Borrower, additional Collateral, of character and value satisfactory to the
Required Lenders in their sole discretion, and/or cash as Collateral to secure
the Obligations, by way of the execution and delivery to the Agent of Security
Documents in form and substance reasonably satisfactory to the Agent or
(iii) affect any combination of the alternatives described in clauses (i) and
(ii) of this sentence and acceptable to the Required Lenders in their sole
discretion. Any prepayment pursuant to the provisions of this Section 2.11(a)
shall be without premium or penalty, except as provided in Section 2.18, and the
amount of any such prepayment may be reborrowed if otherwise available to the
Borrower pursuant to the terms of this Agreement. The cash deposited with the
Agent in satisfaction of the requirement provided in this Section 2.11(a) shall
be invested, at the express direction of the Borrower as to investment vehicle
and maturity (which shall be no later than the latest expiry date of any then
outstanding Letter of Credit), for the account of the Borrower in cash or cash
equivalent investments offered by or through BBVA Compass.

(b) Net proceeds (being gross proceeds minus reasonable and customary
transaction costs) from sales of Oil and Gas Properties of the Borrower or
PrimeEnergy Management permitted pursuant to the provisions of Section 6.4 or
with the waiver of the prohibition of Section 6.4 by the Agent and the Required
Lenders shall be applied, substantially contemporaneously with receipt of any
such net proceeds, to reduce any then existing Deficiency, notwithstanding any
provision of Section 2.11(a) regarding the elimination of any Deficiency. Any
prepayment pursuant to the provisions of this Section 2.11(b) shall be without
premium or penalty, except as provided in Section 2.18.

 

- 33 -



--------------------------------------------------------------------------------

2.12 Voluntary Prepayments and Conversions of Loans. Subject to applicable
provisions of this Agreement, the Borrower shall have the right at any time or
from time to time to prepay Loans without prepayment penalty and to convert
Loans of one type or with one Interest Period into Loans of another type or with
a different Interest Period; provided, however, that (a) the Borrower shall give
the Agent notice of each such prepayment or conversion of (i) all or any portion
of a LIBO Rate Loan no less than three Business Days prior to prepayment or
conversion and (ii) all or any portion of a Base Rate Loan no less than one
Business Day prior to prepayment or conversion, (b) any prepayment of any LIBO
Rate Loan shall be in an amount of at least equal to $100,000 and a whole
multiple of $100,000, (c) the Borrower shall pay all accrued and unpaid interest
on the amounts prepaid or converted, (d) no such prepayment or conversion shall
serve to postpone the repayment when due of any Obligation or any installments
thereof and (e) the Borrower shall reimburse each Lender for any losses,
expenses or costs incurred by such Lender pursuant to prepayment or conversion
of a Loan, or the failure of the Borrower to make such prepayment or conversion
as provided in Section 2.18. Except as provided in the immediately preceding
sentence, any prepayment pursuant to the provisions of this Section 2.12 shall
be without premium or penalty and the amount of any such prepayment may be
reborrowed if otherwise available to the Borrower pursuant to the terms of this
Agreement.

2.13 Commitment Fees. In addition to interest on the Notes as provided herein
and other fees payable hereunder and under the Fee Letter, and to compensate the
Lenders for maintaining funds available under the Facility, the Borrower shall
pay to the Agent, for the account of the Lenders, in immediately available
funds, for the calendar quarter ending on the last day of September, 2010 and
for each calendar quarter thereafter during the Commitment Period and on the
Commitment Termination Date, a fee equal to one half of one percent (0.50%) per
annum, calculated on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed (including the first day, but excluding the last day),
multiplied by the average daily amount of the Available Commitment during the
relevant quarterly or shorter period, as the case may be. Commitment Fees shall
be payable by the Borrower upon receipt of an invoice therefor or statement
thereof delivered by the Agent and shall be past due if not paid within ten
(10) days of receipt of each such invoice or statement.

2.14 Letter of Credit Fronting Fees. The Borrower shall pay BBVA Compass, solely
for its account and in addition to other fees with respect to Letters of Credit
addressed in Section 2.1(f), at the time of issuance, renewal or extension of
each Letter of Credit, a fronting fee in the amount of one eighth of one percent
(0.125%) multiplied by the face amount of the relevant Letter of Credit.

2.15 Additional Fees. Without duplication of any fees payable pursuant to this
Agreement, the Borrower shall pay to BBVA Compass the fees provided in the Fee
Letter.

2.16 Loans to Satisfy Obligations. Upon a Default, the Lenders may, but shall
not be obligated to, make Loans for the benefit of the Borrower and apply
proceeds thereof to the satisfaction of any condition, warranty, representation
or covenant of the Borrower or any of the Guarantors contained in this Agreement
or any other Loan Document. Such Loans shall be evidenced by the Notes and shall
bear interest at the Adjusted Base Rate plus the relevant Applicable Margin,
subject, however, to the provisions of Section 2.5 regarding the accrual of
interest at the Default Rate in certain circumstances.

 

- 34 -



--------------------------------------------------------------------------------

2.17 General Provisions Relating to Interest. (a) It is the intention of the
parties hereto to comply strictly with the usury laws of the State of Texas and
the United States of America. In this connection, there shall never be
collected, charged, or received on the sums advanced hereunder interest in
excess of that which would accrue at the Highest Lawful Rate. The Borrower
agrees that, to the extent the Highest Lawful Rate is determined with reference
to the laws of the State to Texas, the Highest Lawful Rate shall be the “weekly”
rate as defined in Chapter 303 of the Texas Finance Code, provided that the
Agent or any Lender may, at its election, substitute for the “weekly” rate the
“annualized” or “quarterly” rate, as such terms are defined in the aforesaid
statute, upon the giving of notices provided for in such statute and effective
upon the giving of such notices. The Agent and each Lender may also rely, to the
extent permitted by applicable laws of the State of Texas or the United States
of America, on alternative maximum rates of interest under other laws of the
State of Texas or the United States of America applicable to the Agent or the
relevant Lender, if greater.

(b) Notwithstanding anything herein or in the Notes to the contrary, during any
Limitation Period, the interest rate to be charged on amounts evidenced by the
Notes held by any affected Lenders shall be the Highest Lawful Rate, and the
obligation, if any, of the Borrower for the payment of fees or other charges
deemed to be interest under applicable law shall be suspended. During any period
or periods of time following a Limitation Period, to the extent permitted by
applicable laws of the State of Texas or the United States of America, the
interest rate to be charged hereunder on amounts evidenced by the Notes held by
any affected Lenders shall remain at the Highest Lawful Rate until such time as
there has been paid to each applicable Lender (i) the amount of interest in
excess of that accruing at the Highest Lawful Rate that such Lender would have
received during the Limitation Period had the interest rate remained at the
otherwise applicable rate, and (ii) all interest and fees otherwise payable to
such Lender but for the effect of such Limitation Period.

(c) If, under any circumstances, the aggregate amounts paid on the Notes or
under this Agreement or any other Loan Document include amounts which by law are
deemed interest and which would exceed the amount permitted if the Highest
Lawful Rate were in effect, the Borrower stipulates that such payment and
collection will have been and will be deemed to have been, to the extent
permitted by applicable laws of the State of Texas or the United States of
America, the result of mathematical error on the part of the Borrower, the
Agent, and the Lenders; and the party receiving such excess shall promptly
refund the amount of such excess (to the extent only of such interest payments
in excess of that which would have accrued and been payable on the basis of the
Highest Lawful Rate) upon discovery of such error by such party or notice
thereof from the Borrower. In the event that the maturity of any Obligation is
accelerated, by reason of an election by the Lenders or otherwise, or in the
event of any required or permitted prepayment, then the consideration
constituting interest under applicable laws may never exceed that payable on the
basis of the Highest Lawful Rate, and excess amounts paid which by law are
deemed interest, if any, shall be credited by the Agent and the Lenders on the
principal amount of the Obligations, or if the principal amount of the
Obligations shall have been paid in full, refunded to the Borrower.

 

- 35 -



--------------------------------------------------------------------------------

(d) All sums paid, or agreed to be paid, to the Agent and the Lenders for the
use, forbearance and detention of the proceeds of any advance hereunder shall,
to the extent permitted by applicable law, be amortized, prorated, allocated,
and spread throughout the full term hereof until paid in full so that the actual
rate of interest is uniform but does not exceed the Highest Lawful Rate
throughout the full term hereof.

2.18 Yield Protection. (a) Without limiting the effect of the other provisions
of this Section 2.18 (but without duplication), the Borrower shall pay to the
Agent and each Lender from time to time such amounts as are necessary to
compensate it for any actual and reasonable Additional Costs incurred by the
Agent or such Lender.

(b) Without limiting the effect of the other provisions of this Section 2.18
(but without duplication), the Borrower shall pay to each Lender from time to
time on request such amounts as are necessary to compensate such Lender or such
Lender’s holding company for any costs attributable to the maintenance by such
Lender (or any Applicable Lending Office), pursuant to any Regulatory Change, of
capital in respect of its Commitment, such compensation to include an amount
equal to any reduction of the rate of return on assets or equity of such Lender
or such Lender’s holding company (or any Applicable Lending Office) to a level
below that which such Lender or such Lender’s holding company (or any Applicable
Lending Office) could have achieved but for such Regulatory Change.

(c) Without limiting the effect of the other provisions of this Section 2.18
(but without duplication), in the event that any Requirement of Law or
Regulatory Change or the compliance by the Agent or any Lender therewith shall
(i) impose, modify, or hold applicable any reserve, special deposit, or similar
requirement against any Letter of Credit or obligation to issue Letters of
Credit, or (ii) impose upon the Agent or such Lender any other condition
regarding any Letter of Credit or obligation to issue Letters of Credit, and the
result of any such event shall be to increase the cost to the Agent or such
Lender of issuing or maintaining any Letter of Credit or obligation to issue
Letters of Credit or any liability with respect to Letter of Credit Payments, or
to reduce any amount receivable in connection therewith, then upon demand by the
Agent or such Lender, as the case may be, the Borrower shall pay to the Agent or
such Lender, from time to time as specified by the Agent or such Lender,
additional amounts which shall be sufficient to compensate the Agent or such
Lender for such increased cost or reduced amount receivable.

(d) Without limiting the effect of the other provisions of this Section 2.18
(but without duplication), the Borrower shall pay to the Agent and each Lender
such amounts as shall be sufficient in the reasonable opinion of the Agent and
such Lender to compensate them for any reasonable loss, cost or expense and
customary administrative charges incurred or charged by and as a result of:

 

  (i) any payment, prepayment or conversion by the Borrower of a LIBO Rate Loan
on a date other than the last day of an Interest Period for such Loan; or

 

  (ii) any failure by the Borrower to borrow a LIBO Rate Loan or to convert a
Base Rate Loan into a LIBO Rate Loan on the date for such borrowing or
conversion specified in the relevant Borrowing Request,

 

- 36 -



--------------------------------------------------------------------------------

such compensation to include with respect to any LIBO Rate Loan, an amount equal
to the excess, if any, of (A) the amount of interest which would have accrued on
the principal amount so paid, prepaid, converted, or not borrowed or converted
for the period from the date of such payment, prepayment, conversion, or failure
to borrow or convert to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow or convert, the Interest
Period for such Loan which would have commenced on the date of such failure to
borrow or convert) at the applicable rate of interest for such Loan provided for
herein over (B) the interest component of the amount the Agent or such Lender
would bid were it to bid at the commencement of such period in the London
interbank market for Dollar deposits of amounts comparable to such principal
amount and maturities comparable to such period, as reasonably determined by the
Agent or such Lender.

(e) Determinations by the Agent or any Lender for purposes of this Section 2.18
of the effect of any Regulatory Change on capital maintained, its costs or rate
of return, its obligation to make and maintain Loans, issuing or participating
in Letters of Credit, or on amounts receivable by it in respect of Loans,
Letters of Credit or such other obligations, and the additional amounts required
to compensate the Agent and such Lender under this Section 2.18 shall be
conclusive, absent manifest error, provided that such determinations are made on
a reasonable basis. The Agent or the relevant Lender shall furnish the Borrower
with a certificate setting forth in reasonable detail the basis and amount of
Additional Costs or any other loss, cost or expense incurred as a result of any
such event, and the statements set forth therein shall be conclusive, absent
manifest error, provided that such determinations are made on a reasonable
basis. The Agent or the relevant Lender shall (i) notify the Borrower, as
promptly as practicable after the Agent or such Lender obtains knowledge of any
Additional Costs or other sums payable pursuant to this Section and determines
to request compensation therefor, of any event occurring after the Closing Date
which will entitle the Agent or such Lender to compensation pursuant to this
Section 2.18; and (ii) designate a different Applicable Lending Office for the
Loans affected by such event if such designation will avoid the need for or
reduce the amount of such compensation and will not, in the sole opinion of the
Agent or such Lender, be disadvantageous to the Agent or such Lender. If any
Lender requests compensation from the Borrower under this Section 2.18, the
Borrower may, after payment of all compensation then accrued and by notice to
the Agent and such Lender, require that the Loans by such Lender of the type
with respect to which such compensation is requested be converted into Base Rate
Loans in accordance with Section 2.12. Any compensation requested by the Agent
or any Lender pursuant to this Section 2.18 shall be due and payable within 30
days of receipt by the Borrower of any such notice.

(f) The Agent and the Lenders agree not to request, and the Borrower shall not
be obligated to pay, any Additional Costs or other sums payable pursuant to this
Section unless similar Additional Costs and other sums payable are also
generally assessed by the Agent or such Lender against other customers similarly
situated where such customers are subject to documents providing for such
assessment.

 

- 37 -



--------------------------------------------------------------------------------

2.19 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to (a) honor its obligation to make LIBO Rate Loans, or (b) maintain LIBO Rate
Loans, then such Lender shall promptly notify the Agent and the Borrower
thereof. The obligation of such Lender to make LIBO Rate Loans and convert Base
Rate Loans into LIBO Rate Loans shall then be suspended until such time as such
Lender may again make and maintain LIBO Rate Loans, and the outstanding LIBO
Rate Loans of such Lender shall be converted into Base Rate Loans.

2.20 Replacement Lenders. (a) If any Lender has notified the Borrower of its
incurring Additional Costs or any other loss, cost or expense under Section 2.18
or has invoked the indemnification as to certain Taxes set forth in Section 2.8,
the Borrower may, unless such Lender has notified the Borrower that the
circumstances giving rise to such notice no longer apply, terminate, in whole
but not in part, the Commitment of such Lender (other than the Agent) (the
“Terminated Lender”) at any time upon five Business Days’ prior written notice
to the Terminated Lender and the Agent (a “Notice of Termination”).

(b) In order to effect the termination of the Commitment of the Terminated
Lender, the Borrower shall (i) obtain an agreement with one or more Lenders to
increase their Commitments and/or (ii) request any one or more other banking
institutions to become a “Lender” in place and instead of such Terminated Lender
and agree to accept a Commitment; provided, however, that such one or more other
banking institutions are reasonably acceptable to the Agent and become parties
hereto by executing an Assignment Agreement (the Lenders or other banking
institutions that agree to accept in whole or in part the Commitment of the
Terminated Lender being referred to herein as the “Replacement Lenders”), such
that the aggregate increased and/or accepted Facility Amounts of the Replacement
Lenders under clauses (i) and (ii) above equal the Facility Amount of the
Terminated Lender.

(c) The Notice of Termination shall include the name of the Terminated Lender,
the date the termination will occur (the “Termination Date”), the Replacement
Lender or Replacement Lenders to which the Terminated Lender will assign its
Commitment, and, if there will be more than one Replacement Lender, the portion
of the Terminated Lender’s Commitment to be assigned to each Replacement Lender.

(d) On the Termination Date, (i) the Terminated Lender shall by execution and
delivery of an Assignment Agreement assign its Commitment to the Replacement
Lender or Replacement Lenders (pro rata, if there is more than one Replacement
Lender, in proportion to the portion of the Terminated Lender’s Commitment to be
assigned to each Replacement Lender) indicated in the Notice of Termination and
shall assign to the Replacement Lender or Replacement Lenders its Loans (if any)
then outstanding pro rata as aforesaid, (ii) the Terminated Lender shall endorse
its Note, payable without recourse, representation or warranty to the order of
the Replacement Lender or Replacement Lenders (pro rata as aforesaid), (iii) the
Replacement Lender or Replacement Lenders shall purchase the Note held by the
Terminated Lender (pro rata as aforesaid) at a price equal to the unpaid
principal amount thereof plus interest and fees accrued and unpaid to the
Termination Date, (iv) the Replacement Lender or Replacement Lenders will
thereupon (pro rata as aforesaid) succeed to and be substituted in all respects
for the Terminated Lender with like effect as if becoming a Lender pursuant to
the terms of Section 9.1(b) and the Terminated Lender will have the rights and
benefits of an assignor

 

- 38 -



--------------------------------------------------------------------------------

under Section 9.1(b) and (v) the Terminated Lender shall have received payment
of an amount equal to its Percentage Share of the Loan Balance and accrued
interest thereon, accrued fees owed to it and all other amounts due and owing to
it hereunder and under the other Loan Documents (including any loss, cost or
expense under Section 2.18 incurred up to, but not including, the Termination
Date). To the extent not in conflict, the terms of Section 9.1(b) shall
supplement the provisions of this Section 2.20.

2.21 Regulatory Change. In the event that by reason of any Regulatory Change or
any other circumstance arising after the Closing Date affecting any Lender, such
Lender (a) incurs Additional Costs based on or measured by the excess above a
level, as prescribed from time to time by any Governmental Authority with
jurisdiction, of the amount of a category of deposits or other liabilities of
such Lender which includes deposits by reference to which the interest rate on
any LIBO Rate Loan is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender which includes any LIBO Rate
Loan, or (b) becomes subject to restrictions on the amount of such a category of
liabilities or assets which it may hold, then, at the election of such Lender
with notice to the Agent and the Borrower, the obligation of such Lender to make
LIBO Rate Loans and to convert Base Rate Loans into LIBO Rate Loans shall be
suspended until such time as such Regulatory Change or other circumstance ceases
to be in effect, and all such outstanding LIBO Rate Loans shall be converted
into Base Rate Loans.

2.22 Letters in Lieu of Transfer Orders or Division Orders. The Agent agrees
that none of the letters in lieu of transfer or division orders provided
pursuant to the provisions of Section 3.1(f) or Section 5.7 will be sent to the
addressees thereof unless an Event of Default has occurred and is continuing, at
which time the Agent may, at its option and in addition to the exercise of any
of its other rights and remedies, send any or all of such letters.

2.23 Power of Attorney. The Borrower hereby designates the Agent as its agent
and attorney-in-fact, to act in its name, place, and stead solely for the
purpose of completing and, upon the occurrence and the continuance of an Event
of Default, delivering any and all of the letters in lieu of transfer or
division orders delivered by the Borrower pursuant to the provisions of
Section 3.1(f) or Section 5.7, including completing any blanks contained in such
letters and attaching exhibits thereto describing the relevant Collateral. The
Borrower hereby ratifies and confirms all that the Agent shall lawfully do or
cause to be done by virtue of this power of attorney and the rights granted with
respect to such power of attorney. This power of attorney is coupled with the
interests of the Agent in the Collateral, shall commence and be in full force
and effect as of the Closing Date and shall remain in full force and effect and
shall be irrevocable so long as any Obligation remains outstanding or unpaid or
any Commitment exists. The powers conferred on the Agent by this appointment are
solely to protect the interests of the Agent, the Lenders and any other Lender
Hedge Counterparties under the Loan Documents and Commodity Hedge Agreements and
Interest Rate Hedge Agreements between the Borrower and Lender Hedge
Counterparties with respect to the assignment of production proceeds under
certain of the Security Documents and shall not impose any duty upon the Agent
to exercise any such powers. The power of attorney under this Section 2.23 is
expressly limited to the rights and powers set forth herein and no additional
rights or powers are herein created or implied. The Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers and shall not be responsible to the Borrower or any other Person for any
act or failure to act with respect to such powers, except for gross negligence
or willful misconduct.

 

- 39 -



--------------------------------------------------------------------------------

2.24 Security Interest in Accounts; Right of Offset. As security for the payment
and performance of the Obligations, the Borrower hereby transfers, assigns, and
pledges to the Agent each Lender and each other Lender Hedge Counterparty (for
the pro rata benefit of such Persons) and grants to the Agent, each Lender and
each other Lender Hedge Counterparty (for the pro rata benefit of such Persons)
a security interest in all of its funds now or hereafter or from time to time on
deposit with the Agent, such Lender or such other Lender Hedge Counterparty,
with such interest of the Agent, the Lenders and the other Lender Hedge
Counterparties to be retransferred, reassigned, and/or released at the expense
of the Borrower upon payment in full and complete performance of all
Obligations. All remedies as secured party or assignee of such funds shall be
exercisable upon the occurrence of any Event of Default, regardless of whether
the exercise of any such remedy would result in any penalty or loss of interest
or profit with respect to any withdrawal of funds deposited in a time deposit
account prior to the maturity thereof. Furthermore, the Borrower hereby grants
to the Agent, each Lender and each other Lender Hedge Counterparty (for the pro
rata benefit of such Persons) the right, exercisable at such time as any
Obligation shall mature, whether by acceleration of maturity or otherwise, of
offset or banker’s lien against all of its funds now or hereafter or from time
to time on deposit with the Agent, such Lender or such other Lender Hedge
Counterparty, regardless of whether the exercise of any such remedy would result
in any penalty or loss of interest or profit with respect to any withdrawal of
funds deposited in a time deposit account prior to the maturity thereof. Each
Lender agrees to provide the Agent, no later than the next Business Day after
such exercise, written notice of its exercise of any such right of offset or
banker’s lien and, upon receipt of any such notice, the Agent agrees to provide
a copy of such notice to each of the Lenders other than the Lender sending the
relevant notice to the Agent.

2.25 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) solely for purposes of subsection (a) of Section 2.9, the Percentage Share
of a Defaulting Lender shall be excluded and the Percentage Share of each
non-Defaulting Lender shall be the ratio of the Facility Amount of such
non-Defaulting Lender to the sum of the Facility Amounts of all non-Defaulting
Lenders;

(b) fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.13 if such Lender is a Defaulting Lender
pursuant to clause (a) or clause (b) of the definition of Defaulting Lender;

(c) the Percentage Share of the Commitment Amount of and the Loan Balance and
L/C Exposure allocable to such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 9.9);

 

- 40 -



--------------------------------------------------------------------------------

(d) if any L/C Exposure exists at the time a Lender becomes a Defaulting Lender
then:

 

  (i) all or any part of such L/C Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Percentage Shares,
but only to the extent (x) the sum of the Loan Balance allocable to all
non-Defaulting Lenders plus the L/C Exposure allocable to such Defaulting Lender
does not exceed the total of all non-Defaulting Lenders’ Percentage Shares of
the Commitment Amount and the sum of the Loan Balance and the L/C Exposure
allocable to any non-Defaulting Lender does not exceed such Lender’s Percentage
Share of the Commitment Amount and (y) the conditions set forth in Section 3.1
and Section 3.3 are satisfied at such time;

 

  (ii) if the reallocation described in clause (i) immediately above cannot, or
can only partially, be effected, the Borrower shall, within one Business Day
following notice by the Agent, cash collateralize the L/C Exposure allocable to
such Defaulting Lender (after giving effect to any partial reallocation pursuant
to clause (i) immediately above) in accordance with the procedures set forth in
Section 2.11 and subsection (d) of Section 7.2, respectively, for so long as
such L/C exposure is outstanding;

 

  (iii) if the Borrower cash collateralizes any portion of the L/C Exposure
allocable to such Defaulting Lender pursuant to clause (ii) immediately above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to subsection (f) of Section 2.1 with respect to the L/C Exposure
allocable to such Defaulting Lender during the period such portion of the L/C
Exposure is cash collateralized; and

 

  (iv) if the L/C Exposure allocable to the non-Defaulting Lenders is
reallocated pursuant to clause (ii) above, then the fees payable to the Lenders
pursuant to Section 2.13 and subsection (f) of Section 2.1, respectively, shall
be adjusted in accordance with such non-Defaulting Lenders’ Percentage Shares as
adjusted pursuant to clause (a) of this Section 2.25.

(e) so long as any Lender is a Defaulting Lender, the Agent shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be one-hundred percent (100%) covered
by the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with

 

- 41 -



--------------------------------------------------------------------------------

clause (d) immediately above, and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among the non-Defaulting
Lenders in a manner consistent with clause (d) immediately above (and the
Defaulting Lender shall not participate therein); and

(f) in the event that the Agent and the Borrower each agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Percentage Share of the Commitment Amount
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Percentage Share.”

ARTICLE III

CONDITIONS

The obligations of the Agent and the Lenders to enter into this Agreement and to
make Loans or issue or participate in, as the case may be, Letters of Credit are
subject to the satisfaction of the following conditions precedent:

3.1 Receipt of Loan Documents and Other Items. Neither the Lenders nor the Agent
shall have any obligation under this Agreement unless and until all matters
incident to the consummation of the transactions contemplated herein shall be
satisfactory to the Agent and the Lenders, and the Agent and, upon request, any
Lender shall have received, reviewed and approved the following documents and
other items, appropriately executed when necessary and, where applicable,
acknowledged by one or more Responsible Officers of the Borrower or other
Persons, as the case may be, all in form and substance reasonably satisfactory
to the Agent and dated, where applicable, of even date herewith or another date
reasonably acceptable to the Agent:

(a) multiple counterparts of this Agreement as requested by the Agent;

(b) the Notes to be in place on the Closing Date, including the Additional
Compass Note;

(c) a certificate or certificates dated the Closing Date issued by the secretary
or an assistant secretary or another authorized representative of the Borrower
and each of the Initial Guarantors, respectively, to the effect that the
organizational documents of the relevant Business Entity have not been amended
since the date on which copies of such organizational documents were last
certified to Guaranty Bank, FSB as being correct and complete;

(d) a certificate or certificates of incumbency dated the Closing Date,
including specimen signatures of all officers or other representatives of the
Borrower and each of the Initial Guarantors who are authorized to execute Loan
Documents on behalf of the Borrower and each of the Initial Guarantors,
respectively, each such certificate being executed by the secretary or an
assistant secretary or another authorized representative of the Borrower or the
relevant Initial Guarantor, as the case may be;

 

- 42 -



--------------------------------------------------------------------------------

(e) copies of resolutions adopted by the governing body of the Borrower and each
of the Initial Guarantors approving the Loan Documents to which the relevant
Business Entity is a party and authorizing the transactions contemplated herein
and therein, accompanied by a certificate dated the Closing Date issued by the
secretary or an assistant secretary or another authorized representative of the
Borrower or the relevant Initial Guarantor, as the case may be, to the effect
that such copies are true and correct copies of resolutions duly adopted and
that such resolutions constitute all the resolutions adopted with respect to
such transactions, have not been amended, modified or rescinded in any respect
and are in full force and effect as of the date of such certificate;

(f) if requested by the Agent or any Lender, the following documents continuing
in effect or establishing Liens in favor or for the benefit of the Agent, for
the benefit of the Lenders and any other Lender Hedge Counterparties, in and to
the Collateral, including Mortgaged Properties constituting at least eighty
percent (80%) of the discounted present value, determined by the Agent in its
discretion, of the aggregate proved reserves attributable to the Oil and Gas
Properties of the Borrower and of PrimeEnergy Management:

 

  (i) amendments to and ratifications of the security documents in effect under
the terms of the Existing Credit Agreement;

 

  (ii) additional security documents from the Borrower in favor of the Agent,
including a Security Agreement (Pledge) in substantially the form of Exhibit VI
and related stock powers executed in blank, covering certain Property of the
Borrower, including additional Oil and Gas Properties of the Borrower or
PrimeEnergy Management sufficient for the Borrower and the Subsidiary Guarantors
to be in compliance with the provisions of Section 5.5;

 

  (iii) financing statement amendments and new financing statements, in each
case constituent to the documents described in clauses (i) and (ii) above; and

 

  (iv) undated letters, in form and substance reasonably satisfactory to the
Agent, from the Borrower to each purchaser of production and disburser of the
proceeds of production from or attributable to the Mortgaged Properties, with
the addressees left blank, authorizing and directing the addressees to make
future payments attributable to production from the Mortgaged Properties
directly to the Agent;

 

- 43 -



--------------------------------------------------------------------------------

(g) audited consolidated Financial Statements of the Borrower and its
consolidated Subsidiaries as of December 31, 2009, unaudited consolidated
Financial Statements of the Borrower and its consolidated Subsidiaries, but
excluding Prime Offshore LLC, as of December 31, 2009, unaudited quarterly
consolidated Financial Statements of the Borrower and its consolidated
Subsidiaries as of March 31, 2010 and unaudited quarterly consolidated Financial
Statements of the Borrower and its consolidated Subsidiaries, but excluding
Prime Offshore LLC, as of March 31, 2010, in each case certified by a
Responsible Officer of the Borrower as having been prepared in accordance with
GAAP consistently applied and as a fair presentation of the condition of the
Borrower on a consolidated basis with its relevant consolidated Subsidiaries,
subject, as to such unaudited Financial Statements, to changes resulting from
normal year-end audit adjustments;

(h) certificates dated as of a recent date from the Secretary of State or other
appropriate Governmental Authority evidencing the existence or qualification
and, if applicable, good standing of the Borrower and each of the Initial
Guarantors in its jurisdiction of organization and in any other jurisdictions
where it does business;

(i) confirmation, reasonably acceptable to the Agent, of the title of the
Borrower and of limited partnerships in which the Borrower owns a partnership
interest and such partnership interest is subject to a Lien in favor of the
Agent securing the Obligations, free and clear of Liens other than Permitted
Liens, to Mortgaged Properties constituting at least eighty percent (80%) of the
discounted present value, as determined by the Agent in its discretion, of the
proved reserves evaluated in establishing the Borrowing Base as of the Closing
Date;

(j) confirmation, reasonably acceptable to the Agent, that the Oil and Gas
Properties of the Borrower, PrimeEnergy Management and limited partnerships in
which the Borrower owns a partnership interest and such partnership interest is
subject to a Lien in favor of the Agent securing the Obligations are in
compliance, in all material respects, with applicable Environmental Laws;

(k) copies of executed counterparts of all operating, lease, sublease, royalty,
sales, exchange, processing, farmout, bidding, pooling, unitization,
communitization and other agreements relating to the Oil and Gas Properties of
the Borrower, PrimeEnergy Management and limited partnerships in which the
Borrower owns a partnership interest and such partnership interest is subject to
a Lien in favor of the Agent securing the Obligations, as reasonably requested
by the Agent or any Lender;

(l) engineering information regarding the Oil and Gas Properties of the
Borrower, PrimeEnergy Management and limited partnerships in which the Borrower
owns a partnership interest and such partnership interest is subject to a Lien
in favor of the Agent securing the Obligations, as reasonably requested by the
Agent;

(m) certificates evidencing the insurance coverage required by the provisions of
Section 5.20;

(n) payment to BBVA Compass of any fees due as of the Closing Date pursuant to
the Fee Letter;

 

- 44 -



--------------------------------------------------------------------------------

(o) payment from the Borrower for estimated fees charged by filing officers and
other public officials incurred or to be incurred in connection with the filing
and recordation of any Security Documents and for which invoices have been
presented as of the Closing Date;

(p) copies of all Commodity Hedge Agreements with Approved Hedge Counterparties,
in form and substance and with counterparties reasonably acceptable to the
Agent, for purposes of determining the Borrowing Base as of the Closing Date;

(q) certificates of Responsible Officers of the Borrower and the Initial
Guarantors, respectively, to the effect that all representations and warranties
made by the Borrower or the relevant Initial Guarantor, as the case may be, in
this Agreement or any other Loan Document in place on the Closing Date are true
and correct as of the Closing Date and that no Default or Event of Default
exists as of the Closing Date;

(r) confirmation, reasonably acceptable to the Agent, that no event or
circumstance, including any action, suit, investigation or proceeding pending,
or, to the knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority, shall have occurred which could reasonably
be expected to have a Material Adverse Effect; and

(s) such other agreements, documents, instruments, opinions, certificates,
waivers, consents and evidence as the Agent or any Lender may reasonably
request.

3.2 Each Loan. In addition to the conditions precedent stated elsewhere herein,
the Lenders shall not be obligated to make any Loan, other than in connection
with a Letter of Credit Payment, unless:

(a) at least the requisite time prior to the requested date for the relevant
Loan, the Borrower shall have delivered to the Agent a Borrowing Request and a
funding direction advising the Agent whether the requested Loan should be funded
to an account of the Borrower at BBVA Compass or should be funded by wire
transfer to an account of another Person (in which case wire transfer
instructions shall be included) and each statement or certification made in such
Borrowing Request shall be true and correct in all material respects on the
requested date for such Loan;

(b) no Event of Default, Default or Deficiency shall exist or will occur as a
result of the making of the requested Loan;

(c) if requested by the Agent or any Lender, the Borrower shall have delivered
evidence satisfactory to the Agent or such Lender substantiating any of the
matters contained in this Agreement which are necessary to enable the Borrower
to qualify for such Loan;

(d) the Agent shall have received, reviewed and approved such additional
documents and items as described in Section 3.1 as may be reasonably requested
by the Agent with respect to such Loan;

 

- 45 -



--------------------------------------------------------------------------------

(e) no event shall have occurred which, in the reasonable opinion of the Agent
or any of the Lenders, could reasonably be expected to have a Material Adverse
Effect;

(f) each of the representations and warranties of the Borrower or any of the
Guarantors contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects and shall be deemed to be repeated by
the relevant entity as if made on the requested date for such Loan;

(g) all of the Security Documents shall be in full force and effect and provide
to the Agent the security intended thereby;

(h) neither the consummation of the transactions contemplated hereby nor the
making of such Loan shall contravene, violate or conflict with any Requirement
of Law; and

(i) if the Borrower or any of its Subsidiaries, other than Prime Offshore LLC,
has formed, after the Closing Date, any Domestic Subsidiary, such Subsidiary
shall have executed and delivered a Joinder Agreement and a Guaranty and, if
requested by the Agent, Security Documents covering the assets of such Domestic
Subsidiary and the Borrower or the relevant Subsidiary of the Borrower holding
the equity ownership shall have executed and delivered Security Documents
covering all of such equity ownership as to such newly formed Domestic
Subsidiaries and taken all other action requested by the Agent or any Lender to
perfect the Lien of all such Security Documents.

3.3 Issuance of Letters of Credit. The obligation of the Agent, as the issuer of
the Letters of Credit, to issue, renew, or extend any Letter of Credit is
subject to the satisfaction of the following additional conditions precedent:

(a) the Borrower shall have delivered to the Agent a written (or oral, confirmed
promptly in writing) request for the issuance, renewal or extension of a Letter
of Credit, a Letter of Credit Application and any other information reasonably
requested by the Agent at least three Business Days prior to the requested
issuance, renewal or extension date; and each statement or certification made in
such Letter of Credit Application shall be true and correct in all material
respects on the requested date for the issuance of such Letter of Credit;

(b) no Event of Default, Default or Deficiency shall exist or will occur as a
result of the issuance, renewal, or extension of such Letter of Credit;

(c) if requested by the Agent or any Lender, the Borrower shall have delivered
evidence reasonably satisfactory to the Agent or such Lender substantiating any
of the matters contained in this Agreement which are necessary to enable the
Borrower to qualify for such Letter of Credit;

(d) the Agent shall have received, reviewed, and approved such additional
documents and items as described in Section 3.1 as may be reasonably requested
by the Agent with respect to such Letter of Credit;

(e) no event shall have occurred which, in the reasonable opinion of the Agent
or any of the Lenders, could reasonably be expected to have a Material Adverse
Effect;

 

- 46 -



--------------------------------------------------------------------------------

(f) each of the representations and warranties of the Borrower contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects and shall be deemed to be repeated by the Borrower as if made on the
requested date for issuance, renewal or extension of such Letter of Credit;

(g) all of the Security Documents shall be in full force and effect and provide
to the Lender the security intended thereby;

(h) neither the consummation of the transactions contemplated hereby nor the
issuance, renewal or extension of such Letter of Credit shall contravene,
violate or conflict with any Requirement of Law; and

(i) the terms, provisions and beneficiary of the Letter of Credit or such
renewal or extension shall be satisfactory to the Agent, as the issuer of the
Letters of Credit, in its reasonable discretion.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to enter into this Agreement, to induce the
Agent to issue and renew Letters of Credit, and to induce the Lenders to make
the Loans and to participate in Letters of Credit, the Borrower and each of the
Guarantors represents and warrants to the Agent and each Lender (which
representations and warranties shall survive the delivery of the Notes) that:

4.1 Due Authorization. The execution and delivery by it of this Agreement and
the borrowings by the Borrower hereunder, the execution and delivery by the
Borrower of the Notes, the repayment by the Borrower of the Notes and interest
and fees provided for in the Notes, this Agreement and the Fee Letter, the
execution and delivery of the Security Documents to which it is a party and the
performance by it of its obligations under the Loan Documents to which it is a
party are within the power of the Borrower or such Person as the case may be,
have been duly authorized by all necessary action by the Borrower or such
Person, as the case may be, and do not and will not (a) require the consent of
any Governmental Authority, (b) contravene or conflict with any Requirement of
Law, (c) contravene or conflict with any indenture, instrument or other
agreement to which it is a party or by which any of its Property may be
presently bound or encumbered or (d) result in or require the creation or
imposition of any Lien in, upon or on any of its Property under any such
indenture, instrument, or other agreement, other than under any of the Loan
Documents.

4.2 Existence. Each of the Borrower and the Guarantors is a corporation, a
limited partnership, a limited liability company or other entity, as the case
may be, duly organized, legally existing and, if applicable, in good standing
under the laws of the state of its organization or formation and is duly
qualified as a foreign corporation, limited partnership or limited liability
company and, if applicable, in good standing in all jurisdictions wherein the
ownership of its Property or the operation of its business necessitates same,
other than those jurisdictions wherein the failure to so qualify would not have
a Material Adverse Effect.

 

- 47 -



--------------------------------------------------------------------------------

4.3 Valid and Binding Obligations. Each Loan Document to which it is a party,
when duly executed and delivered by it, constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

4.4 Security Documents. The provisions of each Security Document executed by it
are effective to create, in favor or for the benefit of the Agent, a legal,
valid and enforceable Lien in all of its right, title and interest in the
Collateral described therein, which Lien, assuming the accomplishment of
recording and filing in accordance with applicable laws prior to the
intervention of rights of other Persons, constitutes a fully perfected
first-priority Lien (except as to Permitted Liens) on all of its right, title
and interest in the Collateral described therein.

4.5 Title to Oil and Gas Properties. The Borrower has good and defensible title
to all of its Oil and Gas Properties referenced in the most recent Reserve
Report provided pursuant to the Existing Credit Agreement, free and clear of all
Liens except Permitted Liens. No Person other than the Borrower has any
ownership interest, whether legal or beneficial, in the interest of the Borrower
in any of the Oil and Gas Properties of the Borrower and of PrimeEnergy
Management referenced in the most recent Reserve Report provided pursuant to the
Existing Credit Agreement which could reasonably be expected to have a Material
Adverse Effect.

4.6 Scope and Accuracy of Financial Statements. The consolidated Financial
Statements of the Borrower and its consolidated Subsidiaries, both those
including and those excluding Prime Offshore LLC, provided to the Agent in
satisfaction of the condition set forth in Section 3.1(g) present fairly the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries included therein in accordance with GAAP as at the
relevant point in time or for the period indicated, as applicable. No event or
circumstance has occurred since March 31, 2010, which could reasonably be
expected to have a Material Adverse Effect, and no Default has occurred and is
continuing.

4.7 No Material Misstatements. No information, exhibit, statement or report
furnished to the Agent or any Lender by it or at its direction in connection
with this Agreement or any other Loan Document contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading as of the date made or
deemed made; provided that, with respect to projected financial information, it
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time; and provided, further, that
projections concerning volumes attributable to the Oil and Gas Properties and
production and cost estimates contained in each Reserve Report are necessarily
based upon professional opinions, estimates and projections and that none of the
Borrower and the Subsidiary Guarantors represents or warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.

4.8 Liabilities and Litigation. Other than as reflected in the Financial
Statements provided to the Agent in satisfaction of the condition set forth in
Section 3.1(g) or listed on Schedule 4.8 under the heading “Liabilities”,
neither the Borrower nor any of the Guarantors has any liabilities, direct or
contingent, which may materially and adversely affect its business or operations
or its ownership of the Collateral. Except as set forth under the heading
“Litigation”

 

- 48 -



--------------------------------------------------------------------------------

on Schedule 4.8, no litigation or other action of any nature affecting the
Borrower or any of the Guarantors is pending before any Governmental Authority
or, to the best of its knowledge, threatened against or affecting it or any of
its Subsidiaries which might reasonably be expected to result in any impairment
of its ownership of any Collateral or have a Material Adverse Effect.

4.9 Authorizations; Consents. Except as expressly contemplated by this
Agreement, no authorization, consent, approval, exemption, franchise, permit or
license of, or filing with, any Governmental Authority or any other Person is
required to authorize, or is otherwise required in connection with, the valid
execution and delivery by it of the Loan Documents to which it is a party or any
instrument contemplated hereby, the repayment by the Borrower of the Notes and
interest and fees provided in the Notes, this Agreement and the Fee Letter, or
the performance by the Borrower of the Obligations.

4.10 Compliance with Laws. It and its Properties, including any Mortgaged
Properties and Oil and Gas Properties owned by it, are in compliance in all
material respects with all applicable Requirements of Law, including
Environmental Laws, except in each case as could not reasonably be expected to
have a Material Adverse Effect.

4.11 ERISA. It does not maintain, nor has it maintained, any Plan. It does not
currently contribute to or have any obligation to contribute to or otherwise
have any liability with respect to any Plan and ERISA.

4.12 Environmental Laws. Except as would not have a Material Adverse Effect or
as described on Schedule 4.12:

(a) no Property owned by it, or, to its knowledge, Property of others adjacent
to Property owned by it, is currently on or has ever been on any federal or
state list of Superfund Sites;

(b) no Hazardous Substances have been generated, transported, and/or disposed of
by it at a site which was, at the time of such generation, transportation,
and/or disposal, or has since become, a Superfund Site;

(c) except in accordance with applicable Requirements of Law or the terms of a
valid permit, license, certificate, or approval of the relevant Governmental
Authority, no Release of Hazardous Substances by it or from, affecting or
related to any Property owned by it has occurred; and

(d) no Environmental Complaint has been received by it.

4.13 Compliance with Federal Reserve Regulations. No transaction contemplated by
the Loan Documents is in violation of, and it has not taken any action that
would result in any transaction contemplated by the Loan Documents being in
violation of, any regulations promulgated by the Board of Governors of the
Federal Reserve System, including Regulations T, U or X.

 

- 49 -



--------------------------------------------------------------------------------

4.14 Investment Company Act Compliance. It is not an “investment company” or
subject to regulation as an “investment company” within the meaning of the
Investment Company Act of 1940.

4.15 Proper Filing of Tax Returns; Payment of Taxes Due. It has duly and
properly filed its United States income tax returns and all other tax returns
which are required to be filed and has paid all taxes shown as due from it
thereon, except such as are being contested in good faith and as to which
adequate provisions and disclosures have been made or as could not reasonably be
expected to have a Material Adverse Effect. The respective charges and reserves
on its books with respect to taxes and other governmental charges are adequate,
except as could not reasonably be expected to have a Material Adverse Effect.

4.16 Refunds. Except as described on Schedule 4.16, no orders of, proceedings
pending before, or other requirements of, the Federal Energy Regulatory
Commission, the Texas Railroad Commission, or any other Governmental Authority
exist which could result in it being required to refund any portion of the
proceeds received or to be received from the sale of hydrocarbons constituting
part of the Mortgaged Property or other Oil and Gas Properties owned by it,
except as could not reasonably be expected to have a Material Adverse Effect.

4.17 Gas Contracts. Except as described on Schedule 4.17, (a) it is not
obligated in any material respect by virtue of any prepayment made under any
contract containing a “take-or-pay” or “prepayment” provision or under any
similar agreement to deliver hydrocarbons produced from or allocated to any of
the Mortgaged Property or other Oil and Gas Properties owned by it at some
future date without receiving full payment therefor within 90 days of delivery,
and (b) it has not produced gas, in any material amount, subject to, and neither
it nor any of the Mortgaged Properties or other Oil and Gas Properties owned by
it is subject to, balancing rights of third parties or subject to balancing
duties under Requirements of Law, except as to such matters for which it has
established monetary reserves adequate in amount to satisfy such obligations and
has segregated such reserves from other accounts, which do not exceed $250,000
in the aggregate or as could not reasonably be expected to have a Material
Adverse Effect.

4.18 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect, it owns or is licensed to use all Intellectual Property
necessary to conduct its business as currently conducted. Except as could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted or is pending by any Person with respect to the use of any such
Intellectual Property or challenging or questioning the validity or
effectiveness of any such Intellectual Property; and it knows of no valid basis
for any such claim. Except as could not reasonably be expected to have a
Material Adverse Effect, the use of such Intellectual Property by it does not
infringe on the rights of any Person, except for such claims and infringements
as do not, in the aggregate, give rise to any material liability on its part.

4.19 Casualties or Taking of Property. Except as disclosed on Schedule 4.19,
since the later of (a) March 31, 2010 or (b) the date of the most recent
Financial Statements furnished to the Agent pursuant to either Section 5.2 or
Section 5.3, neither its business nor any of its Property has been affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of Property,
or cancellation of contracts, permits or concessions by any Governmental
Authority, riot, activities of armed forces or acts of God, except as could not
reasonably be expected to have a Material Adverse Effect.

 

- 50 -



--------------------------------------------------------------------------------

4.20 Principal Location. Its principal place of business and chief executive
office is located at its address set forth in Section 9.3 or at such other
location as it may have, by proper written notice hereunder, advised the Agent.

4.21 Subsidiaries, Partnerships and Certain Investments. Except as set forth on
Schedule 4.21, neither the Borrower nor any of the Guarantors has any
Subsidiaries; the Borrower is not a partner in any partnership; and the Borrower
has not made any Investment in any Partnership.

4.22 Compliance with Anti-Terrorism Laws. (a) Neither the Borrower, any of the
Guarantors nor any Affiliate of any of them is in violation of any
Anti-Terrorism Law or knowingly engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

(b) Neither the Borrower, any of the Guarantors nor any Affiliate of any of them
is any of the following (each a “Blocked Person”):

 

  (i) a Person that is listed in the annex, to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

  (ii) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;

 

  (iii) a Person with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

  (iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

 

  (v) a Person that is named as a “specially designated national” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or

 

  (vi) a Person who is affiliated with a Person listed above.

 

- 51 -



--------------------------------------------------------------------------------

(c) Neither the Borrower, any of the Guarantors nor any Affiliate of any of them
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224.

(d) Neither the Borrower, any of the Guarantors nor any Affiliate of any of them
is in violation of any rules or regulations promulgated by OFAC or of any
economic or trade sanctions administered and enforced by OFAC or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any rules or regulations promulgated by OFAC.

4.23 Identification Numbers. The federal taxpayer identification number and the
organization number with the Secretary of State of the state of its organization
or formation are as set out on Schedule 4.23.

4.24 Solvency. Immediately after the Closing and immediately following the
making of each Loan made on the Closing Date and following the making of any
Loan made after the Closing Date, after giving effect to the application of the
proceeds of each such Loan, (a) the fair value of the assets of each of the
Borrower, and the Guarantors, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise, at a fair valuation; (b) the
present fair saleable value of the property of each of the Borrower, and the
Guarantors will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each of the Borrower and the Guarantors will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) neither the Borrower, nor any
of the Guarantors will have unreasonably small capital with which to conduct the
business in which it is engaged as such businesses are now conducted and are
proposed to be conducted following the Closing Date.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Obligation remains outstanding or unpaid or any Commitment
exists, each of the Borrower and the Guarantors shall (provided that
Section 5.14 shall apply only to the Borrower):

5.1 Maintenance and Access to Records. Keep adequate records, in accordance with
GAAP, of all its transactions so that at any time, and from time to time, its
true and complete financial condition may be readily determined, and promptly
following the reasonable request of the Agent or any Lender, make such records
available for inspection by the Agent or any Lender and, at the expense of the
Borrower, allow the Agent or any Lender to make and take away copies thereof.

 

- 52 -



--------------------------------------------------------------------------------

5.2 Quarterly Financial Statements and Compliance Certificates. Deliver to the
Agent and, upon request, any Lender:

(a) on or before the 50th day after the close of each quarterly period of each
fiscal year of the Borrower, a copy of the unaudited consolidated and
consolidating Financial Statements of the Borrower and its consolidated
Subsidiaries as at the close of the relevant quarterly period and from the
beginning of the relevant fiscal year to the end of the relevant quarterly
period, such Financial Statements to be certified by a Responsible Officer of
the Borrower as having been prepared in accordance with GAAP consistently
applied and as a fair presentation of the financial condition of the Borrower on
a consolidated basis with its consolidated Subsidiaries, subject to changes
resulting from normal year end audit adjustments;

(b) on or before the 60th day after the close of each quarterly period of each
fiscal year of the Borrower, a copy of the unaudited consolidated Financial
Statements of the Borrower and its consolidated Subsidiaries, but excluding
Prime Offshore LLC, as at the close of the relevant quarterly period and from
the beginning of the relevant fiscal year to the end of the relevant quarterly
period, such Financial Statements to be certified by a Responsible Officer of
the Borrower as having been prepared in accordance with GAAP consistently
applied and as a fair presentation of the financial condition of the Borrower on
a consolidated basis with its consolidated Subsidiaries, but excluding Prime
Offshore LLC, subject to changes resulting from normal year end audit
adjustments; and

(c) on or before the 60th day after the close of each quarterly period of each
fiscal year of the Borrower, a Compliance Certificate prepared as of the close
of such quarterly period.

5.3 Annual Financial Statements and Compliance Certificate. Deliver to the Agent
and, upon request, any Lender, on or before the 105th day after the close of
each fiscal year of the Borrower, commencing with that ending on December 31,
2010:

(a) a copy of the annual audited consolidated and unaudited consolidating
Financial Statements of the Borrower and its consolidated Subsidiaries, such
Financial Statements to be certified by a Responsible Officer of the Borrower as
having been prepared in accordance with GAAP consistently applied and as a fair
presentation of the financial condition of the Borrower on a consolidated basis
with its consolidated Subsidiaries and such audited Financial Statements to be
accompanied by an unqualified opinion from a nationally-recognized or
regionally-recognized firm of independent certified public accountants or other
independent certified public accountants acceptable to the Agent,

(b) a copy of the annual unaudited consolidated Financial Statements of the
Borrower and its consolidated Subsidiaries, but excluding Prime Offshore LLC,
such Financial Statements to be certified by a Responsible Officer of the
Borrower as having been prepared in accordance with GAAP consistently applied
and as a fair presentation of the financial condition of the Borrower on a
consolidated basis with its consolidated Subsidiaries, subject to changes
resulting from normal year end audit adjustments, and

(c) a Compliance Certificate prepared as of the close of the relevant fiscal
year.

 

- 53 -



--------------------------------------------------------------------------------

5.4 Oil and Gas Reserve Reports and Production Reports. (a) Deliver to the Agent
and, upon request, any Lender, (i) no later than each May 1 during the term of
this Agreement, an engineering report, in form and substance reasonably
satisfactory to the Agent, prepared as of the preceding January 1 and certified
by Ryder Scott Company or another nationally-recognized or regionally-recognized
firm of independent consulting petroleum engineers or other firm of independent
consulting petroleum engineers acceptable to the Agent as fairly and accurately
setting forth (A) the proven and producing, shut-in, behind-pipe, and
undeveloped oil and gas reserves (separately classified as such) attributable,
as of January 1 of the year for which such reserve reports are furnished, to the
Oil and Gas Properties of the Borrower, PrimeEnergy Management and those limited
partnerships in which the Borrower is a partner and the partnership interest of
the Borrower in such limited partnerships is subject to a first priority Lien in
favor of the Agent to secure the Obligations, (B) the aggregate present value of
the future net income with respect to such Oil and Gas Properties, discounted at
a stated per annum discount rate of proven and producing reserves,
(C) projections of the annual rate of production, gross income, and net income
with respect to such proven and producing reserves, and (D) information with
respect to the “take-or-pay,” “prepayment,” and gas-balancing liabilities of the
Borrower or any relevant limited partnership and (ii) no later than November 1
of each year during the term of this Agreement, engineering reports in form and
substance satisfactory to the Agent prepared by or under the supervision of
Ryder Scott Company or any other any nationally-recognized or
regionally-recognized independent consulting petroleum engineer evaluating the
Oil and Gas Properties of the Borrower, PrimeEnergy Management and those limited
partnerships in which the Borrower is a partner and the partnership interest of
the Borrower in such limited partnership is subject to a first priority Lien in
favor of the Agent to secure the Obligations as of July 1 of the year for which
such reserve reports are furnished and updating the information provided in the
reports delivered pursuant to the preceding clause (i).

(b) Each of the reports provided pursuant to Section 5.4(a) shall be submitted
to the Agent together with additional data concerning pricing, quantities of
production from the relevant Oil and Gas Properties, volumes of production sold,
purchasers of production, gross revenues, expenses, identification of wells
listed on the relevant report owned by limited partnerships, rather than by the
Borrower directly, and confirming that the working interest and net revenue
interest set forth for each such well in the relevant Reserve Report represents
the Borrower’s partnership interest share of the total working interest and
total net revenue interest of the relevant limited partnership in the relevant
well and such other information and engineering and geological data with respect
thereto as the Agent may reasonably request.

(c) Deliver to the Agent, with the Financial Statement delivered pursuant to
Section 5.2 (other than the fourth quarterly period of each fiscal year of the
Borrower) and Section 5.3, a report setting forth, for each calendar month
during the then current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties owned by the Borrower and PrimeEnergy Management, and setting
forth the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month.

 

- 54 -



--------------------------------------------------------------------------------

5.5 Title Opinions; Title Defects; Collateral. Promptly upon the request of the
Agent, furnish to the Agent title opinions, in form and substance and by counsel
satisfactory to the Agent, or other confirmation of title acceptable to the
Agent, covering Oil and Gas Properties constituting not less than eighty percent
(80%) of the present value, determined by the Agent in its sole discretion, of
the Oil and Gas Properties included in the Borrowing Base; and promptly, but in
any event within 60 days after notice by the Agent of any defect, material in
the opinion of the Agent, in value in the title of the Borrower or the relevant
limited partnership to any of the Oil and Gas Properties included in the
Borrowing Base, clear such title defects, and, in the event any such title
defects are not cured in a timely manner, pay all related costs and fees
incurred by the Agent to do so, and provide the Agent, at all times during the
term of this Agreement, with valid first priority Liens on Oil and Gas
Properties or partnership interests constituting not less than eighty percent
(80%) of the present value, determined by the Agent in its sole discretion, of
all the Oil and Gas Properties included in the Borrowing Base.

5.6 Notices of Certain Events. Deliver to the Agent, promptly, but in no event
later than the fifth Business Day after having knowledge of the occurrence of
any of the following events or circumstances, a written statement with respect
thereto, signed by a Responsible Officer of the relevant Business Entity or its
general partner and setting forth the relevant event or circumstance and the
steps being taken by the relevant Business Entity with respect to such event or
circumstance:

(a) any Default or Event of Default;

(b) any default by it under any contractual obligation or any litigation,
investigation, or proceeding between it and any Governmental Authority which, in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding involving it as a defendant or in which any of
its Property is subject to a claim and in which the amount involved is
$1,000,000 or more and which is not covered by insurance or in which injunctive
or similar relief is sought which injunctive or similar relief, if granted,
could reasonably be expected to have a Material Adverse Effect;

(d) the receipt by it of any Environmental Complaint, which if adversely
determined could reasonably be expected to have a Material Adverse Effect;

(e) any actual, proposed, or threatened testing or other investigation by any
Governmental Authority or other Person concerning the environmental condition
of, or relating to, any of its Property following any allegation of a violation
of any Requirement of Law which if adversely determined could reasonably be
expected to have a Material Adverse Effect;

(f) any Release of Hazardous Substances by it or from, affecting, or related to
any of its Property or Property of others adjacent to any of its Property which
could reasonably be expected to have a Material Adverse Effect, except in
accordance with applicable Requirements of Law or the terms of a valid permit,
license, certificate, or approval of the relevant Governmental Authority, or the
violation of any Environmental Law, or the revocation, suspension, or forfeiture
of or failure to renew, any permit, license, registration, approval, or
authorization which could reasonably be expected to have a Material Adverse
Effect;

 

- 55 -



--------------------------------------------------------------------------------

(g) except as to the Borrower, any change in its ownership;

(h) any change in its senior management; and

(i) any other event or condition which could reasonably be expected to have a
Material Adverse Effect;

and, at least ten Business Days prior to the consummation of any such sale,
written notice of any proposed sale of Oil and Gas Properties of the Borrower,
PrimeEnergy Management or any limited partnership included in the Borrowing
Base, including in such written notice identification of the Oil and Gas
Properties which are the subject of the proposed sale and a summary of the
principal terms of the proposed sale.

5.7 Letters in Lieu of Transfer Orders or Division Orders. Promptly upon request
by the Agent at any time and from time to time, and without limitation on the
rights of the Agent pursuant to the provisions of Section 2.22 and Section 2.23,
execute such letters in lieu of transfer or division orders, in addition to the
letters delivered to the Agent in satisfaction of the condition set forth in
Section 3.1(f), as are necessary or appropriate to transfer and deliver to the
Agent proceeds from or attributable to any Mortgaged Property.

5.8 Hedging Reports. Deliver to the Agent, with the Financial Statements
delivered pursuant to Section 5.2 (other than the fourth quarterly period of
each fiscal year of the Borrower) and Section 5.3, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the Agent,
setting forth as of the last Business Day of such fiscal quarter, a true and
complete list of all Interest Rate Hedge Agreements or Commodity Hedge
Agreements of the Borrower, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
market-to-market value therefor, any credit support agreements relating thereto,
any margin required or supplied under any credit support document and the
counterparty to each such agreement.

5.9 Additional Guaranties and Security Documents. Execute and deliver Security
Documents covering all of its equity ownership in each Domestic Subsidiary of
the Borrower or any of its Subsidiaries, but expressly excluding Prime Offshore
LLC, formed after the Closing Date and take all other action requested by the
Agent or any Lender to perfect the Lien of all such Security Documents and cause
each Domestic Subsidiary of the Borrower formed after the Closing Date to
execute and deliver a Joinder Agreement, a Guaranty in favor of the Agent, for
the benefit of the Lenders, and Security Documents, as requested by the Agent,
in favor or for the benefit of the Agent, for the benefit of the Lenders,
covering assets of such Domestic Subsidiary and take all such other action
requested by the Agent or any Lender to perfect the Lien of such Security
Documents.

5.10 Additional Information. Furnish to the Agent and any Lender, promptly upon
the request of the Agent or any Lender, such additional financial or other
information concerning its assets, liabilities, operations and transactions as
the Agent or any Lender may from time to time reasonably request; and notify the
Agent not less than ten Business Days prior to the occurrence of any condition
or event that may change the proper location for the filing of any financing
statement or other public notice or recording for the purpose of perfecting a
Lien in any Collateral, including any change in its name or jurisdiction of
organization; and upon the request of the Agent, execute such additional
Security Documents as may be necessary or appropriate in connection therewith.

 

- 56 -



--------------------------------------------------------------------------------

5.11 Compliance with Laws. Comply with all applicable Requirements of Law,
including (a) ERISA, (b) Environmental Laws and (c) all permits, licenses,
registrations, approvals, and authorizations (i) related to any natural or
environmental resource or media located on, above, within, related to or
affected by any of its Property, (ii) required for the performance of its
operations, or (iii) applicable to the use, generation, handling, storage,
treatment, transport or disposal of any Hazardous Substances, except for any
noncompliance which could not reasonably be expected to have a Material Adverse
Effect; and use commercially reasonable efforts to cause all of its employees,
crew members, agents, contractors, subcontractors and future lessees (pursuant
to appropriate lease provisions), while such Persons are acting within the scope
of their relationship with it, to comply with all such Requirements of Law as
may be necessary or appropriate to enable it to so comply.

5.12 Payment of Assessments and Charges. Pay all taxes, assessments,
governmental charges, rent and other Indebtedness which, if unpaid, might become
a Lien against any of its Property, except any of the foregoing being contested
in good faith and as to which an adequate reserve in accordance with GAAP has
been established or unless failure to pay would not have a Material Adverse
Effect.

5.13 Maintenance of Existence or Qualification and Good Standing. Maintain its
separate corporate, limited partnership or limited liability company existence
and identity, as the case may be (provided that the foregoing shall not prohibit
a transaction of any type described in the proviso in Section 6.10), and, if
applicable, good standing and qualification in its jurisdiction of organization
and in all jurisdictions wherein the Property now owned or hereafter acquired or
business now or hereafter conducted by it necessitates same.

5.14 Payment of Notes; Performance of Obligations. Pay the Notes according to
the reading, tenor and effect thereof, as modified hereby, and do and perform
every act and discharge all of the other Obligations of the Borrower.

5.15 Further Assurances. Promptly upon written request of the Agent cure any
defects in the execution and delivery of any of the Loan Documents to which it
is a party and all agreements contemplated thereby, and execute, acknowledge and
deliver to the Agent or any Lender such other assurances and instruments as
shall, in the reasonable opinion of the Agent or any Lender, be necessary to
fulfill the terms of the Loan Documents to which it is a party.

5.16 Initial Expenses of Agent. Upon request by the Agent, promptly reimburse
the Agent for, or pay directly to such special counsel, all reasonable fees and
expenses of Jackson Walker L.L.P., special counsel to the Agent, in connection
with the preparation of this Agreement and all documentation contemplated
hereby, the satisfaction of the conditions precedent set forth herein, the
filing and recordation of Security Documents and the consummation of the
transactions contemplated in this Agreement.

 

- 57 -



--------------------------------------------------------------------------------

5.17 Subsequent Expenses of Agent and Lenders. Upon request by the Agent,
promptly reimburse the Agent (to the fullest extent permitted by law) for all
third party, out of pocket amounts reasonably expended, advanced or incurred by
or on behalf of the Agent or any Lender to evaluate the Mortgaged Properties or
to satisfy any of its obligations under any of the Loan Documents; to collect
the Obligations; to ratify, amend, restate or prepare additional Loan Documents,
as the case may be; for the filing and recordation of Security Documents; to
enforce the rights of the Agent or any of the Lenders under any of the Loan
Documents; and to protect its Properties or business, including the Collateral,
which amounts shall be deemed compensatory in nature and liquidated as to amount
upon notice to the relevant Person by the Agent and which amounts shall include
(a) all court costs, (b) reasonable attorneys’ fees, (c) reasonable fees and
expenses of auditors, accountants and independent petroleum engineers engaged by
the Agent as provided in the Fee Letter or incurred to protect the interests of
the Agent and the Lenders, (d) fees and expenses incurred in connection with the
participation by the Agent and the Lenders as members of the creditors’
committee in any Insolvency Proceeding, (e) fees and expenses incurred in
connection with lifting the automatic stay prescribed in §362 Title 11 of the
United States Code, and (f) fees and expenses incurred in connection with any
action pursuant to §1129 Title 11 of the United States Code all reasonably
incurred by the Agent and the Lenders in connection with the collection of any
sums due under the Loan Documents, together with interest at the rate equal to
the Adjusted Base Rate plus the relevant Applicable Margin on each such amount
from the date of notification that the same was expended, advanced, or incurred
by the Agent or any Lender until the date it is repaid to the Agent or such
Lender, with the obligations under this Section 5.17 surviving the
non-assumption of this Agreement in any Insolvency Proceeding and being binding
upon it and/or a trustee, receiver, custodian, or liquidator of it appointed in
any such case.

5.18 Operation of Oil and Gas Properties. Develop, maintain and operate or, to
the extent that the right or obligation to do so rests with another Person,
exercise commercially reasonable efforts to cause such other Person to develop,
maintain and operate its Oil and Gas Properties in a manner reasonably
determined by it to be prudent and workmanlike and in accordance with customary
industry standards.

5.19 Maintenance and Inspection of Properties. Maintain or, to the extent that
the right or obligation to do so rests with another Person, exercise
commercially reasonable efforts to cause such other Person to maintain all of
its material tangible Properties in good repair and condition, ordinary wear and
tear excepted; make or, to the extent that the right or obligation to do so
rests with another Person, exercise commercially reasonable efforts to cause
such other Person to make all necessary replacements thereof and operate such
Properties in a manner reasonably determined by it to be good and workmanlike;
and permit any authorized representative of the Agent or any Lender, upon prior
notice to visit and inspect, at reasonable times, any of its tangible Property.

5.20 Maintenance of Insurance. Maintain insurance with respect to its Properties
and businesses against such liabilities, casualties, risks and contingencies as
is customary in the relevant industry and sufficient to prevent a Material
Adverse Effect, all such insurance to be in amounts and from insurers reasonably
acceptable to the Agent, name the Agent as an additional insured (in the case of
liability insurance) and co-loss payee (in the case of physical damage
insurance), and, upon any renewal of any such insurance and at other times upon
request by the

 

- 58 -



--------------------------------------------------------------------------------

Agent, furnish to the Agent evidence, reasonably satisfactory to the Agent, of
the maintenance of such insurance. The Agent shall have the right to collect,
and each of the Borrower and the Guarantors hereby assigns to the Agent, any and
all monies that may become payable under any policies of insurance relating to
business interruption or by reason of damage, loss or destruction of any of the
Collateral. In the event of any damage, loss or destruction for which insurance
proceeds relating to business interruption or Collateral exceed $1,000,000, the
Agent may, at its option, apply all such sums or any part thereof received by it
toward the payment of the Obligations, whether matured or unmatured, application
to be made first to interest and then to principal, and shall deliver to the
Borrower or the relevant Guarantor, as the case may be, the balance, if any,
after such application has been made. In the event of any such damage, loss or
destruction for which insurance proceeds are $1,000,000 or less, provided that
no Default or Event of Default has occurred and is continuing and no Deficiency
exists, the Agent shall deliver any such proceeds received by it to the Borrower
or the relevant Guarantor, as the case may be, for use to repair or replace the
damaged, destroyed or lost property. In the event the Agent receives insurance
proceeds not attributable to Collateral or business interruption, the Agent
shall deliver any such proceeds to the Borrower or the relevant Guarantor, as
the case may be.

5.21 Environmental Indemnification. INDEMNIFY AND HOLD THE AGENT AND EACH OF THE
LENDERS AND THEIR RESPECTIVE SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ATTORNEYS-IN-FACT AND AFFILIATES AND EACH TRUSTEE FOR THE BENEFIT OF THE
AGENT OR THE LENDERS UNDER ANY SECURITY DOCUMENT (EACH OF THE FOREGOING AN
“INDEMNITEE”) HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES,
LIABILITIES, FINES, PENALTIES, CHARGES, ADMINISTRATIVE AND JUDICIAL PROCEEDINGS
AND ORDERS, JUDGMENTS, REMEDIAL ACTIONS, REQUIREMENTS AND ENFORCEMENT ACTIONS OF
ANY KIND, AND ALL REASONABLE COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH
(INCLUDING ATTORNEYS’ FEES AND EXPENSES), ARISING DIRECTLY OR INDIRECTLY, IN
WHOLE OR IN PART, FROM (A) THE PRESENCE OF ANY HAZARDOUS SUBSTANCES ON, UNDER,
OR FROM ANY OF ITS PROPERTY, WHETHER PRIOR TO OR DURING THE TERM HEREOF, (B) ANY
ACTIVITY CARRIED ON OR UNDERTAKEN ON ANY OF ITS PROPERTY, WHETHER PRIOR TO OR
DURING THE TERM HEREOF, AND WHETHER BY IT OR ANY OF ITS PREDECESSORS IN TITLE,
EMPLOYEES, AGENTS, CONTRACTORS OR SUBCONTRACTORS OR ANY OTHER PERSON AT ANY TIME
OCCUPYING OR PRESENT ON SUCH PROPERTY, IN CONNECTION WITH THE HANDLING,
TREATMENT, REMOVAL, STORAGE, DECONTAMINATION, CLEANUP, TRANSPORTATION, OR
DISPOSAL OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED OR PRESENT ON OR UNDER
SUCH PROPERTY, (C) ANY RESIDUAL CONTAMINATION ON OR UNDER ANY OF ITS PROPERTY,
(D) ANY CONTAMINATION OF ANY PROPERTY OR NATURAL RESOURCES ARISING IN CONNECTION
WITH THE GENERATION, USE, HANDLING, STORAGE, TRANSPORTATION OR DISPOSAL OF ANY
HAZARDOUS SUBSTANCES BY IT OR ANY OF ITS EMPLOYEES, AGENTS, CONTRACTORS, OR
SUBCONTRACTORS WHILE SUCH PERSONS ARE ACTING WITHIN THE SCOPE OF THEIR
RELATIONSHIP WITH IT, IRRESPECTIVE OF WHETHER ANY OF SUCH ACTIVITIES WERE OR
WILL BE UNDERTAKEN IN ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW, OR (E) THE
PERFORMANCE AND ENFORCEMENT OF ANY LOAN DOCUMENT OR ANY OTHER ACT OR OMISSION IN
CONNECTION WITH OR RELATED TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY, INCLUDING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY, FINE, PENALTY,
CHARGE, ADMINISTRATIVE OR JUDICIAL PROCEEDING, ORDER, JUDGMENT, REMEDIAL ACTION,
REQUIREMENT, ENFORCEMENT ACTION, COST OR EXPENSE, ARISING FROM THE NEGLIGENCE
(BUT NOT THE GROSS NEGLIGENCE OR

 

- 59 -



--------------------------------------------------------------------------------

WILLFUL MISCONDUCT), WHETHER SOLE OR CONCURRENT, OF ANY INDEMNITEE; WITH THE
FOREGOING INDEMNITY SURVIVING SATISFACTION OF ALL OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT, UNLESS ALL SUCH OBLIGATIONS HAVE BEEN SATISFIED
WHOLLY IN CASH AND NOT BY WAY OF REALIZATION AGAINST ANY COLLATERAL OR THE
CONVEYANCE OF ANY PROPERTY IN LIEU THEREOF, PROVIDED THAT SUCH INDEMNITY SHALL
NOT EXTEND TO ANY ACT OR OMISSION BY THE AGENT OR ANY LENDER WITH RESPECT TO ANY
PROPERTY SUBSEQUENT TO THE AGENT OR ANY LENDER BECOMING THE OWNER OF SUCH
PROPERTY AND WITH RESPECT TO WHICH PROPERTY SUCH CLAIM, LOSS, DAMAGE, LIABILITY,
FINE, PENALTY, CHARGE, PROCEEDING, ORDER, JUDGMENT, ACTION OR REQUIREMENT ARISES
SUBSEQUENT TO THE ACQUISITION OF TITLE THERETO BY THE AGENT OR ANY LENDER. ALL
AMOUNTS DUE UNDER THIS SECTION 5.21 SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR.

5.22 General Indemnification. INDEMNIFY AND HOLD EACH INDEMNITEE HARMLESS FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING REASONABLE COUNSEL FEES AND EXPENSES (INCLUDING THE
ALLOCATED COST OF INTERNAL COUNSEL), INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (A) THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE
PERFORMANCE BY THE PARTIES HERETO AND THERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER AND THEREUNDER AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, (B) THE USE OF PROCEEDS OF THE LOANS OR LETTERS OF CREDIT,
OR (C) ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE
FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO, INCLUDING ANY SUCH
LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE ARISING FROM THE NEGLIGENCE (BUT NOT
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), WHETHER SOLE OR CONCURRENT, OF ANY
INDEMNITEE; WITH THE FOREGOING INDEMNITY SURVIVING SATISFACTION OF ALL
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT. ALL AMOUNTS DUE UNDER THIS
SECTION 5.22 SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR.

5.23 Evidence of Compliance with Anti-Terrorism Laws. Deliver to the Agent and
any Lender any certification or other evidence requested from time to time by
the Agent or such Lender, in their reasonable discretion, confirming its
compliance with the provisions of Section 6.17.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Obligation remains outstanding or unpaid or any Commitment
exists, neither the Borrower nor any of the Guarantors will:

6.1 Indebtedness. (a) Create, incur, assume, or suffer to exist, and will not
permit any limited partnership of which the Borrower serves as the sole general
partner or the managing general partner and which owns Oil and Gas Properties
contributing to the Borrowing Base to create, incur, assume, or suffer to exist,
any Indebtedness, whether by way of loan or otherwise; provided, however, the
foregoing restriction shall not apply to (i) the Obligations, (ii) unsecured

 

- 60 -



--------------------------------------------------------------------------------

accounts payable incurred in the ordinary course of business, which are not
unpaid in excess of 60 days beyond invoice date or are being contested in good
faith and as to which such reserve as is required by GAAP has been made,
(iii) Commodity Hedge Agreements, in form and substance and with an Approved
Hedge Counterparty, provided that (i) the notional volumes for which (when
aggregated with other Commodity Hedge Agreements then in effect, other than
basis differential swaps on volumes already hedged pursuant to other Commodity
Hedge Agreements) do not exceed, as of the date such Commodity Hedge Agreement
is executed, eighty five percent (85%) of the reasonably anticipated projected
production from proved developed producing reserves for each month during the
period during which such Commodity Hedge Agreement is in effect for each of
crude oil and natural gas, calculated separately, for each of the next four
succeeding calendar years; provided that puts and put options may be purchased
on production that is subject of an acquisition, pending the completion of such
acquisition, and puts, excluding the effect of the provision for pending
acquisitions, may be purchased limited to total notional volumes of all
Commodity Hedge Agreements and put options not exceeding 100% of projected
production from proved developed producing reserves, (iv) Interest Rate Hedge
Agreements, in form and substance and with an Approved Hedge Counterparty,
provided that such agreements shall not be entered into with respect to notional
principal amounts in excess of seventy five percent (75%) (when aggregated with
other Interest Rate Hedge Agreements then in effect) of the then outstanding
principal amount of the Borrower’s Indebtedness for borrowed money which bears
interest at a floating rate, (v) Indebtedness incurred with respect to all or a
portion of the purchase price of Property acquired in the ordinary course of
business not exceeding $500,000 in the aggregate for the Borrower on a
consolidated basis with its consolidated Subsidiaries, but expressly excluding
Prime Offshore LLC, (vi) Indebtedness from time to time owing by any Subsidiary
Guarantor to the Borrower or any other Subsidiary Guarantor or (vii) other
unsecured Indebtedness of the Borrower on a consolidated basis with its
consolidated Subsidiaries, but expressly excluding Prime Offshore LLC, not
exceeding $1,500,000 in the aggregate at any point in time.

(b) Vote its partnership interest in Chase Energy, L.P., a Texas limited
partnership, in favor of such entity’s incurring any Indebtedness other than
Indebtedness owing to the Borrower as a result of loans or advances from the
Borrower not prohibited by the provisions of Section 6.7 or Section 6.8 and
Indebtedness owing to Westwind Exploration, LLC, a Texas limited liability
company, in an amount equal to such Indebtedness owing to the Borrower up to
$1,000,000 in the aggregate in each fiscal year of the Borrower.

6.2 Contingent Obligations. Create, incur, assume or suffer to exist any
Contingent Obligation; provided, however, the foregoing restriction shall not
apply to (a) performance guarantees, performance surety or other bonds or
endorsements of items deposited for collection, in each case provided in the
ordinary course of business, (b) trade credit incurred or operating leases
entered into in the ordinary course of business, (c) guarantees of payment of
plugging and abandonment liabilities of Prime Offshore L.L.C., so long as such
guarantees, in the aggregate, relate to such liabilities not exceeding, in the
aggregate at any time, $6,000,000, (d) the Contingent Obligation of the Borrower
with respect to the Artic Loan established pursuant to that certain Amended and
Restated Loan Modification executed July 21, 2010, but to be effective June 30,
2009, by and among Artic, Prime Offshore L.L.C. and the Borrower in the form
provided to the Agent or (e) the Guaranties.

 

- 61 -



--------------------------------------------------------------------------------

6.3 Liens; Restrictive Agreements. (a) Create, incur, assume or suffer to exist
any Lien on any of its Oil and Gas Properties or any other Property, whether now
owned or hereafter acquired; provided, however, the foregoing restriction shall
not apply to Permitted Liens or (b) enter into any agreement which prohibits or
limits the granting of Liens against its Property to secure the Obligations.

6.4 Sales of Assets. Sell, transfer or otherwise dispose of, in one or any
series of transactions, any of its Property, whether now owned or hereafter
acquired, or enter into any agreement to do so; provided, however, the foregoing
restriction shall not apply to (a) the sale of hydrocarbons or inventory in the
ordinary course of business, provided that no contract for the sale of
hydrocarbons shall obligate the relevant Person to deliver hydrocarbons produced
from any of its Oil and Gas Properties at some future date without receiving
full payment therefor within 60 days of delivery, (b) the sale or other
disposition of Property destroyed, lost, worn out, damaged or having only
salvage value or no longer used or useful in the business in which it is used,
(c) the sale, transfer or other disposition of Property from Subsidiaries of the
Borrower to the Borrower, (d) so long as no Default, Event of Default or
Deficiency exists or results therefrom and the requirement below in this clause
(d) as to use of the net proceeds thereof is not complied with, sales or other
dispositions of Oil and Gas Properties evaluated in establishing the Borrowing
Base between redeterminations of the Borrowing Base as provided in Section 2.10
the aggregate loan value of which, as assigned thereto by the Agent in the most
recent setting of the Borrowing Base in accordance with the provisions of
Section 2.10, equals five percent (5%) or less of the amount of the then
existing Borrowing Base; provided, however, in connection with any such
transaction, the then existing Borrowing Base shall be automatically reduced by
an amount equal to such loan value of the relevant Oil and Gas Properties and
further provided, however, that, upon consummation of any such transaction, if a
Deficiency exists, the Borrower shall, up to one-hundred percent (100%) of the
proceeds of such sale or other disposition, net of usual and customary
reasonable fees, expenses and taxes, shall be applied, as necessary and
substantially contemporaneously with receipt thereof, to cure such Deficiency,
notwithstanding any provisions of Section 2.11 to the contrary or (e) sales of
equipment subject to a Lien in favor of the Agent securing the Obligations not
exceeding $1,000,000 in the aggregate in each fiscal year of the Borrower.

6.5 Leasebacks. Enter into any agreement to sell or transfer any Property and
thereafter rent or lease as lessee such Property or other Property intended for
the same use or purpose as the Property sold or transferred.

6.6 Sale or Discount of Receivables. Except to minimize losses on bona fide
debts previously contracted, discount or sell with recourse, or sell for less
than the greater of the face or market value thereof, any of its notes
receivable or accounts receivable.

6.7 Loans or Advances. Make or agree to make or allow to remain outstanding any
loans or advances to any Person; provided, however, the foregoing restriction
shall not apply to (a) advances or extensions of credit in the form of accounts
receivable incurred in the ordinary course of business and upon terms common in
the industry for such accounts receivable, (b) advances to employees for the
payment of expenses in the ordinary course of business not exceeding $100,000 in
the aggregate for the Borrower on a consolidated basis with its consolidated
Subsidiaries, but expressly excluding Prime Offshore LLC, (c) loans or advances
by

 

- 62 -



--------------------------------------------------------------------------------

the Borrower or any Domestic Subsidiary of the Borrower to a Subsidiary
Guarantor, (d) loans or advances to limited partnerships in which the interest
of the Borrower therein is subject to a first priority Lien in favor of the
Agent to secure the Obligations (including, for the avoidance of doubt, Chase
Energy, L.P., a Texas limited partnership) outstanding as of December 31, 2009
and additional loans and advances made thereafter not exceeding $1,000,000 in
the aggregate each calendar year when considered together with Investments by
the Borrower which are the subject of clause (f) in the proviso appearing in
Section 6.8 or (e) so long as (i) no Default, Event of Default or Deficiency
exists or would result therefrom and after giving effect thereto the Available
Commitment equals at least fifteen percent (15%) of the then existing Commitment
Amount, (ii) no portion of the proceeds thereof is used by Prime Offshore L.L.C.
to pay principal owing on the Artic Loan and (iii) the principal owing on the
Artic Loan does not exceed $20,000,000, loans or advances to Prime Offshore LLC.

6.8 Investments. Make or acquire Investments in, or purchase or otherwise
acquire all or substantially all of the assets of, any Person; provided,
however, the foregoing restriction shall not apply to the purchase or
acquisition of (a) Oil and Gas Properties, (b) Investments in the form of
(i) debt securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof, with
maturities of no more than one year, (ii) commercial paper of a domestic issuer
rated at the date of acquisition at least P-2 by Moody’s Investor Service, Inc.
or A-2 by Standard & Poor’s Corporation and with maturities of no more than one
year from the date of acquisition or (iii) repurchase agreements covering debt
securities or commercial paper of the type permitted in this Section,
certificates of deposit, demand deposits, eurodollar time deposits, overnight
bank deposits and bankers’ acceptances, with maturities of no more than one year
from the date of acquisition, issued by or acquired from or through any Lender
or any bank or trust company organized under the laws of the United States of
America or any state thereof and having capital surplus and undivided profits
aggregating at least $100,000,000, (c) other short-term Investments similar in
nature and degree of risk to those described in clause (b) of this Section 6.8,
(d) Investments in money-market funds sponsored or administered by Persons
acceptable to the Agent and which funds invest in short-term Investments similar
in nature and degree of risk to those described in clause (b) of this
Section 6.8, (e) evidences of loans or advances not prohibited by the provisions
of Section 6.7, (f) Investments in limited partnerships in which the interest of
the Borrower therein is subject to a first priority Lien in favor of the Agent
to secure the Obligations (including, for the avoidance of doubt, Chase Energy,
L.P., a Texas limited partnership) existing as of December 31, 2009 and
additional Investments made thereafter not exceeding $1,000,000 in the aggregate
each calendar year when considered together with loans and advances by the
Borrower which are the subject of clause (d) in the proviso appearing in
Section 6.7, (g) so long as (i) no Default, Event of Default or Deficiency
exists or would result therefrom and after giving effect thereto the Available
Commitment equals at least fifteen percent (15%) of the then existing Commitment
Amount, (ii) no portion of the proceeds thereof is used by Prime Offshore L.L.C.
to pay principal owing on the Artic Loan and (iii) the principal owing on the
Artic Loan does not exceed $20,000,000, Investments in Prime Offshore LLC or
(h) Investments in Subsidiary Guarantors.

6.9 Restricted Payments. Declare, pay or make, whether in cash or Property, any
dividend or distribution on, or purchase redeem or otherwise acquire for value,
any of its equity interests; provided, however, that, so long as no Default,
Event of Default or Deficiency exists or would result therefrom, the foregoing
restriction shall not apply to (a) dividends paid in common

 

- 63 -



--------------------------------------------------------------------------------

equity interests in the Borrower, (b) dividends or distributions made to the
Borrower or any of its Domestic Subsidiaries by any of their respective Domestic
Subsidiaries or purchases or redemptions by the Borrower or any of its Domestic
Subsidiaries of any equity interests of any of its Domestic Subsidiaries or
(c) dividends, distributions or repurchases of its stock by the Borrower of up
to $1,000,000 in each calendar year.

6.10 Issuance of Equity; Changes in Corporate Structure. Except for issuances of
common shares by the Borrower, issue or agree to issue any equity interests
constituting Indebtedness or any additional common equity interests to Persons
other than its current equity owners; enter into any transaction of
consolidation, merger or amalgamation; or liquidate, wind up or dissolve (or
suffer any liquidation or dissolution); provided, however, that the foregoing
shall not restrict (i) transactions of merger, consolidation or amalgamation
among any of the Subsidiary Guarantors or, if the Borrower is the surviving
entity, between the Borrower and any Subsidiary Guarantor or (ii) any
liquidation winding up or dissolution of a Subsidiary Guarantor.

6.11 Transactions with Affiliates. Directly or indirectly, enter into any
transaction (including the sale, lease or exchange of Property or the rendering
of service) with any of its Affiliates (other than transactions entered into in
the normal course of business between the Borrower or a Domestic Subsidiary of
the Borrower with another Domestic Subsidiary of the Borrower not otherwise
prohibited hereunder), other than upon fair and reasonable terms no less
favorable than could be obtained in an arm’s length transaction with a Person
which was not an Affiliate.

6.12 Lines of Business. Change its principal line of business from that in which
it is engaged as of the date hereof.

6.13 Plan Obligation. Assume or otherwise become subject to an obligation to
contribute to or maintain any Plan or acquire any Person which has at any time
had an obligation to contribute to or maintain any Plan.

6.14 Current Ratio. Permit the ratio, determined as of the end of each quarter
of each fiscal year of the Borrower, commencing with that ending on June 30,
2010, of Current Assets to Current Liabilities to be less than 1.00 to 1.00.

6.15 Total Indebtedness to EBITDAX Ratio. Permit the ratio, determined as of the
end of each quarter of each fiscal year of the Borrower, commencing with that
ending on June 30, 2010, of (a) Indebtedness of the Borrower, on a consolidated
basis with its consolidated Subsidiaries, but expressly excluding Prime Offshore
LLC, for borrowed money (exclusive, for the avoidance of doubt, of trade
accounts payable and accrued liabilities, net unrealized losses or charges in
respect of Commodity Hedge Agreements or Interest Rate Hedge Agreements and the
undrawn, unexpired amount of all outstanding Letters of Credit, if such would
otherwise be included) to (b) EBITDAX (but expressly excluding any contribution
to EBITDAX as a result of the activities of Prime Offshore LLC) for the
preceding four quarterly periods (including that ended on the date of
determination) to be more than 4.00 to 1.00.

 

- 64 -



--------------------------------------------------------------------------------

6.16 Interest Coverage Ratio. Permit the ratio, determined as of the end of each
quarter of each fiscal year of the Borrower, commencing with that ending on
June 30, 2010, of (a) EBITDAX for the preceding four quarterly periods,
including that ended on the date of determination (but expressly excluding any
contribution to EBITDAX as a result of the activities of Prime Offshore LLC), to
(b) cash Interest Expense (but expressly excluding cash Interest Expense of
Prime Offshore LLC), other than any cost arising from the extinguishment of any
Indebtedness prior to the maturity of such Indebtedness, for the preceding four
quarterly periods (including that ended on the date of determination) to be less
than 3.00 to 1.00.

6.17 Anti-Terrorism Laws. Conduct any business or engage in any transaction or
dealing with any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; deal in, or otherwise engage in any transaction relating to, any
Property or interests in Property blocked pursuant to Executive Order No. 13224;
or engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, (a) any of the
prohibitions set forth in Executive Order No. 13224 or the USA Patriot Act, or
(b) any prohibitions set forth in the rules or regulations issued by OFAC or any
sanctions against targeted foreign countries, terrorism sponsoring
organizations, and international narcotics traffickers based on United States
foreign policy.

6.18 Commodity Hedge Agreements. Assign, terminate or unwind any Commodity Hedge
Agreements nor sell any Commodity Hedge Agreements if the effect of such action
(when taken together with any other Commodity Hedge Agreements executed
contemporaneously with the taking of such action) would have the effect of
reducing the economic value supporting the Borrowing Base; provided that,
notwithstanding the foregoing, the Borrower may assign, terminate or unwind
Commodity Hedge Agreements with the effect of reducing the economic value
supporting the Borrowing Base if it provides not less than 10 Business Days
prior written notice of such intent to the Agent and the Lenders, and
concurrently with such notice the Agent, with the approval of the Lenders as
required pursuant to Section 9.9, shall have the right to adjust the Borrowing
Base.

6.19 Use of Proceeds and Letters of Credit. Use the proceeds of any Loan or use
any Letter of Credit for a purpose other than one permitted by Section 2.4.

6.20 Certain Gas Contracts. Enter into any contract containing a “take-or-pay”
or “prepayment” provision or under any similar agreement to deliver hydrocarbons
produced from or allocated to any of the Mortgaged Property or other Oil and Gas
Properties owned by it at some future date without receiving full payment
therefor within 90 days of delivery.

ARTICLE VII

EVENTS OF DEFAULT

7.1 Enumeration of Events of Default. Any of the following events shall
constitute an Event of Default:

(a) default shall be made in the payment when due of (i) any installment of
principal under this Agreement or the Notes or (ii) in the payment when due of
any interest, fee or other sum payable under any Loan Document and such default
shall remain unremedied in excess of three days;

 

- 65 -



--------------------------------------------------------------------------------

(b) default shall be made by the Borrower or any of the Guarantors in the due
observance or performance of any of its obligations, covenants or agreements
under the Loan Documents, and, as to compliance with the obligations, covenants
or agreements under Article V (other than Section 5.5 and Section 5.14), such
default shall continue for 30 days after the earlier of notice thereof by the
Agent or knowledge thereof by the Borrower or the relevant Guarantors, as the
case may be;

(c) any representation or warranty made by or on behalf of the Borrower or any
of the Guarantors in any of the Loan Documents proves to have been untrue in any
material respect or any representation, statement (including Financial
Statements), certificate or data furnished or made to the Agent or any Lender in
connection herewith proves to have been untrue in any material respect as of the
date the facts therein set forth were stated or certified;

(d) default shall be made by the Borrower or any of the Guarantors (as principal
or guarantor or other surety) in the payment or performance of any bond,
debenture, note, or other Indebtedness in excess of $500,000 in the aggregate or
under any credit agreement, loan agreement, indenture, promissory note or
similar agreement or instrument executed in connection with any of the
foregoing, and such default shall remain unremedied for in excess of the period
of grace, if any, with respect thereto or there shall occur any event or
condition in respect of any such Indebtedness which would allow the holders
thereof to require such Indebtedness to be repaid, repurchased or redeemed;

(e) the levy against any significant portion of the Property of the Borrower or
any of the Guarantors of any execution, garnishment, attachment, sequestration
or other writ or similar proceeding in an amount in excess of $500,000 which is
not permanently dismissed or discharged within 60 days after the levy;

(f) the Borrower or any of the Guarantors shall (i) apply for or consent to the
appointment of a receiver, trustee, or liquidator of it or all or a substantial
part of its assets, (ii) file a voluntary petition commencing an Insolvency
Proceeding, (iii) make a general assignment for the benefit of creditors of all
or substantially all of its assets, (iv) be unable, or admit in writing its
inability, to pay its debts generally as they become due, or (v) file an answer
admitting the material allegations of a petition filed against it in any
Insolvency Proceeding;

(g) an order, judgment or decree shall be entered against the Borrower or any of
the Guarantors by any court of competent jurisdiction or by any other duly
authorized authority, on the petition of a creditor or otherwise, granting
relief in any Insolvency Proceeding or approving a petition seeking
reorganization or an arrangement of its debts or appointing a receiver, trustee,
conservator, custodian, or liquidator of it or all or any substantial part of
its assets, and such order, judgment, or decree shall not be dismissed or stayed
within 60 days;

 

- 66 -



--------------------------------------------------------------------------------

(h) a final and non-appealable order, judgment or decree shall be entered
against the Borrower or any of the Guarantors for money damages and/or
Indebtedness due in an amount in excess of $500,000, and such order, judgment or
decree shall not be dismissed or stayed within 60 days or is not fully covered
by insurance;

(i) any charges are filed or any other action or proceeding is instituted by any
Governmental Authority against the Borrower or any of the Guarantors under the
Racketeering Influence and Corrupt Organizations Statute (18 U.S.C. §1961 et
seq.), the result of which could be the forfeiture or transfer of any material
Property of the Borrower or any of the Guarantors subject to a Lien in favor of
the Agent without (i) satisfaction or provision for satisfaction of such Lien or
(ii) such forfeiture or transfer of such Property being expressly made subject
to such Lien;

(j) the Borrower or any of the Guarantors shall have (i) concealed, removed or
diverted, or permitted to be concealed, removed or diverted, any part of its
Property, with intent to hinder, delay or defraud its creditors or any of them,
(ii) made or suffered a transfer of any of its Property which is fraudulent
under any bankruptcy, fraudulent conveyance, or similar law with intent to
hinder, delay or defraud its creditors, (iii) made any transfer of its Property
to or for the benefit of a creditor at a time when other creditors similarly
situated have not been paid with intent to hinder, delay or defraud its
creditors, or (iv) shall have suffered or permitted, while insolvent, any
creditor to obtain a Lien upon any of its Property through legal proceedings or
distraint which is not vacated within 60 days from the date thereof;

(k) any Security Document shall for any reason not, or cease to, create valid
and perfected first priority Liens (subject only to Permitted Liens) against the
Collateral purportedly covered thereby, except to the extent permitted by this
Agreement or cured or corrected on or before the tenth day after notice thereof
to the Borrower or the Borrower otherwise becoming aware thereof;

(l) a Change in Control shall occur;

(m) the Borrower shall cease to be the sole shareholder of each of the
Subsidiary Guarantors;

(n) the Borrower or any of the Guarantors contests in any manner the validity or
enforceability of any provision of any Loan Document, or denies that it has any
liability under any Loan Document;

(o) the Borrower or any of the Guarantors purports to revoke, terminate or
rescind any Loan Document or any provision of any Loan Document; or

(p) a Material Adverse Effect shall occur.

7.2 Remedies. (a) Upon the occurrence of an Event of Default specified in
Section 7.1(f) or Section 7.1(g), immediately and without notice, (i) all
Obligations under the Loan Documents shall automatically become immediately due
and payable, without presentment, demand, protest, notice of protest, default,
or dishonor, notice of intent to accelerate maturity, notice of acceleration of
maturity, or other notice of any kind, except as may be provided to the contrary
elsewhere herein, all of which are hereby expressly waived by the Borrower and
the Guarantors and (ii) the Commitments shall immediately cease and terminate
unless and until reinstated by the Agent and the Lenders in writing.

 

- 67 -



--------------------------------------------------------------------------------

(b) Upon the occurrence of any Event of Default other than those specified in
Section 7.1(f) or Section 7.1(g), (i) the Agent may and, upon the request of the
Required Lenders, shall, by notice in writing to the Borrower, declare all
Obligations under the Loan Documents immediately due and payable, without
presentment, demand, protest, notice of protest, default, or dishonor, notice of
intent to accelerate maturity, notice of acceleration of maturity, or other
notice of any kind, except as may be provided to the contrary elsewhere herein,
all of which are hereby expressly waived by the Borrower and the Guarantors and
(ii) the Agent may and, upon the request of the Required Lenders, shall declare
the Commitments terminated, whereupon the Commitments shall immediately cease
and terminate unless and until reinstated by the Agent and the Lenders in
writing.

(c) Upon the occurrence of any Event of Default, the Agent may, in addition to
the foregoing in this Section 7.2, exercise any or all of the rights and
remedies provided by law or pursuant to the Loan Documents.

(d) Should the Obligations under the Loan Documents become immediately due and
payable in accordance with any of the preceding subsections of this Section 7.2,
the obligation of the Borrower with respect to the L/C Exposure shall be to
provide cash as Collateral therefor, to be held and administered by the Agent as
provided in Section 2.11(a) with respect to mandatory prepayments and, failing
receipt by the Agent of immediate payment in full of the Loan Balance, any
additional Obligations then due and payable, and all accrued and unpaid interest
and fees and such cash to serve as Collateral for the L/C Exposure, the Agent
shall be entitled to proceed against the Collateral, and proceeds from any
realization against any such Collateral, other than cash, in excess of the sum
of the costs of such realization, the Loan Balance, any additional Obligations
then due and payable, and accrued and unpaid interest and fees shall constitute
cash Collateral for the remaining L/C Exposure, if any, to be held and
administered by the Agent as provided in Section 2.11(a).

(e) Proceeds from realization against the Collateral and any other funds
received by the Agent from the Borrower or any of the Guarantors when an Event
of Default has occurred and is continuing shall be applied (i) first, to fees
and expenses due pursuant to the terms of this Agreement, any other Loan
Document or any Commodity Hedge Agreement or Interest Rate Hedge Agreement with
an Approved Hedge Counterparty, (ii) second, to accrued interest on the
Obligations under the Loan Documents or any Commodity Hedge Agreement or
Interest Rate Hedge Agreement with a Lender Hedge Counterparty, (iii) third, to
the Loan Balance, in any manner elected by the Agent (with the consent of the
Required Lenders), and any other Obligations then due and payable, pro rata in
accordance with the ratio of the Loan Balance or such other Obligations, as the
case may be, to the sum of the Loan Balance and such other Obligations and
(iv) as provided in subsection (d) immediately above, if applicable

 

- 68 -



--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENT

8.1 Appointment. Each Lender hereby designates and appoints the Agent as the
agent of such Lender under this Agreement and the other Loan Documents. Each
Lender authorizes the Agent, as the agent for such Lender, to take such action
on behalf of such Lender under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement or in any other Loan Document, the Agent shall not have any duties or
responsibilities except those expressly set forth herein or in any other Loan
Document or any fiduciary relationship with any Lender; and no implied
covenants, functions, responsibilities, duties, obligations, or liabilities on
the part of the Agent shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.

8.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Agent shall not be responsible to any Lender for the negligence
or misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

8.3 Exculpatory Provisions. Neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) required to initiate or conduct any litigation or collection proceedings
hereunder, except with the contribution by each Lender of its Percentage Share
of costs reasonably expected by the Agent to be incurred in connection
therewith, (b) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except for gross negligence or willful misconduct of the Agent or such
Person) or (c) responsible in any manner to any Lender or any other Lender Hedge
Counterparty for any recitals, statements, representations or warranties made by
the Borrower or any of the Guarantors or any officer or representative thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agent under or in connection with, this Agreement or any other Loan
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of the Borrower or any of the Guarantors to perform its obligations hereunder or
thereunder. The Agent shall not be under any obligation to any Lender or any
other Lender Hedge Counterparty to ascertain or to inquire as to the observance
or performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower or any of the Guarantors.

8.4 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent

 

- 69 -



--------------------------------------------------------------------------------

or made by the proper Person or Persons and upon advice and statements of legal
counsel (including counsel to the Borrower or any of the Guarantors),
independent accountants and other experts selected by the Agent. The Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless and until a written notice of assignment, negotiation, or transfer
thereof shall have been received by the Agent. The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and contribution by each Lender of
its Percentage Share of costs reasonably expected by the Agent to be incurred in
connection therewith. The Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Required Lenders. Such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Notes. In no event shall the Agent be
required to take any action that exposes the Agent to personal liability or that
is contrary to any Loan Document or applicable Requirement of Law.

8.5 Notice of Default. The Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default unless the Agent has
received notice from a Lender, the Borrower or any of the Guarantors referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Agent receives such
a notice, the Agent shall promptly give notice thereof to the Lenders. The Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided that unless and until
the Agent shall have received such directions, subject to the provisions of
Section 7.2, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders. In the
event that the officer of the Agent primarily responsible for the lending
relationship with the Borrower or the officer of any Lender primarily
responsible for the lending relationship with the Borrower becomes aware that a
Default or Event of Default has occurred and is continuing, the Agent or such
Lender, as the case may be, shall use its good faith efforts to inform the other
Lenders and/or the Agent, as the case may be, promptly of such occurrence.
Notwithstanding the preceding sentence, failure to comply with the preceding
sentence shall not result in any liability to the Agent or any Lender.

8.6 Non-Reliance on Agent and Other Lenders. Each Lender expressly acknowledges
that neither the Agent nor any other Lender nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representation or warranty to such Lender and that no act by the Agent or
any other Lender hereafter taken, including any review of the affairs of the
Borrower or any of the Guarantors, shall be deemed to constitute any
representation or warranty by the Agent or any Lender to any other Lender. Each
Lender represents to the Agent that it has, independently and without reliance
upon the Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, condition (financial and otherwise) and
creditworthiness of the Borrower and the value of the Collateral and other
Properties of the Borrower or any other Person and has made its own decision to
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in

 

- 70 -



--------------------------------------------------------------------------------

taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, condition (financial and otherwise) and
creditworthiness of the Borrower and the value of the Collateral and other
Properties of the Borrower or any other Person. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial and otherwise), or creditworthiness of the
Borrower or the value of the Collateral or other Properties of the Borrower or
any other Person which may come into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

8.7 Indemnification. EACH LENDER AGREES TO INDEMNIFY THE AGENT, IN ITS CAPACITY
AS AGENT, AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT AND
AFFILIATES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER AND WITHOUT LIMITING
THE OBLIGATION OF THE BORROWER TO DO SO), RATABLY ACCORDING TO THE PERCENTAGE
SHARE OF SUCH LENDER, FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES AND DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH MAY AT ANY TIME
(INCLUDING ANY TIME FOLLOWING THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS AND
THE TERMINATION OF THIS AGREEMENT) BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST THE AGENT, IN ITS CAPACITY AS AGENT, OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OTHER DOCUMENT
CONTEMPLATED OR REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
ANY ACTION TAKEN OR OMITTED BY THE AGENT, IN ITS CAPACITY AS AGENT, OR ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES
UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING, INCLUDING ANY LIABILITIES,
CLAIMS, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES AND DISBURSEMENTS IMPOSED, INCURRED OR ASSERTED AS A RESULT OF
THE NEGLIGENCE, WHETHER SOLE OR CONCURRENT, OF THE AGENT, IN ITS CAPACITY AS
AGENT, OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT
OR AFFILIATES; provided THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT OF ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING SOLELY FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE AGENT, IN ITS CAPACITY AS AGENT,
OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR
AFFILIATES. THE AGREEMENTS IN THIS Section 8.7 SHALL SURVIVE THE PAYMENT AND
PERFORMANCE OF ALL OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

8.8 Restitution. Should the right of the Agent or any Lender to realize funds
with respect to the Obligations be challenged and any application of such funds
to the Obligations be reversed, whether by Governmental Authority or otherwise,
or should the Borrower otherwise be entitled to a refund or return of funds
distributed to the Lenders in connection with the Obligations, the Agent or such
Lender, as the case may be, shall promptly notify the Lenders of such fact. Not
later than noon, Central Standard or Central Daylight Savings Time, as the case
may be, of the Business Day following such notice, each Lender shall pay to the
Agent an amount equal to the ratable share of such Lender of the funds required
to be returned to the

 

- 71 -



--------------------------------------------------------------------------------

Borrower. The ratable share of each Lender shall be determined on the basis of
the percentage of the payment all or a portion of which is required to be
refunded originally distributed to such Lender, if such percentage can be
determined, or, if such percentage cannot be determined, on the basis of the
Percentage Share of such Lender. The Agent shall forward such funds to the
Borrower or to the Lender required to return such funds. If any such amount due
to the Agent is made available by any Lender after Noon, Central Standard or
Central Daylight Savings Time, as the case may be, of the Business Day following
such notice, such Lender shall pay to the Agent (or the Lender required to
return funds to the Borrower, as the case may be) for its own account interest
on such amount at a rate equal to the Federal Funds Rate for the period from and
including the date on which restitution to the Borrower is made by the Agent (or
the Lender required to return funds to the Borrower, as the case may be,) to,
but not including, the date on which such Lender failing to timely forward its
share of funds required to be returned to the Borrower shall have made its
ratable share of such funds available.

8.9 Agent in Its Individual Capacity. The Agent and its Affiliates may make
loans to, accept deposits from, and generally engage in any kind of business
with the Borrower as though the Agent were not the agent hereunder. With respect
to any Note issued to the Lender serving as the Agent, the Agent shall have the
same rights and powers under this Agreement as a Lender and may exercise such
rights and powers as though it were not the Agent. The terms “Lender” and
“Lenders” shall include the Agent in its individual capacity.

8.10 Successor Agent. The Agent may resign as Agent upon ten days’ notice to the
Lenders and the Borrower. If the Agent shall resign as Agent under this
Agreement and the other Loan Documents, Lenders (other than the Agent in its
capacity as a Lender) for which the Percentage Shares aggregate at least
fifty-one percent (51%) of the Percentage Shares of all Lenders (other than the
Agent in its capacity as a Lender) shall appoint from among the Lenders a
successor agent for the Lenders and the Lender Hedge Counterparties, whereupon
such successor agent shall succeed to the rights, powers and duties of the
Agent; provided, however, should the Agent resign at a point when all Loans,
accrued interest and fees hereunder have been paid in full and the Commitments
have terminated, resulting in the only then existing Obligations being the
liability of the Borrower under Commodity Hedge Agreements and/or Interest Rate
Hedge Agreements with Lender Hedge Counterparties other than Lenders, the
successor agent shall be selected from among such Lender Hedge Counterparties by
majority vote of such Lender Hedge Counterparties. The term “Agent” shall mean
such successor agent effective upon its appointment. The rights, powers, and
duties of the former Agent as Agent shall be terminated, without any other or
further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Notes. After the removal or resignation of
any Agent hereunder as Agent, the provisions of this Article VIII and those of
any Section hereof relating to the Agent, including Section 5.16, Section 5.17,
Section 5.21 and Section 5.22 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents.

8.11 Applicable Parties. The provisions of this Article are solely for the
benefit of the Agent and the Lenders, and neither the Borrower nor any Guarantor
shall have any rights as a third party beneficiary or otherwise under any of the
provisions of this Article. In performing functions and duties hereunder and
under the other Loan Documents, the Agent shall act solely as the agent of the
Lenders and does not assume, nor shall it be deemed to have assumed, any
obligation or relationship of trust or agency with or for the Borrower or any of
the Guarantors or any legal representative, successor or assign of any such
Person.

 

- 72 -



--------------------------------------------------------------------------------

8.12 Releases. Each Lender hereby authorizes the Agent to release any Collateral
that is permitted to be sold or released pursuant to the terms of the Loan
Documents. Each Lender hereby authorizes the Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property or any Domestic Subsidiary of the Borrower to the extent such sale or
other disposition is permitted by the terms of the Loan Documents.

ARTICLE IX

MISCELLANEOUS

9.1 Assignments; Participations. (a) Neither the Borrower nor any of the
Guarantors may assign any of its rights or delegate any of its obligations under
any Loan Document without the prior consent of the Agent and the Lenders.

(b) With the consent of the Agent and, except when a Default or an Event of
Default shall have occurred and is continuing, the Borrower (which shall not be
unreasonably withheld or delayed in either case), any Lender may assign to one
or more assignees, other than the Borrower, any other Person liable for payment
of the Obligations or any Affiliate of the Borrower or any such other Person,
all or a portion of its rights and obligations under this Agreement pursuant to
an Assignment Agreement; provided, however, (i) such consents shall not be
required with respect to an assignment from one Lender to one or more other
Lenders or Affiliates of Lenders, (ii) the consent of the Borrower shall not be
required with respect to an assignment from a Lender to one or more Approved
Funds or Affiliates of Approved Funds and (iii) any such assignment shall be in
the amount of at least $5,000,000 (or any whole multiple of $1,000,000 in excess
thereof), unless the relevant assignment is to an Affiliate of the assigning
Lender or is an assignment of the entire Commitment of the assigning Lender. The
assignee shall pay to the Agent a transfer fee in the amount of $3,500 for each
such assignment. Any such assignment shall become effective upon the execution
and delivery to the Agent of an Assignment Agreement and, if required, the
consent of the Agent and the Borrower. Promptly following receipt of an executed
Assignment Agreement, the Agent shall send to the Borrower a copy of such
executed Assignment Agreement. Promptly following receipt of such executed
Assignment Agreement, the Borrower shall execute and deliver, at its own
expense, a new Note to the assignee, if such assignee is not then a Lender. Upon
the effectiveness of any assignment pursuant to this Section 9.1(b), the
assignee will become a “Lender,” if not already a “Lender,” for all purposes of
the Loan Documents, and the assignor shall be relieved of its obligations
hereunder to the extent of such assignment. If the assignor no longer holds any
rights or obligations under this Agreement, such assignor shall cease to be a
“Lender” hereunder, except that its rights under Section 5.17, Section 5.21 and
Section 5.22, shall not be affected. On the last Business Day of each month
during which an assignment has become effective pursuant to this Section 9.1(b)
or sooner following an assignment, the Agent shall prepare a new Exhibit IV
giving effect to all such assignments effected during such month or any relevant
assignment, as the case may be, and will promptly provide a copy thereof to the
Borrower and each Lender.

 

- 73 -



--------------------------------------------------------------------------------

(c) Each Lender may transfer, grant or assign participations in all or any
portion of its interests hereunder to any Person pursuant to this
Section 9.1(c), provided that such Lender shall remain a “Lender” for all
purposes of this Agreement and the transferee of such participation shall not
constitute a “Lender” hereunder. In the case of any such participation, the
participant shall not have any rights under any Loan Document, the rights of the
participant in respect of such participation to be against the granting Lender
as set forth in the agreement with such Lender creating such participation, and
all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation. Each agreement creating a participation
must include an agreement by the participant to be bound by the provisions of
Section 8.3, Section 8.6 and Section 8.7.

(d) The Lenders may furnish any information concerning the Borrower or any of
the Guarantors in the possession of the Lenders from time to time to assignees
and participants and prospective assignees and participants.

(e) Notwithstanding anything in this Section 9.1 to the contrary, any Lender may
assign and pledge all or any of its Notes or any interest therein to any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve System and/or such Federal
Reserve Bank. No such assignment or pledge shall release the assigning or
pledging Lender from its obligations hereunder.

(f) Notwithstanding any other provisions of this Section, no transfer or
assignment of the interests or obligations of any Lender or grant of
participations therein shall be permitted if such transfer, assignment, or grant
would require the Borrower to file a registration statement with the Securities
and Exchange Commission or any successor Governmental Authority or qualify the
Loans under the “Blue Sky” laws of any state.

9.2 Survival of Representations, Warranties, and Covenants. All representations
and warranties of the Borrower and the Guarantors and all covenants and
agreements of the Borrower and the Guarantors herein made shall survive the
execution and delivery of the Notes and the Security Documents and shall remain
in force and effect so long as any Obligation is outstanding or any Commitment
exists.

 

- 74 -



--------------------------------------------------------------------------------

9.3 Notices and Other Communications. Except as to oral notices expressly
authorized herein, which oral notices shall be confirmed in writing, all
notices, requests, and communications hereunder shall be in writing (including
by facsimile, electronic mail or other electronic form). Unless otherwise
expressly provided herein, any such notice, request, demand, or other
communication shall be deemed to have been duly given or made when delivered by
hand, or, in the case of delivery by mail, five days after being deposited in
the mail, certified mail, return receipt requested, postage prepaid, or, in the
case of facsimile notice, when receipt thereof is acknowledged orally or by
written confirmation report, addressed as follows:

(a) if to the Agent, to:

Compass Bank

24 Greenway Plaza, Suite 1400A

Houston, Texas 77046

Attention: Kathleen J. Bowen

Facsimile: (713) 499-8722

and by facsimile to:

Attention: Kenneth R. Lisenbe

Facsimile: (205) 524-9604

(b) if to any Lender, to the address, including facsimile number, of such Lender
reflected on Exhibit IV or any replacement thereof.

(c) if to the Borrower or any of the Guarantors, to:

One Landmark Square

Stamford, Connecticut 06901

Attention: Beverly A. Cummings

Facsimile: (203) 358-5786

Any party may, by proper written notice hereunder to the others, change the
individuals or addresses to which such notices to it shall thereafter be sent.

9.4 Parties in Interest. Subject to the restrictions on changes in structure set
forth in Section 6.10 and other applicable restrictions contained herein, all
covenants and agreements herein contained by or on behalf of the Borrower, any
of the other Guarantors, the Agent or the Lenders shall be binding upon and
inure to the benefit of the Borrower, any of the other Guarantors, the Agent or
the Lenders, as the case may be, and their respective legal representatives,
successors, and permitted assigns.

9.5 Renewals; Extensions. All provisions of this Agreement relating to the Notes
shall apply with equal force and effect to each promissory note hereafter
executed which in whole or in part represents a renewal or extension of any part
of the Indebtedness of the Borrower under this Agreement, the Notes, or any
other Loan Document.

9.6 Rights of Third Parties. All provisions herein are imposed solely and
exclusively for the benefit of the Agent, the Lenders, any other Approved Hedge
Counterparties, the Borrower and the Guarantors. No other Person shall have any
right, benefit, priority, or interest hereunder or as a result hereof or have
standing to require satisfaction of provisions hereof in accordance with their
terms.

9.7 No Waiver; Rights Cumulative. No course of dealing on the part of the Agent
or the Lenders or their officers or employees, nor any failure or delay by the
Agent or the Lenders with respect to exercising any of their rights under any
Loan Document shall operate as a waiver thereof. The rights of the Agent and the
Lenders under the Loan Documents shall be cumulative

 

- 75 -



--------------------------------------------------------------------------------

and the exercise or partial exercise of any such right shall not preclude the
exercise of any other right. Neither the making of any Loan nor the issuance of
any Letter of Credit shall constitute a waiver of any of the covenants,
warranties, or conditions of the Borrower contained herein. In the event the
Borrower is unable to satisfy any such covenant, warranty, or condition, neither
the making of any Loan nor the issuance of any Letter of Credit shall have the
effect of precluding the Agent or the Lenders from thereafter declaring such
inability to be an Event of Default as hereinabove provided.

9.8 Survival Upon Unenforceability. In the event any one or more of the
provisions contained in any of the Loan Documents or in any other instrument
referred to herein or executed in connection with the Obligations shall, for any
reason, be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of any Loan Document or of any other instrument referred to herein or executed
in connection with such Obligations.

9.9 Amendments; Waivers. Neither this Agreement nor any provision hereof may be
amended, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the amendment, waiver,
discharge or termination is sought. Subject to the preceding sentence, any
provision of this Agreement or any other Loan Document may be amended, modified
or waived by the Borrower, the Guarantors and the Required Lenders; provided
that, notwithstanding any provision of this Agreement to the contrary, (a) no
amendment, modification or waiver which extends the final maturity of the Loans,
increases the Commitment Amount, increases the Borrowing Base or reduces the
Monthly Reduction Amount, forgives the principal amount of any Indebtedness of
the Borrower outstanding under this Agreement or interest thereon or fees owing
under this Agreement, releases any Guarantor of such Indebtedness, releases all
or substantially all of the Collateral or any Collateral which is the subject of
a disposition prohibited by the provisions of Section 6.4, reduces the interest
rate applicable to the Loans or the fees payable to the Lenders generally,
affects Section 2.1, Section 2.2, Section 2.9, Section 2.10, Section 7.2(e) or
this Section 9.9, modifies the definition of “Required Lenders” or postpones the
date of payment of any amount due as a result of the Monthly Reduction Amount or
any fee payable hereunder shall be effective without the consent of the Agent
and all of the Lenders; (b) no affirmation or reduction of the Borrowing Base or
affirmation or increase of the Monthly Reduction Amount shall be effective
without the consent of the Agent and the Required Lenders; (c) no amendment of
the Fee Letter shall be effective without the consent of the Borrower and BBVA
Compass; (d) no amendment, modification or waiver which increases the Facility
Amount or the Percentage Share of any Lender shall be effective without the
consent of such Lender; and (e) no amendment, modification or waiver which
modifies the rights, duties or obligations of the Agent shall be effective
without the consent of the Agent.

9.10 Controlling Agreement. In the event of a conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control.

9.11 Disposition of Collateral. Notwithstanding any term or provision, express
or implied, in any of the Security Documents, but subject to applicable
provisions of this Agreement, the realization, liquidation, foreclosure or any
other disposition on or of any or all of

 

- 76 -



--------------------------------------------------------------------------------

the Collateral shall be in the order and manner and determined in the sole
discretion of the Agent; provided, however, that in no event shall the Agent
violate applicable law or exercise rights and remedies other than those provided
in such Security Documents or otherwise existing at law or in equity.

9.12 Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE DEEMED TO BE CONTRACTS
MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW.

9.13 Waiver of Right to Jury Trial. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION
THAT RELATES TO OR ARISES OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ACTS OR OMISSIONS OF THE AGENT OR ANY LENDER IN THE ENFORCEMENT OF ANY OF
THE TERMS OR PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE WITH RESPECT THERETO. THE PROVISIONS OF THIS SECTION 9.13 ARE A
MATERIAL INDUCEMENT FOR THE AGENT AND EACH OF THE LENDERS TO ENTER INTO THIS
AGREEMENT.

9.14 Waiver of Class Action. THE BORROWER AND EACH OF THE GUARANTORS WAIVES THE
RIGHT TO LITIGATE ANY CLAIM, DISPUTE OR CONTROVERSY WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AS A CLASS ACTION, EITHER AS A MEMBER OF A
CLASS OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.

9.15 Jurisdiction and Venue. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING
DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO OR FROM THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE LITIGATED, AT THE SOLE DISCRETION
AND ELECTION OF THE AGENT, IN COURTS HAVING SITUS IN HOUSTON, HARRIS COUNTY,
TEXAS. IN SUCH REGARD, THE BORROWER AND EACH OF THE GUARANTORS HEREBY SUBMITS TO
THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED IN HOUSTON, HARRIS
COUNTY, TEXAS, AND HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO TRANSFER OR CHANGE
THE JURISDICTION OR VENUE OF ANY LITIGATION BROUGHT AGAINST IT BY THE AGENT OR
ANY LENDER IN ACCORDANCE WITH THIS SECTION 9.15.

9.16 Integration. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT TO THE
SUBJECT HEREOF AND THEREOF AND SHALL SUPERSEDE ANY PRIOR AGREEMENT AMONG THE
PARTIES HERETO AND THERETO, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT
HEREOF AND THEREOF, INCLUDING ANY ENGAGEMENT LETTER, COMMITMENT LETTER OR TERM
SHEET PROVIDED TO THE BORROWER BY BBVA COMPASS, THE AGENT OR ANY LENDER.
FURTHERMORE, IN THIS REGARD, THIS AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS
REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH
PARTIES.

 

- 77 -



--------------------------------------------------------------------------------

9.17 Waiver of Punitive and Consequential Damages. EACH OF THE BORROWER, THE
GUARANTORS, THE AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT IT MAY LAWFULLY
AND EFFECTIVELY DO SO, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY DISPUTE
BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR
ASSOCIATED THEREWITH, BEFORE OR AFTER MATURITY, ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 9.17.

9.18 Counterparts. For the convenience of the parties, this Agreement may be
executed in multiple counterparts and by different parties hereto in separate
counterparts, each of which for all purposes shall be deemed to be an original,
and all such counterparts shall together constitute but one and the same
Agreement and shall be enforceable as of the date hereof upon the execution of
one or more counterparts hereof by each of the parties hereto. In this regard,
each of the parties hereto acknowledges that a counterpart of this Agreement
containing a set of counterpart execution pages reflecting the execution of each
party hereto shall be sufficient to reflect the execution of this Agreement by
each party hereto and shall constitute one instrument.

9.19 USA Patriot Act Notice. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that, pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the USA
Patriot Act.

9.20 Tax Shelter Regulations. The Borrower does not intend to treat the Loans
and related transactions hereunder and under the other Loan Documents as a
“reportable transaction” (within the meanings under current Treasury Regulation
Section 1.6011-4 and Proposed Treasury Regulation Section 1.6011-4, promulgated
on November 1, 2006). In the event the Borrower determines to take any action
inconsistent with the foregoing statement, it will promptly notify the Agent
thereof. If the Borrower so notifies the Agent, the Borrower acknowledges that
one or more of the Lenders may treat its Loans and related transactions
hereunder and under the other Loan Documents as part of a transaction that is
subject to current Treasury Regulation Section 301.6112-1 or Proposed Treasury
Regulation Section 301.6112-1, promulgated on November 1, 2006, and, in such
case, such Lender or Lenders, as applicable, will maintain the lists and other
records required, if any, by such Treasury Regulations.

9.21 Contribution and Indemnification. In the event that any Guarantor pays
(whether through direct payments or as a result of providing Collateral for the
Obligations) any amounts on the Obligations in excess of such Guarantor’s
Obtained Benefit (the “Excess Payments”), such Guarantor shall be entitled to
make demand on the Borrower for such Excess Payments, and, to the extent not
recovered from the Borrower, to receive from each other Guarantor that received
an Obtained Benefit, such Guarantor’s Contribution Percentage of the Excess
Payment.

 

- 78 -



--------------------------------------------------------------------------------

If any party obligated to make such a payment is unable to pay the Contribution
Percentage of the Excess Payment, each Guarantor agrees to make a contribution
to the party entitled to such payment to the extent necessary so that each
Guarantor shares equally the liability for such Excess Payment in relation to
the relative Obtained Benefit received by such Guarantor. IN SUCH REGARD, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, EACH GUARANTOR SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OTHER GUARANTORS FROM AND AGAINST ANY AND ALL LIABILITY, CLAIMS,
COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) ARISING
WITH RESPECT TO THE OBLIGATIONS AND EXCEEDING SUCH OTHER GUARANTOR’S OBTAINED
BENEFIT OR CONTRIBUTION PERCENTAGE THEREOF AS PROVIDED HEREIN. Any amount due
under this Section 9.21 shall be due and payable within ten days of demand
therefor by the party entitled to payment and shall be made to the party
entitled thereto at the Borrower’s address for notices under this Agreement, in
immediately available funds, not later than 2:00 p.m., Central Standard or
Daylight Time, on the date on which such payment shall come due. The remedies
available to any Guarantor pursuant to the provisions of this Section 9.21 are
not exclusive. All rights and claims of contribution, indemnification and
reimbursement under this Section 9.21 shall be subordinate in right of payment
to the prior payment in full of the Obligations. The provisions of this
Section 9.21 shall, to the extent expressly inconsistent with any provision in
any Loan Document, supersede such inconsistent provision.

9.22 Confidentiality. Each of the Agent and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives, including any credit insurance providers,
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.22, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference relating to the Borrower or any Guarantor
and their respective obligations, this Agreement or payments hereunder,
(iii) any rating agency or (iv) the CUSIP Service Bureau or any similar
organization, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Agent or the Lenders or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or any of its Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.22 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

- 79 -



--------------------------------------------------------------------------------

9.23 Automatic Debits of Fees. With respect to any fee or any cost or expense
due and payable to the Agent under the Loan Documents (including attorneys fees
and expenses that are payable pursuant to this Agreement or the other Loan
Documents), the Borrower hereby irrevocably authorizes the Agent, after giving
reasonable prior notice to the Borrower, to debit any deposit account of the
Borrower with BBVA Compass in an amount such that the aggregate amount debited
from all such deposit accounts does not exceed such fee or cost or expense. If
there are insufficient funds in such deposit accounts to cover the amount of the
fee or other cost or expense then due, such debits will be reversed (in whole or
in part, in the Agent’s sole discretion) and such amount not debited shall be
deemed to be unpaid. No such debit under this Section 9.23 shall be deemed a
set-off.

9.24 Electronic Communications. Notwithstanding any provision of this Agreement,
including Section 9.3, to the contrary, notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lenders pursuant to Article II if such Lender, as applicable, has notified
the Agent that it is incapable of receiving notices under such Article II by
electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Agent otherwise prescribes, (a) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.

9.25 Effectiveness of Facsimile and PDF Documents and Signatures. Loan Documents
may be transmitted and/or signed by facsimile and PDF. The effectiveness of any
such documents and signatures shall, subject to applicable Requirement of Law,
have the same force and effect as manually-signed originals and shall be binding
on the Borrower, the Guarantors, the Agent and the Lenders. The Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile or PDF document or
signature.

(Signatures appear on following pages)

 

- 80 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

BORROWER: PRIMEENERGY CORPORATION By:       Beverly A. Cummings  

Executive Vice President,

Treasurer and Chief Financial Officer

 

INITIAL GUARANTORS: PRIMEENERGY MANAGEMENT CORPORATION By:       Beverly A.
Cummings   Executive Vice President and Treasurer

 

PRIME OPERATING COMPANY By:       Beverly A. Cummings   Executive Vice President
and Treasurer

 

EASTERN OIL WELL SERVICE COMPANY By:       Beverly A. Cummings   Executive Vice
President and Treasurer

(Signatures continue on following pages)

 

- 81 -



--------------------------------------------------------------------------------

SOUTHWEST OILFIELD

CONSTRUCTION COMPANY

By:      

Beverly A. Cummings

Executive Vice President and Treasurer

 

E O W S MIDLAND COMPANY By:      

Beverly A. Cummings

Executive Vice President and Treasurer

(Signatures continue on following pages)

 

- 82 -



--------------------------------------------------------------------------------

AGENT:

COMPASS BANK

(successor in interest to Guaranty Bank, FSB),

as Agent

By:      

Kathleen J. Bowen

Senior Vice President

 

LENDER:

COMPASS BANK

(for itself and as successor in interest to Guaranty Bank, FSB)

By:      

Kathleen J. Bowen

Senior Vice President

Applicable Lending Office for Base Rate Loans and LIBO Rate Loans:

24 Greenway Plaza, Suite 1400A

Houston, Texas 77046

(Signatures continue on following pages)

 

- 83 -



--------------------------------------------------------------------------------

LENDER: BNP PARIBAS By:     Name:     Title:     By:     Name:     Title:    
Applicable Lending Office for Base Rate Loans and LIBO Rate Loans:

525 Washington Blvd.

Jersey City, New Jersey 07310

(Signatures continue on following pages)

 

- 84 -



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A. By:      

Jo Linda Papadakis

Vice President

Applicable Lending Office for Base Rate Loans and LIBO Rate Loans:

10 South Dearborn, Floor 07

Chicago, Illinois 60603-2003

(Signatures continue on following page)

 

- 85 -



--------------------------------------------------------------------------------

LENDER: AMEGY BANK NATIONAL ASSOCIATION By:      

Mark A. Serice

Senior Vice President

Applicable Lending Office for Base Rate Loans and LIBO Rate Loans:

4400 Post Oak Parkway

Houston, Texas 77027

 

- 86 -



--------------------------------------------------------------------------------

Schedule 1.2

CERTAIN PERMITTED LIENS

Liens in favor the “Jackson Group” composed of Jeral W. Jackson, Inc., Pangaea
Properties, Inc. and William H. Nichols by PrimeEnergy Corporation, Sterling
Asset and Income Funds A-1, A-2, AA-1 and AA-2 (now PrimeEnergy Asset and Income
Funds A-1, A-2, AA-1 and AA-2) to secure the payment to the Jackson Group of the
“JPN Fee”, being an amount of certain of the proceeds and accounts arising from
the sale of oil and gas from certain properties located in Garvin County,
Oklahoma, as determined pursuant to the terms of that certain Memorandum of
Agreement dated October 1, 1990, and as evidenced by Financing Statement filed
January 23, 1991, Volume 1295, Page 58, Garvin County, Oklahoma, and Financing
Statement filed January 28, 1991, N-00844, Central Filing Office, Oklahoma
County.

 

Schedule 1.2 - i



--------------------------------------------------------------------------------

Schedule 4.8

LIABILITIES AND LITIGATION

Liabilities:

None.

Litigation:

None.

 

Schedule 4.8 - i



--------------------------------------------------------------------------------

Schedule 4.12

ENVIRONMENTAL MATTERS

None.

 

Schedule 4.12 - i



--------------------------------------------------------------------------------

Schedule 4.16

REFUNDS

None.

 

Schedule 4.16 - i



--------------------------------------------------------------------------------

Schedule 4.17

GAS CONTRACTS

None.

 

Schedule 4.17 - i



--------------------------------------------------------------------------------

Schedule 4.19

CASUALTIES

None.

 

Schedule 4.19 - i



--------------------------------------------------------------------------------

Schedule 4.21

SUBSIDIARIES, PARTNERSHIPS AND CERTAIN INVESTMENTS

Subsidiaries of Borrower

 

PrimeEnergy Management Corporation

Prime Operating Company

Eastern Oil Well Service Company

Southwest Oilfield Construction Company

E O W S Midland Company

Prime Offshore L.L.C.

Partnerships in which Borrower is a Partner

 

Sterling Gas Drilling Fund 1981

Sterling Gas Drilling Fund 1982

Sterling Drilling Fund 1983-1

Sterling Drilling Fund 1983-2

Sterling Drilling Fund 1984-1

Sterling Drilling Fund 1984-2

Sterling Drilling Fund 1985-1

Sterling Drilling Fund 1985-2

Sterling Drilling Fund 1985-3

Sterling Drilling Fund 1986-1

Sterling Gas Drilling Fund 1980-2

PrimeEnergy Asset & Income Fund A-1

PrimeEnergy Asset & Income Fund A-2

PrimeEnergy Asset & Income Fund A-3

PrimeEnergy Asset & Income Fund AA-1

PrimeEnergy Asset & Income Fund AA-2

PrimeEnergy Asset & Income Fund AA-3

PrimeEnergy Asset & Income Fund AA-4

PrimeEnergy Asset & Income Trust A-1

PrimeEnergy Asset & Income Trust A-2

Chase Exploration L.P.

Chase Energy L.L.C.

Investments by Borrower in Partnerships

 

Sterling Gas Drilling Fund 1980-2

   $ 308,880

Sterling Gas Drilling Fund 1981

   $ 377,662

Sterling Gas Drilling Fund 1982

   $ 525,578

Sterling Drilling Fund 1983-1

   $ 675,751

Sterling Drilling Fund 1983-2

   $ 1,130,018

Sterling Drilling Fund 1984-1

   $ 501,243

 

Schedule 4.21 - i



--------------------------------------------------------------------------------

Sterling Drilling Fund 1984-2

   $ 91,613

Sterling Drilling Fund 1985-1

   $ 171,805

Sterling Drilling Fund 1985-2

   $ 300,597

Sterling Drilling Fund 1985-3

   $ 223,731

Sterling Drilling Fund 1986-1

   $ 1,144,442

PrimeEnergy Asset & Income Fund A-1

   $ 152,565

PrimeEnergy Asset & Income Fund A-2

   $ 1,524,877

PrimeEnergy Asset & Income Fund A-3

   $ 1,172,615

PrimeEnergy Asset & Income Fund AA-1

   $ 1,004,394

PrimeEnergy Asset & Income Fund AA-2

   $ 735,014

PrimeEnergy Asset & Income Fund AA-3

   $ 1,613,951

PrimeEnergy Asset & Income Fund AA-4

   $ 533,432

PrimeEnergy Asset & Income Trust A-1

   $ 1,329,018

PrimeEnergy Asset & Income Trust A-2

   $ 1,351,805

Chase Exploration L.P.

   $ 2,475

Chase Energy L.L.C.

   $ 5,000

 

Schedule 4.21 - ii



--------------------------------------------------------------------------------

Schedule 4.23

TAXPAYER I.D. AND ORGANIZATIONAL NUMBERS

 

Entity

   Taxpayer I.D. No.    Organizational No.

Borrower

   84-0637348    790016
(Delaware)

Prime Energy Management

   13-2929065    424708
(New York)

Prime Operating

   76-0355677    1215929
(Texas)

Eastern Oil Well Service

   06-1313613    133998
(West Virginia)

Southwest Oilfield Construction

   73-1411394    1900516436
(Oklahoma)

E O W S Midland

   06-1603694    01609937
(Texas)

 

Schedule 4.23 - i



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF NOTE]

PROMISSORY NOTE

(this “Note”)

 

$___________________

   Houston, Texas    ___________, 20__

FOR VALUE RECEIVED and WITHOUT GRACE (except to the extent, if any, provided in
the Credit Agreement referred to hereinafter), the undersigned (“Maker”, whether
one or more, and if more than one, with liability hereunder being joint and
several) promises to pay to the order of _________________________ (“Payee”), at
the Principal Office (as such term is defined in the Second Amended and Restated
Credit Agreement referred to hereinafter), ___________________ AND NO/100
DOLLARS ($___________) or so much thereof as may be advanced against this Note
and remains unpaid pursuant to the Second Amended and Restated Credit Agreement
dated effective July 30, 2010 by and among Maker, the parties identified therein
as the “Initial Guarantors”, the lenders signatory thereto or bound thereby from
time to time, including, without limitation, Payee, and Compass Bank, in its
capacities as administrative agent, issuing bank for letters of credit issued
thereunder and collateral agent for such lenders and, under certain
circumstances, certain other parties (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), together with
interest at the rates and calculated as provided in the Credit Agreement.

Reference is hereby made to the Credit Agreement for matters governed thereby,
including, without limitation, certain events which will entitle the holder
hereof to accelerate the maturity of all amounts due hereunder. Capitalized
terms used but not defined in this Note shall have the respective meanings
assigned to such terms in the Credit Agreement.

This Note is issued pursuant to, is a “Note” under, and is payable as provided
in the Credit Agreement. Subject to compliance with applicable provisions of the
Credit Agreement, Maker may at any time pay the full amount or any part of this
Note without the payment of any premium or fee, but such payment shall not,
until this Note is fully paid and satisfied, excuse the payment as it becomes
due of any payment on this Note provided for in the Credit Agreement.

This Note represents, in part, a renewal, but not a novation or discharge, of
all or a portion of the Indebtedness of Maker previously evidenced by the
Promissory Note or Promissory Notes issued by Maker pursuant to the Existing
Credit Agreement.

Without being limited thereto or thereby, this Note is secured by the Security
Documents.

 

Exhibit I - i



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW.

 

PRIMEENERGY CORPORATION By:     Name:     Title:    

 

Exhibit I - ii



--------------------------------------------------------------------------------

EXHIBIT I-A

[FORM OF ADDITIONAL COMPASS NOTE]

PROMISSORY NOTE

(this “Note”)

 

$___________________

   Houston, Texas    ___________, 2010

FOR VALUE RECEIVED and WITHOUT GRACE (except to the extent, if any, provided in
the Credit Agreement referred to hereinafter), the undersigned (“Maker”, whether
one or more, and if more than one, with liability hereunder being joint and
several) promises to pay to the order of COMPASS BANK (“Payee”), as successor in
interest to Guaranty Bank, FSB, at the Principal Office (as such term is defined
in the Second Amended and Restated Credit Agreement referred to hereinafter),
___________________ AND NO/100 DOLLARS ($___________) or so much thereof as may
be advanced against this Note and remains unpaid pursuant to the Second Amended
and Restated Credit Agreement dated effective July 30, 2010 by and among Maker,
the parties identified therein as the “Initial Guarantors”, the lenders
signatory thereto or bound thereby from time to time, including, without
limitation, Payee, and Compass Bank, in its capacities as administrative agent,
issuing bank for letters of credit issued thereunder and collateral agent for
such lenders and, under certain circumstances, certain other parties (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), together with interest at the rates and calculated as
provided in the Credit Agreement.

Reference is hereby made to the Credit Agreement for matters governed thereby,
including, without limitation, certain events which will entitle the holder
hereof to accelerate the maturity of all amounts due hereunder. Capitalized
terms used but not defined in this Note shall have the respective meanings
assigned to such terms in the Credit Agreement.

This Note is issued pursuant to, is a “Note” under, and is payable as provided
in the Credit Agreement. Subject to compliance with applicable provisions of the
Credit Agreement, Maker may at any time pay the full amount or any part of this
Note without the payment of any premium or fee, but such payment shall not,
until this Note is fully paid and satisfied, excuse the payment as it becomes
due of any payment on this Note provided for in the Credit Agreement.

This Note represents, in part, a renewal, but not a novation or discharge, of
all or a portion of the Indebtedness of Maker previously evidenced by the
Promissory Note or Promissory Notes issued by Maker pursuant to the Existing
Credit Agreement.

Without being limited thereto or thereby, this Note is secured by the Security
Documents.

 

Exhibit I-A - i



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW.

 

PRIMEENERGY CORPORATION By:     Name:     Title:    

 

Exhibit I-A - ii



--------------------------------------------------------------------------------

EXHIBIT II

[FORM OF BORROWING REQUEST]

[Date]

Compass Bank, as Agent

24 Greenway Plaza, Suite 1400A

Houston, Texas 77046

Attention: [                        ]

 

  Re: Second Amended and Restated Credit Agreement dated effective July 30, 2010
by and among PrimeEnergy Corporation, certain other parties, Compass Bank, an
Alabama banking association, as Agent, and the lenders signatory thereto or
bound thereby from time to time (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”)

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the undersigned hereby makes the requests
indicated below:

 

  1. Loans

(a) Amount of new Loan: $__________

(b) Requested funding date: ______________, 20__

(c) $______________ of such Loan is to be a Base Rate Loan; and

      $______________ of such Loan is to be a LIBO Rate Loan.

(d) Requested Interest Period for LIBO Rate Loan: ____ months.

 

  2. Continuation or conversion of LIBO Rate Loan maturing on ___________:

(a) Amount to be continued as a LIBO Rate Loan is $                    , with an
Interest Period of ______________ months; and

(b) Amount to be converted to a Base Rate Loan is $                    .

 

  3. Conversion of Base Rate Loan:

(a) Requested conversion date: ____________, 20___.

(b) Amount to be converted to a LIBO Rate Loan is $                    , with an
Interest Period of _____ months.

 

Exhibit II - i



--------------------------------------------------------------------------------

CERTIFICATION

The undersigned individual certifies that [s]he is the ___________ of the
Borrower, has obtained all consents necessary, and as such [s]he is authorized
to execute this request on behalf of the Borrower. The undersigned individual
further certifies, represents, and warrants on behalf of the Borrower, that the
Borrower is entitled to receive the requested borrowing, continuation, or
conversion under the terms and conditions of the Credit Agreement and that, to
the best knowledge of such undersigned individual, there exists as of the date
hereof neither a Default nor an Event of Default under the Credit Agreement.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours,   

________________ of

PrimeEnergy Corporation

 

Exhibit II - ii



--------------------------------------------------------------------------------

EXHIBIT III

[FORM OF COMPLIANCE CERTIFICATE]

[Date]

Compass Bank, as Agent

24 Greenway Plaza, Suite 1400A

Houston, Texas 77046

Attention: Kathleen J. Bowen

 

  Re: Second Amended and Restated Credit Agreement dated effective July, 2010 by
and among PrimeEnergy Corporation, certain other parties and Compass Bank, as
Agent, and the Lenders signatory thereto from time to time (as amended,
restated, or supplemented from time to time, the “Credit Agreement”)

Ladies and Gentlemen:

Pursuant to applicable requirements of the Credit Agreement, the undersigned, as
a Responsible Officer of the Borrower, hereby certifies to you the following
information as true and correct as of the date hereof or for the period
indicated, as the case may be:

1. To the best of the knowledge of the undersigned, no Default or Event of
Default exists as of the date hereof or has occurred since the date of our
previous certification to you, if any.

1. To the best of the knowledge of the undersigned, the following Defaults or
Events of Default exist as of the date hereof or have occurred since the date of
our previous certification to you, if any, and the actions set forth below are
being taken to remedy such circumstances:

2. The compliance of the Borrower with the financial covenants of the Credit
Agreement, as of the close of business on                 , is evidenced by the
following:

 

  (a) Section 6.1: Limitation on Commodity Hedge Agreements. See the attached
report demonstrating compliance with this limitation.

 

  (b) Section 6.6: Limitation on Loans and Advances to Limited Partnerships and
Prime Offshore, L.L.C. See the attached report demonstrating compliance with
this limitation.

 

  (c) Section 6.7: Limitation on Investments in Limited Partnerships. See the
attached report demonstrating compliance with this limitation.

 

Exhibit III - i



--------------------------------------------------------------------------------

  (d) Section 6.14: Current Ratio.

 

Required

   Actual

1.00 to 1.00

                to 1.00

 

  (e) Section 6.15: Total Indebtedness to EBITDAX Ratio.

 

Required

   Actual

4.00 to 1.00

                to 1.00

 

  (f) Section 6.16: Interest Coverage Ratio.

 

Required

   Actual

3.00 to 1.00

                to 1.0

See the attached detailed calculations of the above in this Section 2.

3. No Material Adverse Effect has occurred since the date of the Financial
Statements dated as of __________.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours, PRIMEENERGY CORPORATION By:     Name:     Title:    

 

Exhibit III - ii



--------------------------------------------------------------------------------

EXHIBIT IV

FACILITY AMOUNTS

 

Name/Address of Lender

   Percentage Share     Facility Amount

Compass Bank

(as successor in interest to Guaranty Bank, FSB)

24 Greenway Plaza, Suite 1400A

Houston, Texas 77046

Attn: Kathleen J. Bowen

Facsimile: (713) 499-8722

   29.4 %    $ 73,500,000

BNP Paribas

1200 Smith Street

Houston, Texas 77002

Attn: Betsy Jocher

Facsimile: (713) 659-6915

   30.0 %    $ 75,000,000

JPMorgan Chase Bank, N.A.

712 Main Street

8th Floor South

Houston, Texas 77002

Attn: Jo Linda Papadakis

Facsimile: (713) 216-7770

   25.0 %    $ 62,500,000

Amegy Bank National Association

4400 Post Oak Parkway

4th Floor

Houston, Texas 77027

Attn: Energy Lending Dept.

Facsimile: (713) 561-0345

   15.0 %    $ 37,500,000

Compass Bank

24 Greenway Plaza, Suite 1400A

Houston, Texas 77046

Attn: Kathleen J. Bowen

Facsimile: (713) 499-8722

   0.6 %    $ 1,500,000                 100 %    $ 250,000,000

 

Exhibit IV - i



--------------------------------------------------------------------------------

EXHIBIT V

[Form of Assignment Agreement]

This ASSIGNMENT AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time, this “Agreement”) is dated as of ________________,
____ by and between _____________________ (the “Assignor”) and _________________
(the “Assignee”).

RECITALS

WHEREAS, the Assignor is a party to the Second Amended and Restated Credit
Agreement dated effective July 30, 2010 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
PrimeEnergy Corporation, certain other parties, each of the lenders that is or
becomes a party thereto as provided in Section 9.1(b) of the Credit Agreement
(individually, together with its successors and assigns, a “Lender”, and
collectively, together with their successors and assigns, the “Lenders”), and
Compass Bank, as agent for the Lenders and certain other parties under certain
circumstances (in such capacity, together with its successors in such capacity,
the “Agent”); and

WHEREAS, the Assignor proposes to sell, assign and transfer to the Assignee, and
the Assignee proposes to purchase and assume from the Assignor, [all][a portion]
of the Assignor’s Facility Amount and its outstanding Loans, all on the terms
and conditions of this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Definitions from Credit Agreement. All capitalized terms used but not
defined herein have the respective meanings given to such terms in the Credit
Agreement.

1.2 Additional Defined Terms. As used herein, the following terms have the
following respective meanings:

“Assigned Interest” shall mean all of Assignor’s (in its capacity as a “Lender”)
rights and obligations (i) under the Credit Agreement and the other Loan
Documents in respect of [all of] [the portion of] the Facility Amount of the
Assignor in the principal amount equal to $                    , (ii) to make
Loans and participate in Letter of Credit under its Commitment up to such amount
referenced above and any right to receive payments for the Loans currently
outstanding under its Commitment in the principal amount of
$                    , plus the interest and fees which will accrue with respect
thereto from and after the Assignment Date.

“Assignment Date” shall mean _____________, ____.

 

Exhibit V - i



--------------------------------------------------------------------------------

1.3 References. References in this Agreement to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Agreement, unless expressly stated to the contrary. References in this Agreement
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Agreement in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Except as otherwise indicated, references in
this Agreement to statutes, sections, or regulations are to be construed as
including all statutory or regulatory provisions consolidating, amending,
replacing, succeeding, or supplementing the statute, section, or regulation
referred to. References in this Agreement to “writing” include printing, typing,
lithography, facsimile reproduction, and other means of reproducing words in a
tangible visible form. References in this Agreement to agreements and other
contractual instruments shall be deemed to include all exhibits and appendices
attached thereto and all subsequent amendments and other modifications to such
instruments, but only to the extent such amendments and other modifications are
not prohibited by the terms of this Agreement. References in this Agreement to
Persons include their respective successors and permitted assigns.

1.4 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

1.6 Negotiated Transaction. Each party to this Agreement affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Agreement with, independent counsel and fully understands the legal effect of
each provision.

ARTICLE II

SALE AND ASSIGNMENT

2.1 Sale and Assignment. On the terms and conditions set forth herein, effective
on and as of the Assignment Date, the Assignor hereby sells, assigns and
transfers to the Assignee, and the Assignee hereby purchases and assumes from
the Assignor, all of the right, title and interest of the Assignor in and to,
and all of the obligations of the Assignor in respect of, the Assigned Interest.
Such sale, assignment and transfer is without recourse and, except as expressly
provided in this Agreement, without representation or warranty.

 

Exhibit V - ii



--------------------------------------------------------------------------------

2.2 Assumption of Obligations. The Assignee agrees with the Assignor (for the
express benefit of the Assignor and the Borrower) that the Assignee will, from
and after the Assignment Date, assume and perform all of the obligations of the
Assignor in respect of the Assigned Interest. From and after the Assignment
Date: (a) the Assignor shall be released from the Assignor’s obligations in
respect of the Assigned Interest, and (b) the Assignee shall be entitled to all
of the Assignor’s rights, powers and privileges under the Credit Agreement and
the other Loan Documents in respect of the Assigned Interest.

2.3 Consent by Agent. By executing this Agreement as provided below, in
accordance with Section 9.1(b) of the Credit Agreement, the Agent hereby
acknowledges notice of the transactions contemplated by this Agreement and
consents to such transactions.

ARTICLE III

PAYMENTS

3.1 Payments. As consideration for the sale, assignment and transfer
contemplated by Section 2.1, the Assignee shall, on the Assignment Date, assume
Assignor’s obligations in respect of the Assigned Interest and pay to the
Assignor an amount equal to the Loan Balance, if any, all accrued and unpaid
interest and fees with respect to the Assigned Interest as of the Assignment
Date. Except as otherwise provided in this Agreement, all payments hereunder
shall be made in Dollars and in immediately available funds, without setoff,
deduction or counterclaim.

3.2 Allocation of Payments. The Assignor and the Assignee agree that (i) the
Assignor shall be entitled to any payments of principal with respect to the
Assigned Interest made prior to the Assignment Date, together with any interest
and fees with respect to the Assigned Interest accrued prior to the Assignment
Date, (ii) the Assignee shall be entitled to any payments of principal with
respect to the Assigned Interest made from and after the Assignment Date,
together with any and all interest and fees with respect to the Assigned
Interest accruing from and after the Assignment Date, and (iii) the Agent is
authorized and instructed to allocate payments received by it for the account of
the Assignor and the Assignee as provided in the foregoing clauses. Each party
hereto agrees that it will hold any interest, fees or other amounts that it may
receive to which the other party hereto shall be entitled pursuant to the
preceding sentence for account of such other party and pay, in like money and
funds, any such amounts that it may receive to such other party promptly upon
receipt.

3.3 Delivery of Note. In the event the Assignee is not already a Lender under
the Credit Agreement, promptly following the receipt by the Assignor of the
consideration required to be paid under Section 3.1 hereof, the Assignor shall
notify the Agent to request that the Borrower execute and deliver a new Note to
the Assignee dated the Assignment Date.

3.4 Further Assurances. The Assignor and the Assignee hereby agree to execute
and deliver such other instruments, and take such other actions, as either party
may reasonably request in connection with the transactions contemplated by this
Agreement.

 

Exhibit V - iii



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

The effectiveness of the sale, assignment and transfer contemplated hereby is
subject to the satisfaction of each of the following conditions precedent:

(a) the execution and delivery of this Agreement by the Assignor and the
Assignee;

(b) the receipt by the Assignor of the payments required to be made under
Section 3.1; and

(c) the acknowledgment and consent by the Agent contemplated by Section 2.3.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties of Assignor. The Assignor represents and
warrants to the Assignee as follows:

(a) it has all requisite power and authority, and has taken all action necessary
to execute and deliver this Agreement and to fulfill its obligations under, and
consummate the transactions contemplated by, this Agreement;

(b) the execution, delivery and compliance with the terms hereof by the Assignor
and the delivery of all instruments required to be delivered by it hereunder do
not and will not violate any Requirement of Law applicable to it;

(c) this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of the Assignor, enforceable against it
in accordance with its terms;

(d) all approvals and authorizations of, all filings with and all actions by any
Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been obtained;

(e) the Assignor has good title to, and is the sole legal and beneficial owner
of, the Assigned Interest, free and clear of all Liens, claims, participations
or other charges of any nature whatsoever; and

(f) the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of the
Assignor.

 

Exhibit V - iv



--------------------------------------------------------------------------------

5.2 Disclaimer. Except as expressly provided in Section 5.1 hereof, the Assignor
does not make any representation or warranty, nor shall it have any
responsibility to the Assignee, with respect to the accuracy of any recitals,
statements, representations or warranties contained in the Credit Agreement or
in any other Loan Document or for the value, validity, effectiveness,
genuineness, execution, legality, enforceability or sufficiency of the Credit
Agreement, the Notes or any other Loan Document or for any failure by the
Borrower or any other Person (other than Assignor) to perform any of its
obligations thereunder or for the existence, value, perfection or priority of
any collateral security or the financial or other condition of the Borrower or
any other Person, or any other matter relating to the Credit Agreement or any
other Loan Document or any extension of credit thereunder.

5.3 Representations and Warranties of Assignee. The Assignee represents and
warrants to the Assignor as follows:

(a) it has all requisite power and authority, and has taken all action necessary
to execute and deliver this Agreement and to fulfill its obligations under, and
consummate the transactions contemplated by, this Agreement;

(b) the execution, delivery and compliance with the terms hereof by the Assignee
and the delivery of all instruments required to be delivered by it hereunder do
not and will not violate any Requirement of Law applicable to it;

(c) this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of the Assignee, enforceable against it
in accordance with its terms;

(d) all approvals and authorizations of, all filings with and all actions by any
Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been obtained;

(e) the Assignee has received copies of the Credit Agreement and the other Loan
Documents, as well as copies of all Financial Statements previously provided by
the Borrower in satisfaction of obligations under the Credit Agreement.

(f) the Assignee has fully reviewed the terms of the Credit Agreement and the
other Loan Documents and has independently and without reliance upon the
Assignor, and based on such information as the Assignee has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement;

(g) if the Assignee is not incorporated under the laws of the United Sates of
America or a state thereof, the Assignee has contemporaneously herewith
delivered to the Agent and the Borrower such documents as are required by the
Credit Agreement; and

(h) the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of the
Assignee.

 

Exhibit V - v



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Notices. All notices and other communications provided for herein (including
any modifications of, or waivers, requests or consents under, this Agreement)
shall be given or made in writing (including by telecopy) to the intended
recipient at its “Address for Notices” specified below its name on the signature
pages hereof or, as to either party, at such other address as shall be
designated by such party in a notice to the other party.

6.2 Amendment, Modification or Waiver. No provision of this Agreement may be
amended, modified or waived except by an instrument in writing signed by the
Assignor and the Assignee, and consented to by the Agent.

6.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. The representations and warranties made herein by the Assignee are also
made for the benefit of the Agent, and the Assignee agrees that the Agent is
entitled to rely upon such representations and warranties.

6.4 Assignments. Neither party hereto may assign any of its rights or
obligations hereunder except in accordance with the terms of the Credit
Agreement.

6.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be identical and all of which, taken together, shall
constitute one and the same instrument, and each of the parties hereto may
execute this Agreement by signing any such counterpart.

6.6 Governing Law. THIS AGREEMENT (INCLUDING THE VALIDITY AND ENFORCEABILITY
HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF TEXAS, OTHER THAN THE CONFLICT OF LAWS RULES THEREOF.

6.7 Expenses. To the extent not paid by the Borrower pursuant to the terms of
the Credit Agreement, each party hereto shall bear its own expenses in
connection with the execution, delivery and performance of this Agreement.

6.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Exhibit V - vi



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed and delivered as of the date first above written.

 

ASSIGNOR:   By:     Name:     Title:     Address for Notices         Facsimile
No.                                                                      
Telephone No.:                                          
                          Attention:                                          
                                

 

Exhibit V - vii



--------------------------------------------------------------------------------

ASSIGNEE:   By:     Name:     Title:    

Applicable Lending Office

For Base Rate Loans and

LIBO Rate Loans:

      Address for Notices:         Facsimile No.:
                                                                      Telephone
No.:                                                                    
Attention:                                          
                                

 

Exhibit V - viii



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

COMPASS BANK,

as Agent

By:     Name:     Title:     PRIMEENERGY CORPORATION By:     Name:     Title:  
 

 

Exhibit V - ix



--------------------------------------------------------------------------------

EXHIBIT VI

This SECURITY AGREEMENT (PLEDGE) (as amended, supplemented, restated or
otherwise modified from time to time, this “Security Agreement”) is made and
entered into effective the 30th day of July, 2010, by PRIMEENERGY CORPORATION, a
Delaware corporation, the address for which, for purposes hereof, is One
Landmark Square, Stamford Connecticut 06901, Attn: Beverly A. Cummings
(“Debtor”), in favor of COMPASS BANK, an Alabama banking association and
successor in interest to Guaranty Bank, FSB, a federal savings bank, in its
capacity as agent under the Second Amended and Restated Credit Agreement
referred to below, the address for which for purposes hereof is 24 Greenway
Plaza, Suite 1400A, Houston, Texas 770456, Attn: Kathleen J. Bowen (in such
capacity, together with its successors and assigns in such capacity, “Secured
Party”), for the benefit of the lenders party to such Second Amended and
Restated Credit Agreement from time to time (the “Lenders”) and, under certain
circumstances, certain additional parties.

W I T N E S S E T H:

WHEREAS, pursuant to a Second Amended and Restated Credit Agreement dated
effective of even date herewith by and among Debtor, certain other parties, as
guarantors, the Lenders and Secured Party (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), Debtor is
obligated for the full and prompt payment when due of the principal of, premium,
if any, and interest on the promissory notes and loans made pursuant to the
Credit Agreement; and

WHEREAS, pursuant to the Credit Agreement, and as a condition to the obligations
of the Lenders to make or maintain loans or participate in letters of credit
issued thereunder and the obligation of Secured Party to issue such letters of
credit, Debtor has agreed and is required to execute and deliver this Security
Agreement;

NOW, THEREFORE, (i) in order to comply with the terms and conditions of the
Credit Agreement (ii) for and in consideration of the premises and the
agreements herein contained and (iii) for other good and valuable consideration,
the receipt and sufficiency of all of which being hereby acknowledged, Debtor
hereby agrees with Secured Party as follows:

A. DEFINITIONS.

1. Terms Defined Above. As used in this Security Agreement (Pledge), each of the
terms “Credit Agreement,” “Debtor,” “Lenders,” “Secured Party” and “Security
Agreement” shall have the meaning indicated above for such term.

2. Terms Defined in Credit Agreement. Capitalized terms used and not defined
herein shall have the respective meanings assigned to such terms in the Credit
Agreement.

 

Exhibit VI - i



--------------------------------------------------------------------------------

3. Additional Defined Terms. The following terms, as used in this Security
Agreement (Pledge), shall have the respective meanings indicated below, unless
the context otherwise requires:

“Collateral” shall mean all of Debtor’s right, title and interest in and to
(a) the Shares, including, without limitation, (i) the Distributions,
(ii) allocation of loss, gain, deduction, credit or similar items,
(iii) property or rights issued in connection with, or as a result of a
conversion of, or substituted or exchanged for, interests in the Companies, and
(iv) all papers, documents, chattel paper, instruments and general intangibles
relating to or evidencing all or any part of the Collateral described in clauses
(i) through (iii) above, including, without limitation, certificates evidencing
the Shares, (b) all proceeds, income, fees, moneys, salaries or other
distributions made with respect to the Shares and (c) any and all proceeds of or
from any of the above.

“Companies” shall mean, collectively, PrimeEnergy Management, Prime Operating,
Eastern Oil Well Service, Southwest Oilfield Construction and EOWS Midland.

“Distributions” shall mean (i) all of Debtor’s rights to receive and payments of
proceeds, income, dividends, distributions, returns or repayments of capital or
loans, profits, and other sums, whether payable in cash or otherwise,
attributable to the Shares, and (ii) all other payments or any other sums of any
nature payable to Debtor or paid to Debtor by or on behalf of the Companies.

“Secured Creditors” shall mean Secured Party, the Lenders and any other Lender
Hedge Counterparties.

“Secured Obligations” shall mean the Obligations.

“Shares” shall mean (i) any and all shares of the common stock, par value
$_______ per share, of PrimeEnergy Management now or hereafter owned by Debtor,
including without limitation, those certain _______ shares of the common stock,
par value $________ per share, of PrimeEnergy Management evidenced by
Certificate No. ___ registered in the name of Debtor on the books of PrimeEnergy
Management; (ii) any and all shares of the common stock, par value $_______ per
share, of Prime Operating now or hereafter owned by Debtor, including without
limitation, those certain ___________ shares of the common stock, par value
$_______ per share, of Prime Operating evidenced by Certificate No. ___
registered in the name of Debtor on the books of Prime Operating; (iii) any and
all shares of the common stock, par value $_________ per share, of Eastern Oil
Well Service now or hereafter owned by Debtor, including, without limitation,
those certain ________ shares of the common stock, par value $_______ per share,
of Eastern Oil Well Service evidenced by Certificate No. ___ registered in the
name of Debtor on the books of Eastern Oil Well Service; (iv) all shares of the
common stock, par value $_______ per share, of Southwest Oilfield Construction
now or hereafter owned by Debtor, including, without limitation, those certain
______ shares of the common stock, par value $_________ per share of Southwest
Oilfield Construction evidenced by Certificate No. ___ registered in the name of
Debtor on the books of Southwest Oilfield Construction; and (v) and all shares
of the common stock, par value $_______ per share, of EOWS Midland now or

 

Exhibit VI - ii



--------------------------------------------------------------------------------

hereafter owned by Debtor, including, without limitation, those certain ______
shares of the common stock, par value $________ per share, of EOWS Midland
evidenced by Certificate No. ___ registered in the name of Debtor on the books
of EOWS Midland.

B. PLEDGE. Debtor has pledged, and by these presents does pledge, unto Secured
Party, and its successors and assigns, for the benefit of the Secured Creditors,
and Debtor hereby grants to Secured Party, and its successors and assigns, for
the benefit of the Secured Creditors, a security interest in and to, the
Collateral, to the fullest extent the Collateral may be assigned pursuant to
applicable law.

C. OBLIGATIONS SECURED. The rights granted pursuant to Article B above are
granted to Secured Party, for the benefit of the Secured Creditors, to secure
the payment and performance of the Secured Obligations.

D. WARRANTIES AND REPRESENTATIONS BY DEBTOR. Debtor warrants and represents to
Secured Party, for the benefit of the Secured Creditors, as follows:

1. Collateral. Subject in each case to Permitted Liens, Debtor has good title to
the Collateral and has full power and authority to assign the Collateral, and no
other Person has any right, title or interest therein, nor are there any
enforceable provisions in any indenture, contract, agreement or other document
controlling (directly or indirectly) Debtor or to which Debtor is a party or is
bound which affect the Collateral, directly or indirectly, which prohibit the
execution and delivery of this Security Agreement or the performance of its
terms. Except for the security interest of Secured Party herein and other
Permitted Liens, Debtor is the owner of all the Collateral, free from any Liens
or other right, title or interest of any other Person.

2. Prior Financing Statements. Other than with respect to any Permitted Liens,
there is no presently effective financing statement (or other evidence of a
Lien) now on file in any public office covering any of the Collateral in which
Debtor is named as debtor or assignor, and no presently effective security
interest has attached or been perfected in the Collateral or any part thereof.

3. Jurisdiction of Organization. The jurisdiction of organization of Debtor is
as set forth in the preamble hereof.

E. AGREEMENTS OF DEBTOR. Debtor covenants and agrees with Secured Party, for the
benefit of the Secured Creditors, as follows:

1. Filings of Financing Statements. Debtor shall not, so long as any Secured
Obligation remains outstanding or there exists any commitment on the part of the
Lenders to make or maintain loans or participate in letters of credit pursuant
to the Credit Agreement or on the part of Secured Party to issue letters of
credit pursuant to the Credit Agreement, execute or authorize the filing of, and
there will not be on file in any public office, any financing statement or
statements (or other evidence of any Lien) covering the Collateral or any
interest therein, except any financing statement filed or to be filed in respect
of and for the security interest to Secured Party granted or provided for in
this Security Agreement or any other security agreement or security agreements
by and between Debtor and Secured Party or with respect to any Permitted Liens.

 

Exhibit VI - iii



--------------------------------------------------------------------------------

2. Notice of Change. Debtor shall promptly notify Secured Party of any change in
the jurisdiction of organization of Debtor.

3. Defense of Claims. Debtor shall defend the Collateral against all claims and
demands of all Persons at any time claiming the same or any interest therein
adverse to Secured Party, other than holders of Permitted Liens.

4. Payover. After the occurrence and during the continuation of an Event of
Default, Debtor shall make payment of any Collateral which is due and owing to
Debtor directly to Secured Party until the termination of this Security
Agreement.

5. Power of Attorney. Subject to the further provisions of this Section 5,
Debtor hereby irrevocably appoints Secured Party, for the benefit of the Secured
Creditors, as Debtor’s true and lawful agent and attorney-in-fact, with full
power of substitution, in the name of Secured Party or in the name of Debtor,
for the sole use and benefit of Secured Party and the other Secured Creditors,
but at the cost and expense of Debtor, to exercise all or any of the following
powers and rights with respect to the Collateral (without any obligation on the
part of Secured Party to exercise any of the following powers and rights):
(a) to demand, receive, collect, sue and give acquittance for, settle,
compromise, compound, prosecute or defend any action or proceeding with respect
to the Collateral; (b) to endorse, collect, deposit and receipt for any checks,
drafts or other means of payment thereof received from any source and
constituting a portion of the Collateral; (c) to receive, collect and demand
payment of all the Collateral due and payable to Debtor with respect to the
Shares and to apply the Collateral against the Secured Obligations in accordance
with the Collateral Agency Agreement; (d) to make payments thereon directly to
Secured Party; and (e) to exercise, enforce, enjoy, carry out, receive and/or
perform any and all rights, powers, duties, benefits, obligations and remedies
of Debtor with respect to and arising under the Collateral; provided, however,
the exercise by Secured Party of or failure of Secured Party to exercise any
such authority shall in no manner affect the liability of Debtor hereunder or as
to the Secured Obligations, and Secured Party shall be under no obligation or
duty to exercise any of the powers hereby conferred upon it and shall be without
liability for any act or failure to act in connection with the collection of, or
the preservation of any rights under, any of the Collateral; and provided,
further, Secured Party shall exercise such powers only upon the occurrence and
during the continuation of an Event of Default. The agency and authority hereby
granted and created constitute an agency coupled with an interest and are
irrevocable. Secured Party shall not be bound to take any steps necessary to
preserve rights in any of the Collateral against any Person.

6. Delivery to Secured Party. If any Collateral is received by Debtor after the
occurrence of an Event of Default, Debtor shall deliver to Secured Party all
such Collateral on the day received, with any checks being endorsed by Debtor in
favor of Secured Party. Debtor shall not commingle any such Collateral with any
other funds, proceeds or monies of Debtor and shall keep such proceeds separate
and apart from any other funds, proceeds or monies of Debtor and shall hold any
such Collateral in trust for Secured Party until same shall be paid over to
Secured Party as agreed to herein.

 

Exhibit VI - iv



--------------------------------------------------------------------------------

7. Financing Statement Filings. Debtor authorizes Secured Party to file, without
notice to Debtor and with all appropriate jurisdictions, any and all financing
statements under the Uniform Commercial Code as Secured Party deems necessary or
desirable, without need of further authorization from Debtor, describing the
Collateral. Debtor will pay the cost of filing such financing statements, or the
cost of filing or recording this Security Agreement, in all public offices where
Secured Party deems such filing or recording to be necessary or desirable.

8. Transfer or Pledge of Collateral. Debtor shall not sell, assign, transfer,
encumber, pledge, hypothecate or otherwise dispose of any interest in the
Collateral.

9. Jurisdiction of Organization. Debtor shall not change its jurisdiction of
organization without complying with the provisions of Section 2 of this Article
E.

10. Expenses of Secured Party. Debtor shall pay to Secured Party all reasonable
expenses and expenditures, including, without limitation, reasonable attorneys’
fees and expenses, incurred or paid by Secured Party in exercising or protecting
its interests, rights and remedies under this Security Agreement, subject to any
limitations on certain of such expenses or expenditures set forth in any of the
Loan Documents. The amount of all such expenses and expenditures shall be due
and payable by Debtor to Secured Party on demand and shall bear interest at the
Default Rate.

11. Payments to Protect Collateral. Debtor shall pay, prior to delinquency, all
taxes, charges, Liens (other than Permitted Liens) and assessments, if any,
against the Collateral, except any of the foregoing being contested in good
faith and as to which adequate reserve in accordance with GAAP has been
established. Upon Debtor’s failure to make such payments, Secured Party shall
have the right, but not the obligation, to pay the same and shall be the sole
judge of the legality or validity thereof and the amount necessary to discharge
the same. Any such payment made by Secured Party shall then and thereupon be and
become a part of the Secured Obligations and shall be payable by Debtor to
Secured Party upon demand, with interest from the date advanced by Secured Party
at the Default Rate.

12. Further Assurances. Debtor shall make, procure, execute and deliver all
acts, things, writings and assurances as Secured Party may at any time
reasonably request, to protect, assure or enforce its interests, rights and
remedies pursuant to this Security Agreement.

F. RIGHTS AND REMEDIES OF SECURED PARTY.

1. Remedies. Upon the occurrence and during the continuation of an Event of
Default:

(a) Secured Party shall have the rights and remedies provided in the UCC or the
Uniform Commercial Code in force in any other applicable jurisdiction; and

 

Exhibit VI - v



--------------------------------------------------------------------------------

(b) in addition to, substitution for, modification of or conjunction with the
rights and remedies provided in clause (a) immediately above and in any of the
Loan Documents, Secured Party may, subject to any applicable law:

(i) in its discretion, sell, assign, transfer and deliver the whole of the
Collateral or any part thereof, or any additions thereto, or substitutes
therefor, as a whole or in parcels, in such order as Secured Party may elect, at
public or private sale, through brokers or otherwise, with such notice or
advertisement as may be required by the UCC or other applicable Uniform
Commercial Code;

(ii) bid and become purchaser at any public sale of the Collateral or any part
thereof;

(iii) apply the net proceeds of disposition of all or any part of the Collateral
available for application on the Secured Obligations in accordance with the
Credit Agreement, and Debtor shall remain liable for any deficiency;

(iv) demand, collect, and receive all or any part of the Collateral thereafter
due and payable to Debtor; and/or

(v) transfer to itself or to its nominee all or any part of the Collateral, and
receive the monies, interest, income or benefits attributable or accruing to the
Collateral, and hold the same as security for the Secured Obligations, whether
or not then due, in accordance with the Credit Agreement.

Secured Party shall be entitled to immediate possession of all books and records
evidencing any Collateral and it or its representatives shall have the authority
to enter upon any premises upon which any of the same, or any Collateral, may be
situated and remove the same therefrom without liability. The proceeds of any
distribution after default available to satisfy the Secured Obligations shall be
applied to the Secured Obligations in accordance with the Credit Agreement.

Debtor specifically understands and agrees that any sale by Secured Party of all
or part of the Collateral pursuant to the terms of this Security Agreement may
be effected by Secured Party at times and in manners which could result in the
proceeds of such sale being significantly and materially less than might have
been received if such sale had occurred at different times or in different
manners, and Debtor hereby releases Secured Party and its officers and
representatives from and against any and all obligations and liabilities arising
out of or related to the timing or manner of any such sale.

2. Sufficiency of Recitals. All recitals in any instrument of assignment or any
other instrument executed by Secured Party incident to the sale, transfer,
assignment or other disposition or utilization of the Collateral or any part
thereof hereunder shall be full proof of the matters stated therein and no other
proof shall be requisite to establish full legal propriety of the sale or other
action taken by Secured Party or of any fact, condition or thing incident
thereto and all prerequisites of such sale or other action shall be presumed
conclusively to have been performed or to have occurred.

 

Exhibit VI - vi



--------------------------------------------------------------------------------

3. Subrogation. Notwithstanding a foreclosure sale, transfer, assignment or
other disposition of or upon any of the Collateral hereunder or exercise of any
other remedy by Secured Party in connection with an Event of Default, Debtor
shall thereby not be subrogated to any rights of Secured Party or any other
Secured Creditor against the Collateral or any other security for the Secured
Obligations, nor shall Debtor be deemed to be the owner of any interest in any
of the Secured Obligations, nor shall Debtor exercise any rights or remedies
with respect to the Collateral or any other security for the Secured Obligations
until all Secured Obligations have been indefeasibly paid and fully performed
and discharged.

4. Waivers. Debtor waives demand, notice, protest and all demands and notices of
any action taken by Secured Party under this Security Agreement, except as is
specifically elsewhere provided herein and except as to notices which are
required (and which may not be waived under the provisions of the UCC or other
applicable Uniform Commercial Code), and any indulgence by Secured Party,
substitution for, exchange of, or release of the Collateral is hereby assented
to and consented to by Debtor.

5. Negation of Liability. Secured Party shall not be responsible in any way for
any depreciation or diminution in the value or price of the Collateral and shall
not have any duty or responsibility whatsoever to enforce collection of the
Collateral by legal proceedings or otherwise, the sole duty of Secured Party
being to receive collections, remittances and payments on the Collateral if and
when tendered to Secured Party, and at Secured Party’s option to apply the
amount or amounts so received, after deduction of any collection costs incurred,
as payment upon the Secured Obligations in accordance with the Credit Agreement.

G. GENERAL.

1. Security Agreement. The rights of Secured Party hereunder or the Secured
Obligations may be assigned at any time and from time to time, whether in whole
or in part, and in such case the assignee shall be entitled to all of the
rights, privileges and remedies granted in this Security Agreement to Secured
Party or for the benefit thereof and Debtor will assert no claims or defenses it
may have against Secured Party or any other Secured Creditor against the
assignee, except those granted in this Security Agreement.

2. Waiver. No delay of Secured Party in exercising any power or right shall
operate as a waiver thereof; nor shall any single or partial exercise of any
power or right preclude other or further exercise thereof or the exercise of any
other power or right. No waiver by Secured Party of any right hereunder or of
any default by Debtor shall be binding upon Secured Party unless in writing, and
no failure by Secured Party to exercise any power or right hereunder or waiver
of any default by Debtor shall operate as a waiver of any other or further
exercise of such right or power or of any further default. The exercise or
beginning of the exercise by Secured Party of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by
Secured Party of any or all other such rights, powers or remedies. No indulgence
by Secured Party, or waiver of compliance with any provision hereof, shall be
construed as a waiver of the right of Secured Party to subsequently require
strict performance hereof by Debtor.

 

Exhibit VI - vii



--------------------------------------------------------------------------------

3. Release of Lien. Upon the indefeasible payment and performance in full of the
Secured Obligations, the termination of the commitments of the Lenders to make
or maintain loans or participate in letters of credit pursuant to the Credit
Agreement and the commitment of Secured Party to issue letters of credit
pursuant to the Credit Agreement, Secured Party shall promptly, at Debtor’s
expense, execute and deliver release instruments and documents and take all
further action that Debtor may reasonably request in order to release Secured
Party’s security interest in the Collateral.

4. Remedies Cumulative. Each right, power and remedy of Secured Party as
provided for herein or in any other Loan Document, or which shall now or
hereafter exist at law or in equity or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy and the exercise of any one or more of the remedies provided for
herein shall not be construed as a waiver of any of the other remedies of
Secured Party.

5. Parties in Interest. The terms “Secured Party” and “Debtor” as used in this
instrument include the respective heirs, executors, administrators, successors,
representatives, trustees and permitted assigns of such parties.

6. Reasonable Notice. Notice mailed to Debtor’s address as set forth in the
preamble of this Security Agreement, or to Debtor’s most recent changed address
on file with Secured Party, at least ten days prior to the related action, or if
the UCC or other applicable Uniform Commercial Code specifies a longer period,
such longer period prior to the related action, shall be deemed reasonable.

7. Governing Law and Amendments. THIS SECURITY AGREEMENT AND THE SECURITY
INTEREST GRANTED HEREBY IS GRANTED IN, AND SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA APPLICABLE TO
TRANSACTIONS WITHIN THE STATE OF TEXAS, INCLUDING, WITHOUT LIMITATION, MATTERS
OF CONSTRUCTION, VALIDITY, ENFORCEMENT AND PERFORMANCE, and this Security
Agreement may not be modified, altered or amended except in writing duly signed
by an authorized officer of Secured Party and by Debtor. Except as the context
may otherwise require, any term used herein and defined in either Article 1 or
Article 9 of the UCC or other applicable Uniform Commercial Code shall have the
meaning given therein.

8. Notices. All notices, demands, requests and other communications required or
permitted hereunder shall be in writing and may be personally served or sent by
mail, and if given by personal service, it shall be deemed to have been given
upon receipt, and if sent by mail, it shall be deemed to have been given upon
its deposit in the mail, postage prepaid, registered or certified, return
receipt requested, addressed to Debtor or Secured Party, as the case may be. For
purposes hereof, the addresses of the parties to this Security Agreement shall
be as set forth in the preamble hereof. Each of Debtor and Secured Party shall
have the right to change its address by designating a new address in a written
notice to the other as herein required.

 

Exhibit VI - viii



--------------------------------------------------------------------------------

9. Invalidity of Certain Provisions. In the event any one or more of the
provisions contained in this Security Agreement shall, for any reason, be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Security Agreement.

10. Counterparts. This Security Agreement may be executed by the parties hereto
in any number of separate counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument. In this
regard, each of the parties hereto acknowledges that a counterpart of this
Security Agreement containing a set of counterpart execution pages reflecting
the execution of each party hereto shall be sufficient to reflect the execution
of this Security Agreement by each party hereto and shall constitute one
instrument.

11. Benefits of Credit Agreement. In connection with its execution and acting
hereunder, Secured Party is entitled to all rights, privileges, protections,
immunities, benefits and indemnities provided to it as agent under the Credit
Agreement.

12. Conflict with Credit Agreement. In the event of a conflict between any
provision of this Security Agreement and a provision in the Credit Agreement,
the provision of the Credit Agreement shall control; provided, however, the
inclusion in this Security Agreement of a provision with respect to which there
is no corresponding provision in the Credit Agreement shall not constitute a
conflict with any provision of the Credit Agreement.

IN WITNESS WHEREOF, Debtor Secured Party and have executed this Security
Agreement (Pledge) as of the date first above written.

 

DEBTOR:

 

PRIMEENERGY CORPORATION

By:      

Beverly A. Cummings

Executive Vice President,

Treasurer and Chief Financial Officer

(Signatures continue on following page)

 

Exhibit VI - ix



--------------------------------------------------------------------------------

SECURED PARTY:

 

COMPASS BANK

(successor in interest to

Guaranty Bank, FSB),

as Agent

By:      

Kathleen J. Bowen

Senior Vice President

 

Exhibit VI - x



--------------------------------------------------------------------------------

EXHIBIT VII

GUARANTY

This GUARANTY (this “Guaranty”) dated effective the 30th day of July, 2010, is
by PRIMEENERGY MANAGEMENT CORPORATION, a New York corporation, PRIME OPERATING
COMPANY, a Texas corporation, EASTERN OIL WELL SERVICE COMPANY, a West Virginia
corporation, SOUTHWEST OILFIELD CONSTRUCTION COMPANY, an Oklahoma corporation,
and E O W S MIDLAND COMPANY, a Texas corporation (collectively, the
“Guarantors”), in favor of COMPASS BANK, an Alabama banking association,
successor in interest to Guaranty Bank, FSB, a federal savings bank, in its
capacity as agent (in such capacity, the “Agent”) for the lenders from time to
time parties to or bound by that certain Second Amended and Restated Credit
Agreement dated effective of even date herewith, by and among PrimeEnergy
Corporation, a Delaware corporation (the “Borrower”), the Guarantors, such
lenders (the “Lenders”) and the Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”) and, under certain
circumstances, certain other parties, for the benefit of the Lenders and such
other parties.

W I T N E S S E T H:

WHEREAS, pursuant to the terms and conditions of the Agreement, the Agent and
the Lenders shall extend credit to or for the benefit of the Borrower;

WHEREAS, the Guarantors will derive substantial direct and indirect benefits
from the extensions of credit to or for the benefit of the Borrower pursuant to
the Agreement; and

WHEREAS, the Guarantors have agreed to enter into this Guaranty as a material
inducement to the Agent and the Lenders to extend credit to the Borrower
pursuant to the terms of the Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Terms Defined Above. As used in this Guaranty, each of the terms “Agent,”
“Agreement,” “Borrower,” “Guarantors,” “Guaranty,” and “Lenders” shall have the
meaning assigned to such term hereinabove.

1.2 Terms Defined in Agreement. Each capitalized term used but not defined
herein shall have the meaning assigned to such term in the Agreement.

1.3 Additional Defined Terms.

“Guaranteed Indebtedness” shall mean the Obligations as to which payment is
guaranteed by the Guarantor pursuant to Section 2.1.

 

Exhibit VII - i



--------------------------------------------------------------------------------

“Guarantor Claims” shall have the meaning indicated in Section 4.1.

1.4 References. References in this Guaranty to “hereby,” “herein,”
“hereinafter,” “hereinabove,” “hereinbelow,” “hereof,” “hereunder” and words of
similar import shall be to this Guaranty in its entirety and not only to the
particular article or section in which such reference appears. Specific
enumeration herein shall not exclude the general and, in such regard, the terms
“includes” and “including” used herein shall be deemed to mean “includes,
without limitation,” or “including, without limitation,” as the case may be,
where appropriate. Except as otherwise indicated, references in this Guaranty to
statutes, sections, or regulations are to be construed as including all
statutory or regulatory provisions consolidating, amending, replacing,
succeeding, or supplementing the statute, section, or regulation to which
reference is made. References in this Guaranty to “writing” include printing,
typing, lithography, facsimile reproduction, and other means of reproducing
words in a tangible visible form. References in this Guaranty to agreements and
other contractual instruments shall be deemed to include all exhibits and
appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Guaranty. References
in this Guaranty to Persons include their respective successors and permitted
assigns.

1.5 Articles and Sections. This Guaranty, for convenience only, has been divided
into articles and sections; and it is understood that the rights and other legal
relations of the parties hereto shall be determined from this instrument as an
entirety and without regard to the aforesaid division into articles and sections
and without regard to headings prefixed to such articles or sections.

1.6 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

ARTICLE II

GUARANTY

2.1 Guaranty. Each of the Guarantors hereby unconditionally guarantees the
prompt payment and performance when due (whether at stated maturity, by
acceleration, or otherwise) of the Obligations and all renewals and extensions
thereof.

2.2 Absolute, Complete, and Continuing Guaranty. This is an absolute,
unconditional, irrevocable, complete, and continuing Guaranty. It is expressly
understood and provided that the liability of each of the Guarantors hereunder
shall constitute the absolute and unconditional obligation of such Guarantor.
The Borrower, the Agent and the Lenders may, in accordance with the terms of the
Agreement, increase, rearrange, extend, and/or renew all or any portion of the
Obligations without notice to the Guarantors; and in such event, each of the
Guarantors shall remain fully bound hereunder for payment of the Guaranteed
Indebtedness.

 

Exhibit VII - ii



--------------------------------------------------------------------------------

The obligations of the Guarantor hereunder shall not be released, impaired, or
diminished by any amendment, modification, or alteration of the Agreement or any
other Loan Document, except as may be expressly provided in any such amendment,
modification, or alteration. Each of the Guarantors shall remain liable under
this Guaranty regardless of whether the Borrower or any other guarantors be
found not liable on all or any part of the Obligations for any reason, including
insanity, minority, disability, bankruptcy, insolvency, death, liquidation, or
dissolution, even though rendering all or any part of the Obligations void,
unenforceable, or uncollectible as against the Borrower or any other guarantors.
This Guaranty shall continue to be effective or shall be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Indebtedness is
rescinded or must otherwise be returned by the Lenders upon the insolvency,
bankruptcy, or reorganization of the Borrower or otherwise, all as though such
payment had not been made and will, thereupon, guarantee payment of such amount
as to which refund or restitution has been made, together with interest accruing
thereon subsequent to the date of refund or restitution at the applicable rate
under the Agreement and collection costs and fees (including reasonable
attorneys’ fees) applicable thereto.

2.3 Liability Not Impaired. The liabilities and obligations of each of the
Guarantors hereunder shall not be affected or impaired by (a) the failure of any
Lien intended to be granted or created to secure all or any part of the
Obligations to be properly perfected or created or the unenforceability of any
Lien for any other reason or (b) the subordination of any such Lien to any other
Lien.

2.4 Primary Liability. The liability of each of the Guarantors for the payment
of the Guaranteed Indebtedness shall be primary and not secondary to the
liability of the Borrower and this Guaranty shall constitute a guarantee of
payment and not a guarantee of collection.

2.5 Security; Additional Guarantees. Each of the Guarantors authorizes the
Agent, without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor hereunder, (a) to take and hold security voluntarily
provided by any Person as security for the payment of all or any portion of the
Obligations, and to exchange, enforce, waive, and/or release any such security;
(b) to apply such security and direct the order or manner of sale thereof as the
Agent in its discretion may determine; and (c) to obtain a guaranty of all or
any portion of the Obligations from any one or more other Persons and to
enforce, waive, rearrange, modify, limit, or release at any time or times such
other Persons from their obligations under such guaranties, whether with or
without consideration.

2.6 Waivers. Each of the Guarantors waives any right to require the Agent to
pursue any other remedy in the power of the Agent, including to first
(a) proceed against the Borrower and make all reasonable efforts at the
collection of the Guaranteed Indebtedness from the Borrower or any other
guarantors or Persons liable for all or any part of the Guaranteed Indebtedness
or (b) proceed against or exhaust any Collateral, prior to seeking payment by
such Guarantor of the Guaranteed Indebtedness. Each of the Guarantors also
waives, until one year following payment in full of the Obligations and the
termination of the obligation of the Lenders to make Loans to or for the benefit
of the Borrower pursuant to the Agreement or any obligation of the Agent to
issue Letters of Credit for the account of the Borrower pursuant to the
Agreement, any right of such Guarantor, upon satisfaction of the obligation of
such Guarantor hereunder, to subrogation to any rights of the Lenders against
the Borrower under the Agreement

 

Exhibit VII - iii



--------------------------------------------------------------------------------

or any other Loan Document. Each of the Guarantors further waives any and all
rights and remedies of suretyship, including those it may have or be able to
assert by reason of the provisions of (i) Section 17.001 of the Texas Civil
Practice and Remedies Code, Texas Rule of Civil Procedure 31 and (ii) Sections
51.003 through 51.005 of the Texas Property Code, relating to deficiency
judgments. Each of the Guarantors waives any defense arising by reason of any
disability, lack of authority or power, or other defense of the Borrower or any
other guarantors of all or any part of the Obligations. Each of the Guarantors
expressly waives all notices of any kind, presentment for payment, demand for
payment, protest, notice of protest, notice of intent to accelerate maturity,
notice of acceleration of maturity, dishonor, diligence, notice of any amendment
of any Loan Document, notice of any adverse change in the financial condition of
the Borrower, notice of any adjustment, indulgence, forbearance, or compromise
that might be granted or given by the Agent or the Lenders to the Borrower, and
notice of acceptance of this Guaranty, acceptance on the part of the Agent and
the Lenders being conclusively presumed by the request for this Guaranty and the
delivery of this Guaranty to the Agent. The liability and obligations of each of
the Guarantors hereunder shall not be affected or impaired by any action or
inaction by the Agent in regard to any matter waived or notice of which is
waived by such Guarantor in this Guaranty.

2.7 Pursuit of Remedies. The Agent may pursue any remedy without altering the
obligations of any Guarantor hereunder and without liability to any Guarantor,
even though the pursuit of such remedy may result in the loss by any Guarantor
of rights of subrogation or to proceed against others for reimbursement or
contribution or any other right, and the Agent is not obligated to foreclose or
otherwise seek remedies against any Collateral securing the Obligations prior to
the enforcement of this Guaranty.

2.8 Status of Borrower. Should the status of the Borrower change in any way, as
a result of reorganization or dissolution, any sale, lease, or transfer of any
or all of the assets of the Borrower, any change in the shareholders or partners
of the Borrower or otherwise, this Guaranty shall continue and shall cover the
Guaranteed Indebtedness under the new status. This Section shall not, however,
be construed to authorize any action by the Borrower otherwise prohibited under
the Agreement or any other Loan Document.

2.9 Independent Review; Solvency. No Guarantor is relying on the financial
condition of the Borrower or any Property intended as Collateral as an
inducement to enter into this Guaranty. Each of the Guarantors acknowledges that
it is not relying on any representations (oral or otherwise) of the Agent, any
Lender or any other Person except as may be expressly described in this
Guaranty. As of the date hereof, and after giving effect to this Guaranty and
the contingent obligations evidenced hereby, each of the Guarantors is and will
be solvent, and has and will have property which, valued fairly, exceeds the
obligations, debts, and liabilities of such Guarantor, and has and will have
Property sufficient to satisfy, repay, and discharge the same. In the event of
the insolvency of any Guarantor, the Agent shall have the option to declare the
Guaranteed Indebtedness immediately due and payable from such Guarantor.

2.10 Enforcement Costs. If the Guaranteed Indebtedness is not paid by a
Guarantor when due, as required herein, and this Guaranty is placed in the hands
of an attorney for collection or is enforced by suit or through probate or
bankruptcy court or through any other judicial proceedings, such Guarantor shall
pay to the Agent, in addition to the amount of the Guaranteed Indebtedness, an
amount equal to the reasonable attorneys’ fees and collection costs incurred by
the Agent in the collection of the Guaranteed Indebtedness.

 

Exhibit VII - iv



--------------------------------------------------------------------------------

2.11 Joint and Several Liability. The liability of the Guarantors under this
Guaranty is joint and several.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to make Loans to or for the benefit of the Borrower and
the Agent to issue Letters of Credit for the account of the Borrower, each of
the Guarantors has made the representations and warranties set forth in the
Agreement.

ARTICLE IV

SUBORDINATION OF INDEBTEDNESS

4.1 Subordination of All Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and obligations of the Borrower to any of the
Guarantors, whether such debts and obligations now exist or are hereafter
incurred or arise, or whether the obligation be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or obligations may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or hereafter may
be created, or the manner in which they have been or may be acquired by the
relevant Guarantor. Except to the extent set forth and allowed under Section 6.9
of the Agreement and to the extent of payments on Indebtedness permitted under
Section 6.7(c) of the Agreement, until the Obligations shall be paid and
satisfied in full and each Guarantor shall have performed all of its obligations
hereunder, no Guarantor shall receive or collect, directly or indirectly, from
the Borrower any amount upon any Guarantor Claim owed to such Guarantor.

4.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving the Borrower, the Agent, acting for the Lenders, or any Lender shall
have the right to prove its claim in any proceeding, so as to establish its
rights hereunder and receive directly from the receiver, trustee or other court
custodian, dividends and payments which would otherwise be payable upon any
Guarantor Claims. Each of the Guarantors hereby assigns such dividends and
payments to the Agent, for the benefit of the Lenders. Should the Agent or any
Lender receive, for application upon the Obligations, any such dividend or
payment which is otherwise payable to a Guarantor, and which, as between the
Borrower and such Guarantor, shall constitute a credit upon the Guarantor Claims
owing to such Guarantor, then upon payment in full of the Obligations, such
Guarantor shall become subrogated to the rights of the Agent or such Lender to
the extent that such payments to the Agent or such Lender on the relevant
Guarantor Claims have contributed to the liquidation of the Obligations which
would have been unpaid if the Agent or such Lender had not received dividends or
payments upon the relevant Guarantor Claims.

 

Exhibit VII - v



--------------------------------------------------------------------------------

4.3 Payments Held in Trust. Except to the extent set forth and allowed under
Section 6.9 of the Agreement and to the extent of payments on Indebtedness
permitted under Section 6.7(c) or Section 6.7(d) of the Agreement, in the event
that, notwithstanding the provisions of Section 4.1 and Section 4.2, any
Guarantor should receive any funds, payments claims or distributions which are
prohibited by the provisions of such Sections, such Guarantor agrees (a) to hold
in trust for the Agent, for the benefit of the Lenders, an amount equal to all
funds, payments, claims or distributions so received, and (b) that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Agent, for the benefit of the
Lenders; and such Guarantor covenants promptly to pay the same to the Agent, for
the benefit of the Lenders.

4.4 Liens Subordinate. Each of the Guarantors agrees that, until the Obligations
are paid in full, any Liens upon the Borrower’s assets securing payment of any
Guarantor Claims owing to such Guarantor shall be and remain inferior and
subordinate to any Liens upon the Borrower’s assets securing payment of the
Obligations, regardless of whether such encumbrances in favor of such Guarantor
or the Agent presently exist or are hereafter created or attach. Without the
prior written consent of the Agent, no Guarantor, during the period in which any
of the Obligations are outstanding, shall (a) exercise or enforce any creditor’s
right it might have against the Borrower, or (b) foreclose, repossess,
sequester, or otherwise take steps or institute any action or proceeding
(judicial or otherwise, including without limitation the commencement of any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any lien, mortgages, deeds of trust, security interest,
collateral rights, judgments or other encumbrances on assets of the Borrower
held by any Guarantor.

4.5 Notation of Records. All promissory notes and, upon the request of the
Agent, all accounts receivable ledgers or other evidence of any Guarantor Claims
accepted by or held by any Guarantor shall contain a specific written notice
thereon that the indebtedness evidenced thereby is subordinated under the terms
of this Guaranty.

ARTICLE V

MISCELLANEOUS

5.1 Survival of Representations, Warranties, and Covenants. All representations
and warranties of the Guarantors and all covenants and agreements herein made
shall survive the making of the Loans and issuing of Letters of Credit and shall
remain in force and effect so long as any Obligation is outstanding or there
exists any commitment under the Agreement to make Loans or issue Letters of
Credit.

5.2 Notices and Other Communications. Except as to oral notices expressly
authorized herein, which oral notices shall be confirmed promptly in writing,
all notices, requests, and communications hereunder shall be in writing
(including by facsimile). Unless otherwise expressly provided herein, any such
notice, request, demand, or other communication shall be deemed to have been
duly given or made when delivered by hand, or, in the case of delivery by mail,
two Business Days after deposit in the mail, certified mail, return receipt
requested, postage prepaid, or, in the case of facsimile notice, when receipt
thereof is acknowledged orally or by written confirmation report, addressed to
the address of the relevant party for notices under the Agreement.

 

Exhibit VII - vi



--------------------------------------------------------------------------------

5.3 Parties in Interest. Subject to any applicable restrictions contained herein
or in the Agreement, all covenants and agreements herein contained by or on
behalf of any Guarantor or the Agent shall be binding upon such Guarantor or the
Agent, as the case may be, and their respective successors and permitted
assigns.

5.4 Rights of Third Parties. All provisions herein are imposed solely and
exclusively for the benefit of the Agent and its successors and assigns. No
other Person shall have any right, benefit, priority, or interest hereunder or
as a result hereof or have standing to require satisfaction of provisions hereof
in accordance with their terms.

5.5 No Waiver; Rights Cumulative. No course of dealing on the part of the Agent,
its officers or employees, nor any failure or delay by the Agent with respect to
exercising any of its rights under the Agreement or any other Loan Document
(including this Guaranty) shall operate as a waiver thereof. The rights of the
Agent under the Agreement and the other Loan Documents (including this Guaranty)
shall be cumulative and the exercise or partial exercise of any such right shall
not preclude the exercise of any other right.

5.6 Severability. In the event any one or more of the provisions contained in
this Guaranty shall be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Guaranty.

5.7 Amendments; Waivers. Neither this Guaranty nor any provision hereof may be
amended, waived, discharged, or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the amendment, waiver,
discharge, or termination is sought.

5.8 Review of Guaranty. This Guaranty was reviewed by each Guarantor, and each
Guarantor acknowledges and agrees that it understands fully all of the terms of
this Guaranty and the consequences and implications of its execution of this
Guaranty and has been afforded an opportunity to have this Guaranty reviewed by
an attorney and such other Persons as desired and to discuss the terms,
consequences, and implications of this Guaranty with such attorney and other
Persons.

5.9 Payments. All amounts becoming payable by any Guarantor under this Guaranty
shall be payable to the Agent at its office as set forth in the Agreement, and
shall be due and payable within two Business Days of written demand.

5.10 Governing Law. This Guaranty and all issues arising in connection herewith
and the transactions contemplated hereby shall be construed in accordance with
and governed by the laws of the State of Texas, without giving effect to
principles thereof relating to conflicts of law.

5.11 Counterparts. For the convenience of the parties, this Guaranty may be
executed in multiple counterparts and by different parties hereto in separate
counterparts, each of which for all purposes shall be deemed to be an original,
and all of which together shall constitute one and the same Guaranty, and shall
be enforceable as of the date hereof upon the execution of one or more
counterparts hereof by each of the parties hereto. In this regard, each of the
parties hereto acknowledges that a counterpart of this Guaranty containing a set
of counterpart execution pages reflecting the execution of each party hereto
shall be sufficient to reflect the execution of this Guaranty by each party
hereto and shall constitute one instrument.

 

Exhibit VII - vii



--------------------------------------------------------------------------------

5.12 Conflict with Agreement. In the event of a conflict between any provision
of this Guaranty and a provision of the Agreement, the provision of the
Agreement shall control; provided, however, the inclusion in this Guaranty of a
provision with respect to which there is no corresponding provision in the
Agreement shall not constitute a conflict with any provision of the Agreement.

(Signatures appear on following pages)

 

Exhibit VII - viii



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty is executed as of the date first above
written.

 

GUARANTORS:

 

PRIMEENERGY MANAGEMENT CORPORATION

By:      

Beverly A. Cummings

Executive Vice President and Treasurer

 

PRIME OPERATING COMPANY By:      

Beverly A. Cummings

Executive Vice President and Treasurer

 

EASTERN OIL WELL SERVICE COMPANY By:      

Beverly A. Cummings

Executive Vice President and Treasurer

 

SOUTHWEST OILFIELD

CONSTRUCTION COMPANY

By:      

Beverly A. Cummings

Executive Vice President and Treasurer

(Signatures continue on following pages)

 

Exhibit VII - ix



--------------------------------------------------------------------------------

E O W S MIDLAND COMPANY By:      

Beverly A. Cummings

Executive Vice President and Treasurer

 

(Signatures continue on following page)

 

Exhibit VII - x



--------------------------------------------------------------------------------

AGENT:

 

COMPASS BANK

(successor in interest to

Guaranty Bank, FSB),

as Agent

By:      

Kathleen J. Bowen

Senior Vice President

 

Exhibit VII - xi